Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 1 of 352 PageID #:20




PHIBRO-TECH, INC.’S NOTICE OF REMOVAL



                      EXHIBIT A
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 2 of 352 PageID #:21
                                                                           ** FILED **    Env: 13804135
                                                                               McHenry County, Illinois
                                                                                            21LA000167
                                                                               Date: 6/24/2021 10:04 AM
                                                                                     Katherine M. Keefe
                                                                               Clerk of the Circuit Court

           IN THE CIRCUIT COURT OF THE 22nd JUDICIAL CIRCUIT
                  McHENRY DEPARTMENT, LAW DIVISION


LINDA PEREDNA

             Plaintiff,
                                                        21LA000167
      v.                                       Case No.:
                                               PLAINTIFF DEMANDS A JURY
                                               TRIAL

TECHALLOY COMPANY, INC.; CENTRAL
WIRE, INC.; CENTRAL WIRE
INDUSTRIES LTD; CWI HOLDING INC.;
LINCOLN ELECTRIC HOLDINGS, INC.;
USI HOLDING, INC.; ARCELORMITTAL
INTERNATIONAL AMERICA, LLC;                         09/23/21
ARCELORMITTAL USA FOUNDATION
INC.; CLEVELAND-CLIFFS STEEL, LLC;
GERRY ROUP; HENRY LOPES; RICHARD
PERLICK; RICHARD GUSTAFSON; MIKE
GRUNTHANER; DAVID PLECNER;
VICTOR POLARD; CARL REED; TERRY
TAMINAUSKSAS; TOM HANEWALD;
THIERY CREMAILH; GUNNAR K.
GILBERG; JEAN-CLAUDE COUASNON;
JACK ZUHARICH; VIKING CHEMICAL
COMPANY; WESTON SOLUTIONS, INC.;
MATRIX ENVIRONMENTAL,
INCORPORDATED; AUTMNWOOD ESH
CONSULTANTS, LLC; ANTEA USA, INC.;
JOHN W. THORSEN; PHIBRO-TECH, INC.;
C P CHEMICALS, INC. f/k/a Southern
California Chemical Company, Inc.; NORTEK
GLOBAL HVAC, LLC; BROAN-NUTONE,
LLC; RANGAIRE MANUFACTURING
COMPANY, LP; and MELROSE
INDUSTRIES PLC,

             Defendants.


                              COMPLAINT AT LAW
   Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 3 of 352 PageID #:22




       NOW COMES the Plaintiff LINDA PEREDNA, by and through her attorneys,

ROMANUCCI & BLANDIN, LLC, and complaining against the Defendants, TECHALLOY

COMPANY, INC.; CENTRAL WIRE, INC.; CWI HOLDING INC.; CENTRAL WIRE

INDUSTRIES LTD; LINCOLN ELECTRIC HOLDINGS, INC.; USI HOLDING, INC.;

ARCELORMITTAL INTERNATIONAL AMERICA, LLC; ARCELORMITTAL USA

FOUNDATION INC.; CLEVELAND-CLIFFS STEEL, LLC; GERRY ROUP; HENRY LOPES;

RICHARD PERLICK; RICHARD GUSTAFSON; MIKE GRUNTHANER; DAVID

PLECNER; VICTOR POLARD; CARL REED; TERRY TAMINAUSKSAS; TOM

HANDWALD; THIERY CREMAILH; GUNNAR K. GILBERG; JEAN-CLAUDE

COUASNON; VIKING CHEMICAL COMPANY; WESTON SOLUTIONS, INC.; MATRIX

ENVIRONMENTAL, INCORPORDATED; AUTUMNWOOD ESH CONSULTANTS, LLC;

ANTEA USA, INC.; JOHN W. THORSEN; PHIBRO-TECH, INC.; C P CHEMICALS, INC.

f/k/a Southern California Chemical Company, Inc.; NORTEK GLOBAL HVAC, LLC; BROAN-

NUTONE, LLC; RANGAIRE MANUFACTURING COMPANY, LP; Melrose Industries PLC;:

pleading hypothetically and in the alternative, states as follows:


A. Plaintiff, Linda Peredna

       1.      Plaintiff, Linda Peredna is a citizen of the state of Illinois,

       2.      Ms. Peredna resided at 6408 N. Wayne Street, Union, IL from 1949 through 1973,

and returning to Union, IL consistently through the present time.

       3.      Ms. Peredna currently resides at 715 Stevenson Street, Marengo, IL.

B. Defendant, Techalloy Company, Inc.

       4.      Defendant, Techalloy Company Inc. (“Techalloy”), was a Pennsylvania

Corporation, whose principal place of business was 6509 Olson Road, Union, Illinois 60180.
     Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 4 of 352 PageID #:23




        5.     Techalloy was granted the property located at 6509 Olson Road, Union, Illinois

60180 on January 13, 1960, hereinafter referred to as “the plant.”

        6.     Techalloy opened a facility at 6509 Olson Road, Union, Illinois 60180 in 1960

which operated as a steel wire drawing facility.

        7.         Techalloy processed steel and nickel alloy rod.

C.    Defendant, Central Wire, Inc.

        8.     Defendant, Central Wire, Inc. (“Central Wire”), is a Pennsylvania Corporation,

with its principal place of business at 1 North Street, Perth, Ontario K7H 2S2.

        9.     Defendant, Central Wire presently operates a plant at 6509 Olson Road, Union,

Illinois, 60180.

        10.    On February 8, 2005, Defendant, Central Wire, Inc. acquired the title to the land

located at 6509 Olson Road, Union, Illinois from Techalloy Company Inc.

        11.    As the same entity, Techalloy and Central Wire have continuously occupied the

property for approximately sixty one (61) years.

D. Defendant, Central Wire Industries LTD

        12.    Defendant, Central Wire Industries LTD (“Central Wire Industries”) is a Canadian

Corporation, with its principal place of business at 1 North Street, Perth, Ontario K7H 2S2.

        13.    Defendant, Central Wire Industries presently operates a plant at 6509 Olson Road,

Union, Illinois, 60180.

E. Defendant, CWI Holding Inc.

        14.    Defendant, CWI Holding Inc. (“CWI Holding”), is a Delaware Corporation, with

its principal place of business at 1 North Street, Perth, Ontario K7H 2S2.
     Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 5 of 352 PageID #:24




        15.    Defendant, CWI Holding presently operates a plant at 6509 Olson Road, Union,

Illinois, 60180.

F. Defendant, Lincoln Electric Holdings, Inc.

        16.        Defendant, Lincoln Electric Holdings, Inc., is a Ohio Corporation with its

principal place of business at 4400 Easton Commons Way, Columbus, Ohio.

        17.    Defendant, Lincoln Electric Holdings, Inc., presently operates a plant at 6509 Olson

Road, Union, Illinois, 60180.

G.      Defendant, USI Holding, Inc.

        18.    Defendant, USI Holding, Inc., is a Nevada Corporation with its principal place of

business at 202 N. Carson St., Carson City, NV, 89701.

        19.    Defendant, USI Holding, Inc., presently operates a plant at 6509 Olson Road,

Union, Illinois, 60180.

H. Defendant, Arcelormittal International America, LLC

        20.    Defendant, Arcelormittal International America, LLC, is a Delaware Corporation,

with its principal place of business at One South Dearborn, Chicago, Illinois.

        21.    Defendant, Arcelormittal International America, LLC, presently operates a plant at

6509 Olson Road, Union, Illinois, 60180.

I.      Defendant, Arcelormittal USA Foundation, Inc.

        22.    Defendant, Arcelormittal USA Foundation, Inc., is a Delaware Corporation, with

its principal place of business at One South Dearborn, Chicago, Illinois.

        23.    Defendant, Arcelormittal USA Foundation, Inc., presently operates a plant at 6509

Olson Road, Union, Illinois, 60180.

J.      Defendant, Cleveland-Cliffs Steel, LLC
     Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 6 of 352 PageID #:25




        24.    Defendant, Cleveland-Cliffs Steel, LLC, is a Delaware Corporation, with its

principal place of business at One South Dearborn, Chicago, Illinois.

        25.    Defendant, Cleveland-Cliffs Steel, LLC, presently operates a plant at 6509 Olson

Road, Union, Illinois, 60180.

K.      Defendant, Gerry Roup

        26.     Defendant, Gerry Roup was the General Manager of Techalloy and Central Wire

at the Union plant from 2005 through 2020.

        27.     Defendant, Gerry Roup, currently resides in McHenry County, Illinois.

        28.    To plaintiff’s best knowledge and belief, Defendant, Gerry Roup, currently

resides at 811 S. Vista Drive, Algonquin, Illinois.

L.      Defendant, Henry Lopes

        29.    Defendant, Henry Lopes was Vice President of U.S. Operations for Techalloy and

Central Wire at the Union, IL, plant. From 1985 to 2014.

        30.    Defendant, Henry Lopes currently resides in Collier County, Florida.

        31.    To plaintiff’s best knowledge and belief, Defendant, Henry Lopes, currently

resides at 4005 Gulf Shore Blvd N, Unit 1402, Naples, FL 34103.

M.      Defendant, Richard Perlick

        32.    Defendant, Richard Perlick was the General Manager of the Techalloy and

Central Wire Plant in Union, IL, from 1990 to 1997.

        33.    Defendant, Richard Perlick currently resides in McHenry County, Illinois.

        34.    To plaintiff’s best knowledge and belief, Defendant, Richard Perlick, currently

resides at 1758 Woodhaven Drive, Crystal Lake, IL, 60014.

N.      Defendant, Richard Gustafson
     Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 7 of 352 PageID #:26




        35.   Defendant, Richard Gustafson was the production manager at the Techalloy and

Central Wire Plant in Union, IL, from 2006 through 2020.

        36.   Defendant, Richard Gustafson currently resides in Winnebago County.

        37.   To plaintiff’s best knowledge and belief, Defendant, Richard Gustafson, currently

resides at 1188 Cerasus Drive, Rockford, IL 61108.

O.      Defendant, Mike Grunthaner

        38.   Defendant, Mike Grunthaner was the production manager of Techalloy and

Central Wire at the Union, IL, Plant from 1990 through 2006.

        39.   Defendant, Mike Grunthaner currently resides in McHenry County, Illinois.

        40.   To plaintiff’s best knowledge and belief, Defendant, Mike Grunthaner, currently

resides at 3972 Honeymoon Ridge, Lake in the Hills, IL 60156.

P.      Defendant, David Plencner

        41.   Defendant, David Plencner was an employee of Techalloy and Central Wire at the

Union Plant from 1962 through 2010.

        42.   Defendant, David Plencner currently resides in McHenry County.

        43.   To plaintiff’s best knowledge and belief, Defendant, David Plencner, currently

resides at 27704 Church Road, Marengo, IL, 60152.

Q.      Defendant, Victor Polard

        44.   Defendant, Victor Polard was the Vice President of Arcelor from 2002 to 2006.

        45.   Defendant, Victor Polard currently resides in France.

        46.   To plaintiff’s best knowledge and belief, Defendant, Victor Polard, currently

resides at 36, route de Saint-Roch 13520, Le Paradou, France.

R.      Defendant, Carl Reed
     Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 8 of 352 PageID #:27




        47.     Defendant, Carl Reed was the VP of Human Resources and Corporate Safety

Officer of Techalloy and Central Wire at the Union plant from 1986-2003.

        48.     Defendant, Carl Reed currently resides in Harris County, Texas.

        49.     To plaintiff’s best knowledge and belief, Defendant, Carl Reed, currently resides

at 11823 Silverwood Bend Lane, Cypress, TX, 77433.

S.      Defendant, Terry Tamanauskas

        50.     Defendant, Terry Tamanauskas was employed at the Techalloy and Central Wire

Plant in Union, IL, from 2000 until the present date.

        51.     Defendant, Terry Tamanauskas, became General Manager (GM) of the Union,

Illinois, Plant, in 2020.

        52.     Defendant, Terry Tamanauskas currently resides in Winnebago County, IL.

        53.     To plaintiff’s best knowledge and belief, Defendant, Terry Tamanauskas,

currently resides at 6018 Sweet Grass Drive, Roscoe, IL 61073.

T.      Defendant, Tom Hanewald

        54.     Defendant, Tom Hanewald was the Vice President/Chief Administrative Officer

for Techalloy and Central Wire at the Union Plant from 2015 through 2018.

        55.     Defendant, Tom Hanewald currently resides in Allen County, IN

        56.     To plaintiff’s best knowledge and belief, Defendant, Tom Hanewald, currently

resides at 6122 Aboit CV, Fort Wayne, IL 46814.

U.      Defendant, Thiery Cremailh

        57.     Defendant, Thiery Cremailh was the President and CEO of Techalloy and Central

Wire from 1990 to 2007.

        58.     Defendant, Thiery Cremailh currently resides in Bergen County, NJ.
     Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 9 of 352 PageID #:28




        59.    To plaintiff’s best knowledge and belief, Defendant, Thiery Cremailh, currently

resides at 14 Seminary Drive, Mahwah, NJ 07430.

V.      Defendant, Gunnar K. Gilberg

        60.    Defendant, Gunnar K. Gilberg was a principal of Techalloy’s Operations from

1990 through 2008.

        61.    Defendant, Gunnar K. Gilberg, currently resides in the United Kingdom.

        62.    To plaintiff’s best knowledge and belief, Defendant, Gunnar K. Gilberg, currently

resides at 1 Eaton Square, London SW1W 9DA.

W.      Defendant, Jean-Claude Couasnon

        63.    Defendant, Jean-Claude Couasnon was Vice President of ArcelorMittal

International America, LLC from 2004 to 2006.

        64.    Defendant, Jean-Claude Couasnon currently resides abroad, in France.

        65.    To plaintiff’s best knowledge and belief, Defendant, Jean-Claude Couasnon,

currently resides at 6, square de Tocqueville 78150, Le Chesnay, France.

X.      Defendant, Jack Zuharich

        66.    Defendant, Jack Zuharich, was President and CEO of Techalloy from 1987 to the

late 1980s and or early 1990s.

        67.    Defendant, Jack Zuharich currently resides in Fairfield County, CT.

        68.    To plaintiff’s best knowledge and belief, Defendant, Jack Zuharich, currently

resides at 10 Abbotts Hill Road, Newtown, CT 06470.

Y.      Defendant Viking Chemical Company

        69.    Defendant, Viking Chemical Company, is an Illinois Corporation with its principal

place of business at 1827 18th Ave., Rockford, IL, 61110.
     Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 10 of 352 PageID #:29




        70.    Defendant, Viking Chemical Company, presently operates a chemical distribution

warehouse.

Z.      Defendant, Weston Solutions, Inc.

        71.    Defendant, Weston Solutions, Inc., is a Pennsylvania Corporation with its principal

place of business at 1400 Weston Way, West Chester, PA 19380.

        72.    Defendant, Weston Solutions, Inc. is an environmental remediation company.

AA.     Defendant, Matrix Environmental, Inc.

        73.    Defendant, Matrix Environmental, Inc., is a California Corporation with its

principal place of business at 2330 Cherry Industrial Cir., Long Beach, CA 90805.

        74.    Defendant, Matrix Environmental, Incorporated., is an environmental remediation

company.

BB.     Defendant, Autumnwood ESH Consultants, LLC

        75.    Defendant, Autumnwood ESH Consultants, LLC, is a Wisconsin Corporation with

its principal place of business at 6539 Autumnwood Ct., Mount Pleasant, WI 53403.

        76.    Defendant, Autumnwood ESH Consultants, LLC, is an environmental remediation

company.

CC.     Defendant, Antea USA, Inc.

        77.    Defendant, Antea USA, Inc., is a Minnesota Corporation with its principal place of

business at 2345 Rice Street, Suite 230, Roseville, MN 55113.

        78.    Defendant, Antea USA, Inc., is an environmental remediation company.

DD.     Defendant, John W. Thorsen

        79.    Defendant, John W. Thorsen was a Senior Vice President at Weston Solutions,

Inc., from 1981 to 2003.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 11 of 352 PageID #:30




       80.     Defendant, John W. Thorsen was an Engineering Manager at Matrix

Environmental, Inc., from 2005 to 2011.

       81.     Defendant, John W. Thorsen is a Principal at Autumnwood ESH Consultants,

LLC, from 2011 to the Present.

       82.     Defendant John W. Thorsen currently resides in Racine County, WI.

       83.     To plaintiff’s best knowledge and belief, Defendant, John W. Thorsen, currently

resides at 6539 Autumnwood Ct, Mount Pleasant, WI 53403.

EE.    Defendant, Phibro-Tech, Inc.

       84.     At all times relevant, Defendant, Phibro-Tech, Inc.’s, (“Phibro-Tech”) principal

place of business is located in New Jersey.

       85.     At all times relevant, Defendant, Phibro-Tech was incorporated under the laws of

Delaware.

       86.     At all times relevant, one of Phibro-Tech’s plants is located at 17415 Jefferson

Street, Union, IL 60180.

       87.     Phibro-Tech was granted this property on December 31, 1993, presently having

occupied the property for approximately twenty-six (26) years.

       88.     Phibro-Tech manufactures recycled copper and iron-based products, working

alongside the electronic, semiconductor and water treatment industries.

FF.    Defendant, C P Chemicals, Inc. f/k/a Southern California Chemical Company, Inc.

       89.     On and prior to July 21, 1987, Southern California Chemical Company, Inc.

(“Southern California Chemical Company”) owned and occupied a plant located at 17415

Jefferson Street, Union, Illinois 60180 during the time that Plaintiff resided in Union, Illinois.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 12 of 352 PageID #:31




       90.     Southern California Chemical Company, Inc., was a corporation, whose principal

place of business was located at 8851 Dice Road, Santa Fe Springs, California.

       91.     On July 31, 1987, Southern California Chemical Company, Inc. merged with

Defendant, C P Chemicals, Inc.

       92.     On July 31, 1987, Defendant, C P Chemicals, Inc. purchased Southern California

Chemical Company, Inc. assets.

       93.     At all times relevant C P Chemicals, Inc. is incorporated under the laws of

Delaware.

       94.     At all times relevant, C P Chemicals, Inc.’s principal place of business is located in

New Jersey.

       95.     At all times relevant, C P Chemicals, Inc. was doing business in Illinois and owned

and occupied a plant located at 17415 Jefferson Street, Union, Illinois

       96.     The terms and conditions of the merger cease Southern California Chemical

Company’s existence and said corporation shall be merged into the surviving corporation - C P

Chemicals, Inc.

       97.     At the time of the merger on July 31, 1987, C P Chemicals agreed to possess

Southern California Chemical Company’s liabilities.

       98.     At the time of the merger on July 31, 1987, C P Chemicals agreed to possess

Southern California Chemical Company’s interests.

       99.     At the time of the merger on July 31, 1987, C P Chemicals agreed to possess

Southern California Chemical Company’s contracts.
      Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 13 of 352 PageID #:32




         100.   At the time of the merger on July 31, 1987, C P Chemicals agreed debts, liabilities,

and duties of Southern California Chemical Company which attach to CP Chemicals, Inc.,

including debts, liabilities, and duties incurred.

         101.   Prior to the merger on July 31, 1987, Southern California Chemical Company

entered into an asset purchase agreement with Philipp Brothers Chemicals, Inc.

         102.   Southern California Chemical Company manufactured an array of chemicals. Their

products included inorganic chemicals and proprietary and patented specialty products which were

geared towards the aerospace and electronics industries.

GG.      Defendant, Nortek Global HVAC, LLC

         103.   Defendant, Nortek Global HVAC, LLC, is a Missouri Corporation with its principal

place of business at 221 Bolivar St, Jefferson City, MI, 65101.

HH.      Defendant, Broan-NuTone LLC

         104.   Defendant, Broan-NuTone LLC, is a Delaware Corporation with its principal place

of business at 926 W State St. Hartford, WI 53027.

II.      Defendant, Rangaire Manufacturing Company, LP

         105.   Defendant, Rangaire Manufacturing Company, LP, is a Texas Corporation with its

principal place of business at 501 S Wilhite St., Cleburne, TX 76031.

JJ.      Defendant, Melrose Industries PLC

         106.   Defendant, Melrose Industries PLC, is a foreign Corporation with its principal place

of business at 11th Floor, The Colmore Building, 20 Colmore Circus Queensway, Birmingham,

West Midlands, B4 6AT, England.

                                               VENUE

         107.   Venue is proper in this Court pursuant to 735 ILCS 5/2 – 101 and 5/2 – 102.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 14 of 352 PageID #:33




       108.   The emissions of VOCs and allegations underlying the basis of this suit occurred

in the Town of Union, IL, and in County of McHenry County.

                      ALLEGATIONS COMMON TO ALL COUNTS

       109.   In 1916 Trichloroethene (“TCE”) was documented to have adverse health impacts

on the US beef industry.

       110.   In 1916 literature was published citing TCE as a carcinogen.

       111.   In 1916, TCE was found to have adverse impacts on animals.

       112.   In 1923, TCE was cited as a cause of human death.

       113.   In 1923, it was known to various manufacturing companies, TCE had adverse

health impacts on workers.

       114.   In 1932, the Journal of American Medical Association published health risks of

TCE.

       115.   In 1932, the Journal of American Medical Association published this to

manufacturing industries.

       116.   In 1932, Chrysler Corp. advised its workers of a method in which TCE should not

be used in the manufacturing process.

       117.   In 1932, the American Medical Association advised manufacturing companies to

stop using TCE or, “it would be the source of disaster for exposed workmen.”

       118.   In 1952, the farming industry stopped using TCE in cattle feeding products.

       119.   In 1975, the National Cancer Institute published literature that TCE caused

cancerous tumor growth in mice.

       120.   In 1976, the United States Environmental Protection Agency added TCE to its,

“Hazardous Substance List.”
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 15 of 352 PageID #:34




          121.   In 1976, the U.S. EPA issued a press release warning of, “the contamination of

groundwater by TCE, leading from disposal sites as a primary concern.”

          122.   In 1977, the Food & Drug Administration banned TCE

          123.   In May 1998, the EPA ordered Techalloy to, “institute controls consisting of a

facility deed restriction and a country restriction on water well drilling permits,” as a corrective

action.

          124.   In May 1998, the EPA ordered Techalloy to institute a private well sampling

program as a corrective action.

          125.   In May 1998, the EPA ordered Techalloy to institute a soil stabilization program

to address areas of metal contamination at the site as a corrective action.

          126.   In May 1998, the EPA ordered Techalloy to institute to institute a continual

operation of the off-site groundwater recovery system as a correctives action.

          127.   In May 1998, the EPA ordered Techalloy to institute an implementation of an air

sparge/soil vapor extraction system to treat on-site soils and groundwater contaminated in

VOCs as a corrective action.

          128.   In May 1998, the EPA ordered Techalloy to continue to institute groundwater

monitoring as a corrective action

          129.   In March 1999, Techalloy installed a second extraction well in order to increase

the size of the capture zone of VOCs, including TCE.

          130.   In 1960, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

          131.   In 1960, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

          132.   In 1960, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 16 of 352 PageID #:35




       133.   In 1960, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       134.   In 1960, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       135.   In 1960, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       136.   In 1960, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       137.   In 1960, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       138.   In 1960, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       139.   In 1960, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       140.   In 1960, Techalloy purchased TCE for use at the plant.

       141.   In 1960, Techalloy purchased TCA for use at the plant.

       142.   In 1960, Techalloy purchased PCE for use at the plant.

       143.   In 1960, Techalloy purchased DCE for use at the plant.

       144.   In 1960, Techalloy purchased DCA for use at the plant.

       145.   In 1960, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       146.   In 1960, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       147.   In 1960, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       148.   In 1960, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       149.   In 1960, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 17 of 352 PageID #:36




       150.    In 1960, Techalloy disposed of TCE used at the plant.

       151.    In 1960, Techalloy was in control of disposing TCA at the plant.

       152.    In 1960, Techalloy was in control of disposing PCE at the plant.

       153.    In 1960, Techalloy was in control of disposing DCE at the plant.

       154.    In 1960, Techalloy was in control of disposing DCA at the plant.

       155.    In 1960, Techalloy designed an outdoor, concrete evaporation pad for TCE

       156.    In 1960, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       157.    In 1960, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       158.    In 1960, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       159.    In 1960, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       160.    In 1960, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       161.    That in 1960, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       162.    That in 1960, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       163.    That in 1960, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 18 of 352 PageID #:37




       164.   That in 1960, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       165.   That in 1960, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       166.   That in 1960, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       167.   That in 1960, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       168.   That in 1960, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       169.   That in 1960, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       170.   That in 1960, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       171.   That in 1960, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       172.   That in 1960, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       173.   That in 1960, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       174.   That in 1960, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 19 of 352 PageID #:38




       175.   That in 1960, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       176.   That in 1960, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       177.   That in 1960, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       178.   That in 1960, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       179.   That in 1960, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       180.   That in 1960, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       181.   That in 1960, TCE from the plant entered the air in Union, IL.

       182.   That in 1960, TCA from the plant entered the air in Union, IL.

       183.   That in 1960, DCE from the plant entered the air in Union, IL.

       184.   That in 1960, DCA from the plant entered the air in Union, IL.

       185.   That in 1960, PCE from the plant entered the air in Union, IL.

       186.   That in 1960, TCE from the plant entered the Peredna residence basement.

       187.   That in 1960, TCE from the plant entered the Peredna residence crawl spaces.

       188.   That in 1960, TCE from the plant entered the Peredna residence home.

       189.   That in 1960, TCA from the plant entered the Peredna residence basement.

       190.   That in 1960, TCA from the plant entered the Peredna residence crawl spaces.

       191.   That in 1960, TCA from the plant entered the Peredna residence home.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 20 of 352 PageID #:39




       192.   That in 1960, DCE from the plant entered the Peredna residence basement.

       193.   That in 1960, DCE from the plant entered the Peredna residence crawl spaces.

       194.   That in 1960, DCE from the plant entered the Peredna residence home.

       195.   That in 1960, DCA from the plant entered the Peredna residence basement.

       196.   That in 1960, DCA from the plant entered the Peredna residence crawl spaces.

       197.   That in 1960, DCA from the plant entered the Peredna residence home.

       198.   That in 1960, PCE from the plant entered the Peredna residence basement.

       199.   That in 1960, PCE from the plant entered the Peredna residence crawl spaces.

       200.   That in 1960, PCE from the plant entered the Peredna residence home.

       201.   In 1961, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       202.   In 1961, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       203.   In 1961, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       204.   In 1961, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       205.   In 1961, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       206.   In 1961, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       207.   In 1961, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       208.   In 1961, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       209.   In 1961, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 21 of 352 PageID #:40




       210.   In 1961, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       211.   In 1961, Techalloy purchased TCE for use at the plant.

       212.   In 1961, Techalloy purchased TCA for use at the plant.

       213.   In 1961, Techalloy purchased PCE for use at the plant.

       214.   In 1961, Techalloy purchased DCE for use at the plant.

       215.   In 1961, Techalloy purchased DCA for use at the plant.

       216.   In 1961, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       217.   In 1961, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       218.   In 1961, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       219.   In 1961, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       220.   In 1961, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       221.   In 1961, Techalloy disposed of TCE used at the plant.

       222.   In 1961, Techalloy was in control of disposing TCA at the plant.

       223.   In 1961, Techalloy was in control of disposing PCE at the plant.

       224.   In 1961, Techalloy was in control of disposing DCE at the plant.

       225.   In 1961, Techalloy was in control of disposing DCA at the plant.

       226.   In 1961, Techalloy designed an outdoor, concrete evaporation pad for TCE.

       227.   In 1961, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       228.   In 1961, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 22 of 352 PageID #:41




       229.    In 1961, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       230.    In 1961, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       231.    In 1961, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       232.    That in 1961, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       233.    That in 1961, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       234.    That in 1961, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       235.    That in 1961, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       236.    That in 1961, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       237.    That in 1961, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       238.    That in 1961, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       239.    That in 1961, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 23 of 352 PageID #:42




       240.   That in 1961, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       241.   That in 1961, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       242.   That in 1961, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       243.   That in 1961, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       244.   That in 1961, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       245.   That in 1961, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       246.   That in 1961, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       247.   That in 1961, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       248.   That in 1961, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       249.   That in 1961, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       250.   That in 1961, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 24 of 352 PageID #:43




       251.   That in 1961, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       252.   That in 1961, TCE from the plant entered the air in Union, IL.

       253.   That in 1961, TCA from the plant entered the air in Union, IL.

       254.   That in 1961, DCE from the plant entered the air in Union, IL.

       255.   That in 1961, DCA from the plant entered the air in Union, IL.

       256.   That in 1961, PCE from the plant entered the air in Union, IL.

       257.   That in 1961, TCE from the plant entered the Peredna residence basement.

       258.   That in 1961, TCE from the plant entered the Peredna residence crawl spaces.

       259.   That in 1961, TCE from the plant entered the Peredna residence home.

       260.   That in 1961, TCA from the plant entered the Peredna residence basement.

       261.   That in 1961, TCA from the plant entered the Peredna residence crawl spaces.

       262.   That in 1961, TCA from the plant entered the Peredna residence home.

       263.   That in 1961, DCE from the plant entered the Peredna residence basement.

       264.   That in 1961, DCE from the plant entered the Peredna residence crawl spaces.

       265.   That in 1961, DCE from the plant entered the Peredna residence home.

       266.   That in 1961, DCA from the plant entered the Peredna residence basement.

       267.   That in 1961, DCA from the plant entered the Peredna residence crawl spaces.

       268.   That in 1961, DCA from the plant entered the Peredna residence home.

       269.   That in 1961, PCE from the plant entered the Peredna residence basement.

       270.   That in 1961, PCE from the plant entered the Peredna residence crawl spaces.

       271.   That in 1961, PCE from the plant entered the Peredna residence home.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 25 of 352 PageID #:44




       272.   In 1962, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       273.   In 1962, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       274.   In 1962, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       275.   In 1962, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       276.   In 1962, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       277.   In 1962, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       278.   In 1962, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       279.   In 1962, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       280.   In 1962, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       281.   In 1962, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       282.   In 1962, Techalloy purchased TCE for use at the plant.

       283.   In 1962, Techalloy purchased TCA for use at the plant.

       284.   In 1962, Techalloy purchased PCE for use at the plant.

       285.   In 1962, Techalloy purchased DCE for use at the plant.

       286.   In 1962, Techalloy purchased DCA for use at the plant.

       287.   In 1962, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 26 of 352 PageID #:45




       288.    In 1962, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       289.    In 1962, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       290.    In 1962, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       291.    In 1962, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       292.    In 1962, Techalloy disposed of TCE used at the plant.

       293.    In 1962, Techalloy was in control of disposing TCA at the plant.

       294.    In 1962, Techalloy was in control of disposing PCE at the plant.

       295.    In 1962, Techalloy was in control of disposing DCE at the plant.

       296.    In 1962, Techalloy was in control of disposing DCA at the plant.

       297.    In 1962, Techalloy designed an outdoor, concrete evaporation pad for TCE

       298.    In 1962, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       299.    In 1962, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       300.    In 1962, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       301.    In 1962, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       302.    In 1962, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       303.    That in 1962, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 27 of 352 PageID #:46




       304.   That in 1962, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       305.   That in 1962, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       306.   That in 1962, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       307.   That in 1962, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       308.   That in 1962, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       309.   That in 1962, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       310.   That in 1962, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       311.   That in 1962, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       312.   That in 1962, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       313.   That in 1962, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       314.   That in 1962, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 28 of 352 PageID #:47




       315.   That in 1962, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       316.   That in 1962, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       317.   That in 1962, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       318.   That in 1962, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       319.   That in 1962, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       320.   That in 1962, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       321.   That in 1962, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       322.   That in 1962, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       323.   That in 1962, TCE from the plant entered the air in Union, IL.

       324.   That in 1962, TCA from the plant entered the air in Union, IL.

       325.   That in 1962, DCE from the plant entered the air in Union, IL.

       326.   That in 1962, DCA from the plant entered the air in Union, IL.

       327.   That in 1962, PCE from the plant entered the air in Union, IL.

       328.   That in 1962, TCE from the plant entered the Peredna residence basement.

       329.   That in 1962, TCE from the plant entered the Peredna residence crawl spaces.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 29 of 352 PageID #:48




       330.   That in 1962, TCE from the plant entered the Peredna residence home.

       331.   That in 1962, TCA from the plant entered the Peredna residence basement.

       332.   That in 1962, TCA from the plant entered the Peredna residence crawl spaces.

       333.   That in 1962, TCA from the plant entered the Peredna residence home.

       334.   That in 1962, DCE from the plant entered the Peredna residence basement.

       335.   That in 1962, DCE from the plant entered the Peredna residence crawl spaces.

       336.   That in 1962, DCE from the plant entered the Peredna residence home.

       337.   That in 1962, DCA from the plant entered the Peredna residence basement.

       338.   That in 1962, DCA from the plant entered the Peredna residence crawl spaces.

       339.   That in 1962, DCA from the plant entered the Peredna residence home.

       340.   That in 1962, PCE from the plant entered the Peredna residence basement.

       341.   That in 1962, PCE from the plant entered the Peredna residence crawl spaces.

       342.   That in 1962, PCE from the plant entered the Peredna residence home.

       343.   In 1963, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       344.   In 1963, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       345.   In 1963, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       346.   In 1963, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       347.   In 1963, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       348.   In 1963, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       349.   In 1963, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 30 of 352 PageID #:49




       350.   In 1963, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       351.   In 1963, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       352.   In 1963, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       353.   In 1963, Techalloy purchased TCE for use at the plant.

       354.   In 1963, Techalloy purchased TCA for use at the plant.

       355.   In 1963, Techalloy purchased PCE for use at the plant.

       356.   In 1963, Techalloy purchased DCE for use at the plant.

       357.   In 1963, Techalloy purchased DCA for use at the plant.

       358.   In 1963, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       359.   In 1963, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       360.   In 1963, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       361.   In 1963, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       362.   In 1963, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       363.   In 1963, Techalloy disposed of TCE used at the plant.

       364.   In 1963, Techalloy was in control of disposing TCA at the plant.

       365.   In 1963, Techalloy was in control of disposing PCE at the plant.

       366.   In 1963, Techalloy was in control of disposing DCE at the plant.

       367.   In 1963, Techalloy was in control of disposing DCA at the plant.

       368.   In 1963, Techalloy designed an outdoor, concrete evaporation pad for TCE
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 31 of 352 PageID #:50




       369.    In 1963, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       370.    In 1963, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       371.    In 1963, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       372.    In 1963, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       373.    In 1963, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       374.    That in 1963, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       375.    That in 1963, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       376.    That in 1963, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       377.    That in 1963, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       378.    That in 1963, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       379.    That in 1963, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 32 of 352 PageID #:51




       380.   That in 1963, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       381.   That in 1963, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       382.   That in 1963, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       383.   That in 1963, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       384.   That in 1963, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       385.   That in 1963, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       386.   That in 1963, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       387.   That in 1963, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       388.   That in 1963, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.



       389.   That in 1963, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       390.   That in 1963, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 33 of 352 PageID #:52




       391.   That in 1963, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       392.   That in 1963, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       393.   That in 1963, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       394.   That in 1963, TCE from the plant entered the air in Union, IL.

       395.   That in 1963, TCA from the plant entered the air in Union, IL.

       396.   That in 1963, DCE from the plant entered the air in Union, IL.

       397.   That in 1963, DCA from the plant entered the air in Union, IL.

       398.   That in 1963, PCE from the plant entered the air in Union, IL.

       399.   That in 1963, TCE from the plant entered the Peredna residence basement.

       400.   That in 1963, TCE from the plant entered the Peredna residence crawl spaces.

       401.   That in 1963, TCE from the plant entered the Peredna residence home.

       402.   That in 1963, TCA from the plant entered the Peredna residence basement.

       403.   That in 1963, TCA from the plant entered the Peredna residence crawl spaces.

       404.   That in 1963, TCA from the plant entered the Peredna residence home.

       405.   That in 1963, DCE from the plant entered the Peredna residence basement.

       406.   That in 1963, DCE from the plant entered the Peredna residence crawl spaces.

       407.   That in 1963, DCE from the plant entered the Peredna residence home.

       408.   That in 1963, DCA from the plant entered the Peredna residence basement.

       409.   That in 1963, DCA from the plant entered the Peredna residence crawl spaces.

       410.   That in 1963, DCA from the plant entered the Peredna residence home.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 34 of 352 PageID #:53




       411.   That in 1963, PCE from the plant entered the Peredna residence basement.

       412.   That in 1963, PCE from the plant entered the Peredna residence crawl spaces.

       413.   That in 1963, PCE from the plant entered the Peredna residence home.

       414.   In 1964, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       415.   In 1964, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       416.   In 1964, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       417.   In 1964, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       418.   In 1964, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       419.   In 1964, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       420.   In 1964, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       421.   In 1964, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       422.   In 1964, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       423.   In 1964, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       424.   In 1964, Techalloy purchased TCE for use at the plant.

       425.   In 1964, Techalloy purchased TCA for use at the plant.

       426.   In 1964, Techalloy purchased PCE for use at the plant.

       427.   In 1964, Techalloy purchased DCE for use at the plant.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 35 of 352 PageID #:54




       428.    In 1964, Techalloy purchased DCA for use at the plant.

       429.    In 1964, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       430.    In 1964, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       431.    In 1964, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       432.    In 1964, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       433.    In 1964, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       434.    In 1964, Techalloy disposed of TCE used at the plant.

       435.    In 1964, Techalloy was in control of disposing TCA at the plant.

       436.    In 1964, Techalloy was in control of disposing PCE at the plant.

       437.    In 1964, Techalloy was in control of disposing DCE at the plant.

       438.    In 1964, Techalloy was in control of disposing DCA at the plant.

       439.    In 1964, Techalloy designed an outdoor, concrete evaporation pad for TCE

       440.    In 1964, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       441.    In 1964, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       442.    In 1964, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       443.    In 1964, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       444.    In 1964, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 36 of 352 PageID #:55




       445.   That in 1964, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       446.   That in 1964, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       447.   That in 1964, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       448.   That in 1964, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       449.   That in 1964, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       450.   That in 1964, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       451.   That in 1964, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       452.   That in 1964, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       453.   That in 1964, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       454.   That in 1964, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       455.   That in 1964, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 37 of 352 PageID #:56




       456.   That in 1964, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       457.   That in 1964, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       458.   That in 1964, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       459.   That in 1964, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       460.   That in 1964, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       461.   That in 1964, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       462.   That in 1964, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       463.   That in 1964, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       464.   That in 1964, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       465.   That in 1964, TCE from the plant entered the air in Union, IL.

       466.   That in 1964, TCA from the plant entered the air in Union, IL.

       467.   That in 1964, DCE from the plant entered the air in Union, IL.

       468.   That in 1964, DCA from the plant entered the air in Union, IL.

       469.   That in 1964, PCE from the plant entered the air in Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 38 of 352 PageID #:57




       470.   That in 1964, TCE from the plant entered the Peredna residence basement.

       471.   That in 1964, TCE from the plant entered the Peredna residence crawl spaces.

       472.   That in 1964, TCE from the plant entered the Peredna residence home.

       473.   That in 1964, TCA from the plant entered the Peredna residence basement.

       474.   That in 1964, TCA from the plant entered the Peredna residence crawl spaces.

       475.   That in 1964, TCA from the plant entered the Peredna residence home.

       476.   That in 1964, DCE from the plant entered the Peredna residence basement.

       477.   That in 1964, DCE from the plant entered the Peredna residence crawl spaces.

       478.   That in 1964, DCE from the plant entered the Peredna residence home.

       479.   That in 1964, DCA from the plant entered the Peredna residence basement.

       480.   That in 1964, DCA from the plant entered the Peredna residence crawl spaces.

       481.   That in 1964, DCA from the plant entered the Peredna residence home.

       482.   That in 1964, PCE from the plant entered the Peredna residence basement.

       483.   That in 1964, PCE from the plant entered the Peredna residence crawl spaces.

       484.   That in 1964, PCE from the plant entered the Peredna residence home.

       485.   In 1965, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       486.   In 1965, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       487.   In 1965, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       488.   In 1965, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       489.   In 1965, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       490.   In 1965, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 39 of 352 PageID #:58




       491.   In 1965, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       492.   In 1965, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       493.   In 1965, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       494.   In 1965, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       495.   In 1965, Techalloy purchased TCE for use at the plant.

       496.   In 1965, Techalloy purchased TCA for use at the plant.

       497.   In 1965, Techalloy purchased PCE for use at the plant.

       498.   In 1965, Techalloy purchased DCE for use at the plant.

       499.   In 1965, Techalloy purchased DCA for use at the plant.

       500.   In 1965, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       501.   In 1965, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       502.   In 1965, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       503.   In 1965, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       504.   In 1965, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       505.   In 1965, Techalloy disposed of TCE used at the plant.

       506.   In 1965, Techalloy was in control of disposing TCA at the plant.

       507.   In 1965, Techalloy was in control of disposing PCE at the plant.

       508.   In 1965, Techalloy was in control of disposing DCE at the plant.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 40 of 352 PageID #:59




       509.    In 1965, Techalloy was in control of disposing DCA at the plant.

       510.    In 1965, Techalloy designed an outdoor, concrete evaporation pad for TCE

       511.    In 1965, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       512.    In 1965, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       513.    In 1965, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       514.    In 1965, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       515.    In 1965, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       516.    That in 1965, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       517.    That in 1965, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       518.    That in 1965, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       519.    That in 1965, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       520.    That in 1965, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 41 of 352 PageID #:60




       521.   That in 1965, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       522.   That in 1965, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       523.   That in 1965, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       524.   That in 1965, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       525.   That in 1965, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       526.   That in 1965, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       527.   That in 1965, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       528.   That in 1965, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       529.   That in 1965, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       530.   That in 1965, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       531.   That in 1965, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 42 of 352 PageID #:61




       532.   That in 1965, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       533.   That in 1965, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       534.   That in 1965, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       535.   That in 1965, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       536.   That in 1965, TCE from the plant entered the air in Union, IL.

       537.   That in 1965, TCA from the plant entered the air in Union, IL.

       538.   That in 1965, DCE from the plant entered the air in Union, IL.

       539.   That in 1965, DCA from the plant entered the air in Union, IL.

       540.   That in 1965, PCE from the plant entered the air in Union, IL.

       541.   That in 1965, TCE from the plant entered the Peredna residence basement.

       542.   That in 1965, TCE from the plant entered the Peredna residence crawl spaces.

       543.   That in 1965, TCE from the plant entered the Peredna residence home.

       544.   That in 1965, TCA from the plant entered the Peredna residence basement.

       545.   That in 1965, TCA from the plant entered the Peredna residence crawl spaces.

       546.   That in 1965, TCA from the plant entered the Peredna residence home.

       547.   That in 1965, DCE from the plant entered the Peredna residence basement.

       548.   That in 1965, DCE from the plant entered the Peredna residence crawl spaces.

       549.   That in 1965, DCE from the plant entered the Peredna residence home.

       550.   That in 1965, DCA from the plant entered the Peredna residence basement.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 43 of 352 PageID #:62




       551.   That in 1965, DCA from the plant entered the Peredna residence crawl spaces.

       552.   That in 1965, DCA from the plant entered the Peredna residence home.

       553.   That in 1965, PCE from the plant entered the Peredna residence basement.

       554.   That in 1965, PCE from the plant entered the Peredna residence crawl spaces.

       555.   That in 1965, PCE from the plant entered the Peredna residence home.

       556.   In 1966, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       557.   In 1966, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       558.   In 1966, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       559.   In 1966, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       560.   In 1966, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       561.   In 1966, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       562.   In 1966, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       563.   In 1966, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       564.   In 1966, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       565.   In 1966, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       566.   In 1966, Techalloy purchased TCE for use at the plant.

       567.   In 1966, Techalloy purchased TCA for use at the plant.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 44 of 352 PageID #:63




       568.   In 1966, Techalloy purchased PCE for use at the plant.

       569.   In 1966, Techalloy purchased DCE for use at the plant.

       570.   In 1966, Techalloy purchased DCA for use at the plant.

       571.   In 1966, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       572.   In 1966, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       573.   In 1966, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       574.   In 1966, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       575.   In 1966, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       576.   In 1966, Techalloy disposed of TCE used at the plant.

       577.   In 1966, Techalloy was in control of disposing TCA at the plant.

       578.   In 1966, Techalloy was in control of disposing PCE at the plant.

       579.   In 1966, Techalloy was in control of disposing DCE at the plant.

       580.   In 1966, Techalloy was in control of disposing DCA at the plant.

       581.   In 1966, Techalloy designed an outdoor, concrete evaporation pad for TCE

       582.   In 1966, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       583.   In 1966, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       584.   In 1966, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       585.   In 1966, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 45 of 352 PageID #:64




       586.    In 1966, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       587.    That in 1966, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       588.    That in 1966, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       589.    That in 1966, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       590.    That in 1966, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       591.    That in 1966, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       592.    That in 1966, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       593.    That in 1966, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       594.    That in 1966, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       595.    That in 1966, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       596.    That in 1966, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 46 of 352 PageID #:65




       597.   That in 1966, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       598.   That in 1966, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       599.   That in 1966, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       600.   That in 1966, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       601.   That in 1966, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       602.   That in 1966, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       603.   That in 1966, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       604.   That in 1966, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       605.   That in 1966, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       606.   That in 1966, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       607.   That in 1966, TCE from the plant entered the air in Union, IL.

       608.   That in 1966, TCA from the plant entered the air in Union, IL.

       609.   That in 1966, DCE from the plant entered the air in Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 47 of 352 PageID #:66




       610.   That in 1966, DCA from the plant entered the air in Union, IL.

       611.   That in 1966, PCE from the plant entered the air in Union, IL.

       612.   That in 1966, TCE from the plant entered the Peredna residence basement.

       613.   That in 1966, TCE from the plant entered the Peredna residence crawl spaces.

       614.   That in 1966, TCE from the plant entered the Peredna residence home.

       615.   That in 1966, TCA from the plant entered the Peredna residence basement.

       616.   That in 1966, TCA from the plant entered the Peredna residence crawl spaces.

       617.   That in 1966, TCA from the plant entered the Peredna residence home.

       618.   That in 1966, DCE from the plant entered the Peredna residence basement.

       619.   That in 1966, DCE from the plant entered the Peredna residence crawl spaces.

       620.   That in 1966, DCE from the plant entered the Peredna residence home.

       621.   That in 1966, DCA from the plant entered the Peredna residence basement.

       622.   That in 1966, DCA from the plant entered the Peredna residence crawl spaces.

       623.   That in 1966, DCA from the plant entered the Peredna residence home.

       624.   That in 1966, PCE from the plant entered the Peredna residence basement.

       625.   That in 1966, PCE from the plant entered the Peredna residence crawl spaces.

       626.   That in 1966, PCE from the plant entered the Peredna residence home.

       627.   In 1967, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       628.   In 1967, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       629.   In 1967, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       630.   In 1967, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       631.   In 1967, Techalloy inspected the property at 6509 Olson Rd, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 48 of 352 PageID #:67




       632.   In 1967, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       633.   In 1967, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       634.   In 1967, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       635.   In 1967, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       636.   In 1967, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       637.   In 1967, Techalloy purchased TCE for use at the plant.

       638.   In 1967, Techalloy purchased TCA for use at the plant.

       639.   In 1967, Techalloy purchased PCE for use at the plant.

       640.   In 1967, Techalloy purchased DCE for use at the plant.

       641.   In 1967, Techalloy purchased DCA for use at the plant.

       642.   In 1967, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       643.   In 1967, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       644.   In 1967, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       645.   In 1967, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       646.   In 1967, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       647.   In 1967, Techalloy disposed of TCE used at the plant.

       648.   In 1967, Techalloy was in control of disposing TCA at the plant.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 49 of 352 PageID #:68




       649.    In 1967, Techalloy was in control of disposing PCE at the plant.

       650.    In 1967, Techalloy was in control of disposing DCE at the plant.

       651.    In 1967, Techalloy was in control of disposing DCA at the plant.

       652.    In 1967, Techalloy designed an outdoor, concrete evaporation pad for TCE

       653.    In 1967, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       654.    In 1967, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       655.    In 1967, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       656.    In 1967, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       657.    In 1967, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       658.    That in 1967, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       659.    That in 1967, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       660.    That in 1967, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       661.    That in 1967, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 50 of 352 PageID #:69




       662.   That in 1967, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       663.   That in 1967, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       664.   That in 1967, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       665.   That in 1967, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       666.   That in 1967, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       667.   That in 1967, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       668.   That in 1967, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       669.   That in 1967, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       670.   That in 1967, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       671.   That in 1967, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       672.   That in 1967, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 51 of 352 PageID #:70




       673.   That in 1967, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       674.   That in 1967, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       675.   That in 1967, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       676.   That in 1967, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       677.   That in 1967, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       678.   That in 1967, TCE from the plant entered the air in Union, IL.

       679.   That in 1967, TCA from the plant entered the air in Union, IL.

       680.   That in 1967, DCE from the plant entered the air in Union, IL.

       681.   That in 1967, DCA from the plant entered the air in Union, IL.

       682.   That in 1967, PCE from the plant entered the air in Union, IL.

       683.   That in 1967, TCE from the plant entered the Peredna residence basement.

       684.   That in 1967, TCE from the plant entered the Peredna residence crawl spaces.

       685.   That in 1967, TCE from the plant entered the Peredna residence home.

       686.   That in 1967, TCA from the plant entered the Peredna residence basement.

       687.   That in 1967, TCA from the plant entered the Peredna residence crawl spaces.

       688.   That in 1967, TCA from the plant entered the Peredna residence home.

       689.   That in 1967, DCE from the plant entered the Peredna residence basement.

       690.   That in 1967, DCE from the plant entered the Peredna residence crawl spaces.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 52 of 352 PageID #:71




       691.   That in 1967, DCE from the plant entered the Peredna residence home.

       692.   That in 1967, DCA from the plant entered the Peredna residence basement.

       693.   That in 1967, DCA from the plant entered the Peredna residence crawl spaces.

       694.   That in 1967, DCA from the plant entered the Peredna residence home.

       695.   That in 1967, PCE from the plant entered the Peredna residence basement.

       696.   That in 1967, PCE from the plant entered the Peredna residence crawl spaces.

       697.   That in 1967, PCE from the plant entered the Peredna residence home.

       698.   In 1968, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       699.   In 1968, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       700.   In 1968, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       701.   In 1968, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       702.   In 1968, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       703.   In 1968, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       704.   In 1968, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       705.   In 1968, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       706.   In 1968, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       707.   In 1968, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 53 of 352 PageID #:72




       708.   In 1968, Techalloy purchased TCE for use at the plant.

       709.   In 1968, Techalloy purchased TCA for use at the plant.

       710.   In 1968, Techalloy purchased PCE for use at the plant.

       711.   In 1968, Techalloy purchased DCE for use at the plant.

       712.   In 1968, Techalloy purchased DCA for use at the plant.

       713.   In 1968, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       714.   In 1968, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       715.   In 1968, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       716.   In 1968, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       717.   In 1968, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       718.   In 1968, Techalloy disposed of TCE used at the plant.

       719.   In 1968, Techalloy was in control of disposing TCA at the plant.

       720.   In 1968, Techalloy was in control of disposing PCE at the plant.

       721.   In 1968, Techalloy was in control of disposing DCE at the plant.

       722.   In 1968, Techalloy was in control of disposing DCA at the plant.

       723.   In 1968, Techalloy designed an outdoor, concrete evaporation pad for TCE

       724.   In 1968, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       725.   In 1968, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       726.   In 1968, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 54 of 352 PageID #:73




       727.    In 1968, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       728.    In 1968, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       729.    That in 1968, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       730.    That in 1968, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       731.    That in 1968, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       732.    That in 1968, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       733.    That in 1968, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       734.    That in 1968, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       735.    That in 1968, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       736.    That in 1968, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       737.    That in 1968, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 55 of 352 PageID #:74




       738.   That in 1968, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       739.   That in 1968, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       740.   That in 1968, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       741.   That in 1968, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       742.   That in 1968, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       743.   That in 1968, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       744.   That in 1968, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       745.   That in 1968, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       746.   That in 1968, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       747.   That in 1968, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       748.   That in 1968, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       749.   That in 1968, TCE from the plant entered the air in Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 56 of 352 PageID #:75




       750.   That in 1968, TCA from the plant entered the air in Union, IL.

       751.   That in 1968, DCE from the plant entered the air in Union, IL.

       752.   That in 1968, DCA from the plant entered the air in Union, IL.

       753.   That in 1968, PCE from the plant entered the air in Union, IL.

       754.   That in 1968, TCE from the plant entered the Peredna residence basement.

       755.   That in 1968, TCE from the plant entered the Peredna residence crawl spaces.

       756.   That in 1968, TCE from the plant entered the Peredna residence home.

       757.   That in 1968, TCA from the plant entered the Peredna residence basement.

       758.   That in 1968, TCA from the plant entered the Peredna residence crawl spaces.

       759.   That in 1968, TCA from the plant entered the Peredna residence home.

       760.   That in 1968, DCE from the plant entered the Peredna residence basement.

       761.   That in 1968, DCE from the plant entered the Peredna residence crawl spaces.

       762.   That in 1968, DCE from the plant entered the Peredna residence home.



       763.   That in 1968, DCA from the plant entered the Peredna residence basement.

       764.   That in 1968, DCA from the plant entered the Peredna residence crawl spaces.

       765.   That in 1968, DCA from the plant entered the Peredna residence home.

       766.   That in 1968, PCE from the plant entered the Peredna residence basement.

       767.   That in 1968, PCE from the plant entered the Peredna residence crawl spaces.

       768.   That in 1968, PCE from the plant entered the Peredna residence home.

       769.   In 1969, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       770.   In 1969, Techalloy maintained the property at 6509 Olson Rd, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 57 of 352 PageID #:76




       771.   In 1969, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       772.   In 1969, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       773.   In 1969, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       774.   In 1969, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       775.   In 1969, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       776.   In 1969, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       777.   In 1969, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       778.   In 1969, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       779.   In 1969, Techalloy purchased TCE for use at the plant.

       780.   In 1969, Techalloy purchased TCA for use at the plant.

       781.   In 1969, Techalloy purchased PCE for use at the plant.

       782.   In 1969, Techalloy purchased DCE for use at the plant.

       783.   In 1969, Techalloy purchased DCA for use at the plant.

       784.   In 1969, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       785.   In 1969, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       786.   In 1969, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       787.   In 1969, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 58 of 352 PageID #:77




       788.    In 1969, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       789.    In 1969, Techalloy disposed of TCE used at the plant.

       790.    In 1969, Techalloy was in control of disposing TCA at the plant.

       791.    In 1969, Techalloy was in control of disposing PCE at the plant.

       792.    In 1969, Techalloy was in control of disposing DCE at the plant.

       793.    In 1969, Techalloy was in control of disposing DCA at the plant.

       794.    In 1969, Techalloy designed an outdoor, concrete evaporation pad for TCE

       795.    In 1969, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       796.    In 1969, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       797.    In 1969, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       798.    In 1969, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       799.    In 1969, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       800.    That in 1969, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       801.    That in 1969, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       802.    That in 1969, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 59 of 352 PageID #:78




       803.   That in 1969, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       804.   That in 1969, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       805.   That in 1969, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       806.   That in 1969, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       807.   That in 1969, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       808.   That in 1969, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       809.   That in 1969, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       810.   That in 1969, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       811.   That in 1969, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       812.   That in 1969, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       813.   That in 1969, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 60 of 352 PageID #:79




       814.   That in 1969, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       815.   That in 1969, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       816.   That in 1969, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       817.   That in 1969, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       818.   That in 1969, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       819.   That in 1969, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       820.   That in 1969, TCE from the plant entered the air in Union, IL.

       821.   That in 1969, TCA from the plant entered the air in Union, IL.

       822.   That in 1969, DCE from the plant entered the air in Union, IL.

       823.   That in 1969, DCA from the plant entered the air in Union, IL.

       824.   That in 1969, PCE from the plant entered the air in Union, IL.

       825.   That in 1969, TCE from the plant entered the Peredna residence basement.

       826.   That in 1969, TCE from the plant entered the Peredna residence crawl spaces.

       827.   That in 1969, TCE from the plant entered the Peredna residence home.

       828.   That in 1969, TCA from the plant entered the Peredna residence basement.

       829.   That in 1969, TCA from the plant entered the Peredna residence crawl spaces.

       830.   That in 1969, TCA from the plant entered the Peredna residence home.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 61 of 352 PageID #:80




       831.   That in 1969, DCE from the plant entered the Peredna residence basement.

       832.   That in 1969, DCE from the plant entered the Peredna residence crawl spaces.

       833.   That in 1969, DCE from the plant entered the Peredna residence home.

       834.   That in 1969, DCA from the plant entered the Peredna residence basement.

       835.   That in 1969, DCA from the plant entered the Peredna residence crawl spaces.

       836.   That in 1969, DCA from the plant entered the Peredna residence home.

       837.   That in 1969, PCE from the plant entered the Peredna residence basement.

       838.   That in 1969, PCE from the plant entered the Peredna residence crawl spaces.

       839.   That in 1969, PCE from the plant entered the Peredna residence home.

       840.   In 1970, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       841.   In 1970, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       842.   In 1970, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       843.   In 1970, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       844.   In 1970, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       845.   In 1970, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       846.   In 1970, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       847.   In 1970, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       848.   In 1970, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 62 of 352 PageID #:81




       849.   In 1970, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       850.   In 1970, Techalloy purchased TCE for use at the plant.

       851.   In 1970, Techalloy purchased TCA for use at the plant.

       852.   In 1970, Techalloy purchased PCE for use at the plant.

       853.   In 1970, Techalloy purchased DCE for use at the plant.

       854.   In 1970, Techalloy purchased DCA for use at the plant.

       855.   In 1970, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       856.   In 1970, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       857.   In 1970, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       858.   In 1970, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       859.   In 1970, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       860.   In 1970, Techalloy disposed of TCE used at the plant.

       861.   In 1970, Techalloy was in control of disposing TCA at the plant.

       862.   In 1970, Techalloy was in control of disposing PCE at the plant.

       863.   In 1970, Techalloy was in control of disposing DCE at the plant.

       864.   In 1970, Techalloy was in control of disposing DCA at the plant.

       865.   In 1970, Techalloy designed an outdoor, concrete evaporation pad for TCE

       866.   In 1970, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       867.   In 1970, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 63 of 352 PageID #:82




       868.    In 1970, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       869.    In 1970, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       870.    In 1970, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       871.    That in 1970, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       872.    That in 1970, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       873.    That in 1970, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       874.    That in 1970, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       875.    That in 1970, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       876.    That in 1970, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       877.    That in 1970, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       878.    That in 1970, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 64 of 352 PageID #:83




       879.   That in 1970, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       880.   That in 1970, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.




       881.   That in 1970, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       882.   That in 1970, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       883.   That in 1970, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       884.   That in 1970, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       885.   That in 1970, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       886.   That in 1970, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       887.   That in 1970, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       888.   That in 1970, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 65 of 352 PageID #:84




       889.   That in 1970, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       890.   That in 1970, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       891.   That in 1970, TCE from the plant entered the air in Union, IL.

       892.   That in 1970, TCA from the plant entered the air in Union, IL.

       893.   That in 1970, DCE from the plant entered the air in Union, IL.

       894.   That in 1970, DCA from the plant entered the air in Union, IL.

       895.   That in 1970, PCE from the plant entered the air in Union, IL.

       896.   That in 1970, TCE from the plant entered the Peredna residence basement.

       897.   That in 1970, TCE from the plant entered the Peredna residence crawl spaces.

       898.   That in 1970, TCE from the plant entered the Peredna residence home.

       899.   That in 1970, TCA from the plant entered the Peredna residence basement.

       900.   That in 1970, TCA from the plant entered the Peredna residence crawl spaces.

       901.   That in 1970, TCA from the plant entered the Peredna residence home.

       902.   That in 1970, DCE from the plant entered the Peredna residence basement.

       903.   That in 1970, DCE from the plant entered the Peredna residence crawl spaces.

       904.   That in 1970, DCE from the plant entered the Peredna residence home.

       905.   That in 1970, DCA from the plant entered the Peredna residence basement.

       906.   That in 1970, DCA from the plant entered the Peredna residence crawl spaces.

       907.   That in 1970, DCA from the plant entered the Peredna residence home.

       908.   That in 1970, PCE from the plant entered the Peredna residence basement.

       909.   That in 1970, PCE from the plant entered the Peredna residence crawl spaces.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 66 of 352 PageID #:85




       910.   That in 1970, PCE from the plant entered the Peredna residence home.

       911.   In 1971, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       912.   In 1971, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       913.   In 1971, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       914.   In 1971, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       915.   In 1971, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       916.   In 1971, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       917.   In 1971, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       918.   In 1971, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       919.   In 1971, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       920.   In 1971, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       921.   In 1971, Techalloy purchased TCE for use at the plant.

       922.   In 1971, Techalloy purchased TCA for use at the plant.

       923.   In 1971, Techalloy purchased PCE for use at the plant.

       924.   In 1971, Techalloy purchased DCE for use at the plant.

       925.   In 1971, Techalloy purchased DCA for use at the plant.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 67 of 352 PageID #:86




       926.    In 1971, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       927.    In 1971, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       928.    In 1971, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       929.    In 1971, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       930.    In 1971, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       931.    In 1971, Techalloy disposed of TCE used at the plant.

       932.    In 1971, Techalloy was in control of disposing TCA at the plant.

       933.    In 1971, Techalloy was in control of disposing PCE at the plant.

       934.    In 1971, Techalloy was in control of disposing DCE at the plant.

       935.    In 1971, Techalloy was in control of disposing DCA at the plant.

       936.    In 1971, Techalloy designed an outdoor, concrete evaporation pad for TCE

       937.    In 1971, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       938.    In 1971, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       939.    In 1971, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       940.    In 1971, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       941.    In 1971, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 68 of 352 PageID #:87




       942.   That in 1971, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       943.   That in 1971, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       944.   That in 1971, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       945.   That in 1971, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       946.   That in 1971, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       947.   That in 1971, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       948.   That in 1971, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       949.   That in 1971, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       950.   That in 1971, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       951.   That in 1971, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       952.   That in 1971, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 69 of 352 PageID #:88




       953.   That in 1971, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       954.   That in 1971, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       955.   That in 1971, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       956.   That in 1971, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       957.   That in 1971, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       958.   That in 1971, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       959.   That in 1971, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       960.   That in 1971, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       961.   That in 1971, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       962.   That in 1971, TCE from the plant entered the air in Union, IL.

       963.   That in 1971, TCA from the plant entered the air in Union, IL.

       964.   That in 1971, DCE from the plant entered the air in Union, IL.

       965.   That in 1971, DCA from the plant entered the air in Union, IL.

       966.   That in 1971, PCE from the plant entered the air in Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 70 of 352 PageID #:89




       967.   That in 1971, TCE from the plant entered the Peredna residence basement.

       968.   That in 1971, TCE from the plant entered the Peredna residence crawl spaces.

       969.   That in 1971, TCE from the plant entered the Peredna residence home.

       970.   That in 1971, TCA from the plant entered the Peredna residence basement.

       971.   That in 1971, TCA from the plant entered the Peredna residence crawl spaces.

       972.   That in 1971, TCA from the plant entered the Peredna residence home.

       973.   That in 1971, DCE from the plant entered the Peredna residence basement.

       974.   That in 1971, DCE from the plant entered the Peredna residence crawl spaces.

       975.   That in 1971, DCE from the plant entered the Peredna residence home.

       976.   That in 1971, DCA from the plant entered the Peredna residence basement.

       977.   That in 1971, DCA from the plant entered the Peredna residence crawl spaces.

       978.   That in 1971, DCA from the plant entered the Peredna residence home.

       979.   That in 1971, PCE from the plant entered the Peredna residence basement.

       980.   That in 1971, PCE from the plant entered the Peredna residence crawl spaces.

       981.   That in 1971, PCE from the plant entered the Peredna residence home.

       982.   In 1972, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       983.   In 1972, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       984.   In 1972, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       985.   In 1972, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       986.   In 1972, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       987.   In 1972, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 71 of 352 PageID #:90




       988.   In 1972, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       989.   In 1972, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       990.   In 1972, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       991.   In 1972, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       992.   In 1972, Techalloy purchased TCE for use at the plant.

       993.   In 1972, Techalloy purchased TCA for use at the plant.

       994.   In 1972, Techalloy purchased PCE for use at the plant.

       995.   In 1972, Techalloy purchased DCE for use at the plant.

       996.   In 1972, Techalloy purchased DCA for use at the plant.

       997.   In 1972, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       998.   In 1972, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       999.   In 1972, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       1000. In 1972, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       1001. In 1972, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       1002. In 1972, Techalloy disposed of TCE used at the plant.

       1003. In 1972, Techalloy was in control of disposing TCA at the plant.

       1004. In 1972, Techalloy was in control of disposing PCE at the plant.

       1005. In 1972, Techalloy was in control of disposing DCE at the plant.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 72 of 352 PageID #:91




       1006. In 1972, Techalloy was in control of disposing DCA at the plant.

       1007. In 1972, Techalloy designed an outdoor, concrete evaporation pad for TCE

       1008. In 1972, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       1009. In 1972, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1010. In 1972, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       1011. In 1972, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1012. In 1972, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       1013. That in 1972, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1014. That in 1972, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1015. That in 1972, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1016. That in 1972, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1017. That in 1972, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 73 of 352 PageID #:92




       1018. That in 1972, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1019. That in 1972, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1020. That in 1972, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1021. That in 1972, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1022. That in 1972, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1023. That in 1972, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1024. That in 1972, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1025. That in 1972, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1026. That in 1972, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1027. That in 1972, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1028. That in 1972, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 74 of 352 PageID #:93




       1029. That in 1972, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1030. That in 1972, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1031. That in 1972, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1032. That in 1972, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1033. That in 1972, TCE from the plant entered the air in Union, IL.

       1034. That in 1972, TCA from the plant entered the air in Union, IL.

       1035. That in 1972, DCE from the plant entered the air in Union, IL.

       1036. That in 1972, DCA from the plant entered the air in Union, IL.

       1037. That in 1972, PCE from the plant entered the air in Union, IL.

       1038. That in 1972, TCE from the plant entered the Peredna residence basement.

       1039. That in 1972, TCE from the plant entered the Peredna residence crawl spaces.

       1040. That in 1972, TCE from the plant entered the Peredna residence home.

       1041. That in 1972, TCA from the plant entered the Peredna residence basement.

       1042. That in 1972, TCA from the plant entered the Peredna residence crawl spaces.

       1043. That in 1972, TCA from the plant entered the Peredna residence home.

       1044. That in 1972, DCE from the plant entered the Peredna residence basement.

       1045. That in 1972, DCE from the plant entered the Peredna residence crawl spaces.

       1046. That in 1972, DCE from the plant entered the Peredna residence home.

       1047. That in 1972, DCA from the plant entered the Peredna residence basement.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 75 of 352 PageID #:94




       1048. That in 1972, DCA from the plant entered the Peredna residence crawl spaces.

       1049. That in 1972, DCA from the plant entered the Peredna residence home.

       1050. That in 1972, PCE from the plant entered the Peredna residence basement.

       1051. That in 1972, PCE from the plant entered the Peredna residence crawl spaces.

       1052. That in 1972, PCE from the plant entered the Peredna residence home.

       1053. In 1973, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       1054. In 1973, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       1055. In 1973, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       1056. In 1973, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       1057. In 1973, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       1058. In 1973, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       1059. In 1973, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       1060. In 1973, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       1061. In 1973, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       1062. In 1973, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       1063. In 1973, Techalloy purchased TCE for use at the plant.

       1064. In 1973, Techalloy purchased TCA for use at the plant.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 76 of 352 PageID #:95




       1065. In 1973, Techalloy purchased PCE for use at the plant.

       1066. In 1973, Techalloy purchased DCE for use at the plant.

       1067. In 1973, Techalloy purchased DCA for use at the plant.

       1068. In 1973, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       1069. In 1973, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       1070. In 1973, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       1071. In 1973, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       1072. In 1973, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       1073. In 1973, Techalloy disposed of TCE used at the plant.

       1074. In 1973, Techalloy was in control of disposing TCA at the plant.

       1075. In 1973, Techalloy was in control of disposing PCE at the plant.

       1076. In 1973, Techalloy was in control of disposing DCE at the plant.

       1077. In 1973, Techalloy was in control of disposing DCA at the plant.

       1078. In 1973, Techalloy designed an outdoor, concrete evaporation pad for TCE

       1079. In 1973, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       1080. In 1973, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1081. In 1973, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       1082. In 1973, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 77 of 352 PageID #:96




       1083. In 1973, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       1084. That in 1973, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1085. That in 1973, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1086. That in 1973, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1087. That in 1973, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1088. That in 1973, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1089. That in 1973, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1090. That in 1973, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1091. That in 1973, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1092. That in 1973, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1093. That in 1973, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 78 of 352 PageID #:97




       1094. That in 1973, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1095. That in 1973, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1096. That in 1973, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1097. That in 1973, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1098. That in 1973, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1099. That in 1973, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1100. That in 1973, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1101. That in 1973, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1102. That in 1973, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1103. That in 1973, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1104. That in 1973, TCE from the plant entered the air in Union, IL.

       1105. That in 1973, TCA from the plant entered the air in Union, IL.

       1106. That in 1973, DCE from the plant entered the air in Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 79 of 352 PageID #:98




       1107. That in 1973, DCA from the plant entered the air in Union, IL.

       1108. That in 1973, PCE from the plant entered the air in Union, IL.

       1109. That in 1973, TCE from the plant entered the Peredna residence basement.

       1110. That in 1973, TCE from the plant entered the Peredna residence crawl spaces.

       1111. That in 1973, TCE from the plant entered the Peredna residence home.

       1112. That in 1973, TCA from the plant entered the Peredna residence basement.

       1113. That in 1973, TCA from the plant entered the Peredna residence crawl spaces.

       1114. That in 1973, TCA from the plant entered the Peredna residence home.

       1115. That in 1973, DCE from the plant entered the Peredna residence basement.

       1116. That in 1973, DCE from the plant entered the Peredna residence crawl spaces.

       1117. That in 1973, DCE from the plant entered the Peredna residence home.

       1118. That in 1973, DCA from the plant entered the Peredna residence basement.

       1119. That in 1973, DCA from the plant entered the Peredna residence crawl spaces.

       1120. That in 1973, DCA from the plant entered the Peredna residence home.

       1121. That in 1973, PCE from the plant entered the Peredna residence basement.

       1122. That in 1973, PCE from the plant entered the Peredna residence crawl spaces.

       1123. That in 1973, PCE from the plant entered the Peredna residence home.

       1124. In 1974, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       1125. In 1974, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       1126. In 1974, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       1127. In 1974, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       1128. In 1974, Techalloy inspected the property at 6509 Olson Rd, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 80 of 352 PageID #:99




       1129. In 1974, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       1130. In 1974, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       1131. In 1974, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       1132. In 1974, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       1133. In 1974, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       1134. In 1974, Techalloy purchased TCE for use at the plant.

       1135. In 1974, Techalloy purchased TCA for use at the plant.

       1136. In 1974, Techalloy purchased PCE for use at the plant.

       1137. In 1974, Techalloy purchased DCE for use at the plant.

       1138. In 1974, Techalloy purchased DCA for use at the plant.

       1139. In 1974, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       1140. In 1974, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       1141. In 1974, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       1142. In 1974, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       1143. In 1974, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       1144. In 1974, Techalloy disposed of TCE used at the plant.

       1145. In 1974, Techalloy was in control of disposing TCA at the plant.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 81 of 352 PageID #:100




       1146. In 1974, Techalloy was in control of disposing PCE at the plant.

       1147. In 1974, Techalloy was in control of disposing DCE at the plant.

       1148. In 1974, Techalloy was in control of disposing DCA at the plant.

       1149. In 1974, Techalloy designed an outdoor, concrete evaporation pad for TCE

       1150. In 1974, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       1151. In 1974, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1152. In 1974, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       1153. In 1974, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1154. In 1974, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       1155. That in 1974, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1156. That in 1974, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1157. That in 1974, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1158. That in 1974, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 82 of 352 PageID #:101




       1159. That in 1974, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1160. That in 1974, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1161. That in 1974, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1162. That in 1974, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1163. That in 1974, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1164. That in 1974, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1165. That in 1974, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1166. That in 1974, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1167. That in 1974, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1168. That in 1974, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1169. That in 1974, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 83 of 352 PageID #:102




       1170. That in 1974, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1171. That in 1974, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1172. That in 1974, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1173. That in 1974, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1174. That in 1974, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1175. That in 1974, TCE from the plant entered the air in Union, IL.

       1176. That in 1974, TCA from the plant entered the air in Union, IL.

       1177. That in 1974, DCE from the plant entered the air in Union, IL.

       1178. That in 1974, DCA from the plant entered the air in Union, IL.

       1179. That in 1974, PCE from the plant entered the air in Union, IL.

       1180. That in 1974, TCE from the plant entered the Peredna residence basement.

       1181. That in 1974, TCE from the plant entered the Peredna residence crawl spaces.

       1182. That in 1974, TCE from the plant entered the Peredna residence home.

       1183. That in 1974, TCA from the plant entered the Peredna residence basement.

       1184. That in 1974, TCA from the plant entered the Peredna residence crawl spaces.

       1185. That in 1974, TCA from the plant entered the Peredna residence home.

       1186. That in 1974, DCE from the plant entered the Peredna residence basement.

       1187. That in 1974, DCE from the plant entered the Peredna residence crawl spaces.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 84 of 352 PageID #:103




       1188. That in 1974, DCE from the plant entered the Peredna residence home.

       1189. That in 1974, DCA from the plant entered the Peredna residence basement.

       1190. That in 1974, DCA from the plant entered the Peredna residence crawl spaces.

       1191. That in 1974, DCA from the plant entered the Peredna residence home.

       1192. That in 1974, PCE from the plant entered the Peredna residence basement.

       1193. That in 1974, PCE from the plant entered the Peredna residence crawl spaces.

       1194. That in 1974, PCE from the plant entered the Peredna residence home.

       1195. In 1975, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       1196. In 1975, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       1197. In 1975, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       1198. In 1975, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       1199. In 1975, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       1200. In 1975, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       1201. In 1975, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       1202. In 1975, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       1203. In 1975, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       1204. In 1975, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 85 of 352 PageID #:104




       1205. In 1975, Techalloy purchased TCE for use at the plant.

       1206. In 1975, Techalloy purchased TCA for use at the plant.

       1207. In 1975, Techalloy purchased PCE for use at the plant.

       1208. In 1975, Techalloy purchased DCE for use at the plant.

       1209. In 1975, Techalloy purchased DCA for use at the plant.

       1210. In 1975, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       1211. In 1975, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       1212. In 1975, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       1213. In 1975, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       1214. In 1975, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       1215. In 1975, Techalloy disposed of TCE used at the plant.

       1216. In 1975, Techalloy was in control of disposing TCA at the plant.

       1217. In 1975, Techalloy was in control of disposing PCE at the plant.

       1218. In 1975, Techalloy was in control of disposing DCE at the plant.

       1219. In 1975, Techalloy was in control of disposing DCA at the plant.

       1220. In 1975, Techalloy designed an outdoor, concrete evaporation pad for TCE

       1221. In 1975, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       1222. In 1975, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1223. In 1975, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 86 of 352 PageID #:105




       1224. In 1975, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1225. In 1975, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       1226. That in 1975, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1227. That in 1975, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1228. That in 1975, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1229. That in 1975, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1230. That in 1975, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1231. That in 1975, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1232. That in 1975, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1233. That in 1975, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1234. That in 1975, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 87 of 352 PageID #:106




       1235. That in 1975, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1236. That in 1975, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1237. That in 1975, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1238. That in 1975, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1239. That in 1975, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1240. That in 1975, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1241. That in 1975, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1242. That in 1975, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1243. That in 1975, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1244. That in 1975, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1245. That in 1975, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1246. That in 1975, TCE from the plant entered the air in Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 88 of 352 PageID #:107




       1247. That in 1975, TCA from the plant entered the air in Union, IL.

       1248. That in 1975, DCE from the plant entered the air in Union, IL.

       1249. That in 1975, DCA from the plant entered the air in Union, IL.

       1250. That in 1975, PCE from the plant entered the air in Union, IL.

       1251. That in 1975, TCE from the plant entered the Peredna residence basement.

       1252. That in 1975, TCE from the plant entered the Peredna residence crawl spaces.

       1253. That in 1975, TCE from the plant entered the Peredna residence home.

       1254. That in 1975, TCA from the plant entered the Peredna residence basement.

       1255. That in 1975, TCA from the plant entered the Peredna residence crawl spaces.

       1256. That in 1975, TCA from the plant entered the Peredna residence home.

       1257. That in 1975, DCE from the plant entered the Peredna residence basement.

       1258. That in 1975, DCE from the plant entered the Peredna residence crawl spaces.

       1259. That in 1975, DCE from the plant entered the Peredna residence home.

       1260. That in 1975, DCA from the plant entered the Peredna residence basement.

       1261. That in 1975, DCA from the plant entered the Peredna residence crawl spaces.

       1262. That in 1975, DCA from the plant entered the Peredna residence home.

       1263. That in 1975, PCE from the plant entered the Peredna residence basement.

       1264. That in 1975, PCE from the plant entered the Peredna residence crawl spaces.

       1265. That in 1975, PCE from the plant entered the Peredna residence home.

       1266. In 1976, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       1267. In 1976, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       1268. In 1976, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 89 of 352 PageID #:108




       1269. In 1976, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       1270. In 1976, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       1271. In 1976, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       1272. In 1976, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       1273. In 1976, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       1274. In 1976, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       1275. In 1976, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       1276. In 1976, Techalloy purchased TCE for use at the plant.

       1277. In 1976, Techalloy purchased TCA for use at the plant.

       1278. In 1976, Techalloy purchased PCE for use at the plant.

       1279. In 1976, Techalloy purchased DCE for use at the plant.

       1280. In 1976, Techalloy purchased DCA for use at the plant.

       1281. In 1976, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       1282. In 1976, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       1283. In 1976, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       1284. In 1976, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       1285. In 1976, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 90 of 352 PageID #:109




       1286. In 1976, Techalloy disposed of TCE used at the plant.

       1287. In 1976, Techalloy was in control of disposing TCA at the plant.

       1288. In 1976, Techalloy was in control of disposing PCE at the plant.

       1289. In 1976, Techalloy was in control of disposing DCE at the plant.

       1290. In 1976, Techalloy was in control of disposing DCA at the plant.

       1291. In 1976, Techalloy designed an outdoor, concrete evaporation pad for TCE

       1292. In 1976, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       1293. In 1976, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1294. In 1976, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       1295. In 1976, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1296. In 1976, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       1297. That in 1976, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1298. That in 1976, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1299. That in 1976, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 91 of 352 PageID #:110




       1300. That in 1976, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1301. That in 1976, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1302. That in 1976, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1303. That in 1976, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1304. That in 1976, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1305. That in 1976, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1306. That in 1976, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1307. That in 1976, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1308. That in 1976, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1309. That in 1976, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1310. That in 1976, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 92 of 352 PageID #:111




       1311. That in 1976, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1312. That in 1976, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1313. That in 1976, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1314. That in 1976, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1315. That in 1976, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1316. That in 1976, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1317. That in 1976, TCE from the plant entered the air in Union, IL.

       1318. That in 1976, TCA from the plant entered the air in Union, IL.

       1319. That in 1976, DCE from the plant entered the air in Union, IL.

       1320. That in 1976, DCA from the plant entered the air in Union, IL.

       1321. That in 1976, PCE from the plant entered the air in Union, IL.

       1322. That in 1976, TCE from the plant entered the Peredna residence basement.

       1323. That in 1976, TCE from the plant entered the Peredna residence crawl spaces.

       1324. That in 1976, TCE from the plant entered the Peredna residence home.

       1325. That in 1976, TCA from the plant entered the Peredna residence basement.

       1326. That in 1976, TCA from the plant entered the Peredna residence crawl spaces.

       1327. That in 1976, TCA from the plant entered the Peredna residence home.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 93 of 352 PageID #:112




       1328. That in 1976, DCE from the plant entered the Peredna residence basement.

       1329. That in 1976, DCE from the plant entered the Peredna residence crawl spaces.

       1330. That in 1976, DCE from the plant entered the Peredna residence home.

       1331. That in 1976, DCA from the plant entered the Peredna residence basement.

       1332. That in 1976, DCA from the plant entered the Peredna residence crawl spaces.

       1333. That in 1976, DCA from the plant entered the Peredna residence home.

       1334. That in 1976, PCE from the plant entered the Peredna residence basement.

       1335. That in 1976, PCE from the plant entered the Peredna residence crawl spaces.

       1336. That in 1976, PCE from the plant entered the Peredna residence home.

       1337. In 1977, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       1338. In 1977, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       1339. In 1977, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       1340. In 1977, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       1341. In 1977, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       1342. In 1977, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       1343. In 1977, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       1344. In 1977, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       1345. In 1977, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 94 of 352 PageID #:113




       1346. In 1977, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       1347. In 1977, Techalloy purchased TCE for use at the plant.

       1348. In 1977, Techalloy purchased TCA for use at the plant.

       1349. In 1977, Techalloy purchased PCE for use at the plant.

       1350. In 1977, Techalloy purchased DCE for use at the plant.

       1351. In 1977, Techalloy purchased DCA for use at the plant.

       1352. In 1977, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       1353. In 1977, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       1354. In 1977, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       1355. In 1977, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       1356. In 1977, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       1357. In 1977, Techalloy disposed of TCE used at the plant.

       1358. In 1977, Techalloy was in control of disposing TCA at the plant.

       1359. In 1977, Techalloy was in control of disposing PCE at the plant.

       1360. In 1977, Techalloy was in control of disposing DCE at the plant.

       1361. In 1977, Techalloy was in control of disposing DCA at the plant.

       1362. In 1977, Techalloy designed an outdoor, concrete evaporation pad for TCE

       1363. In 1977, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       1364. In 1977, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 95 of 352 PageID #:114




       1365. In 1977, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       1366. In 1977, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1367. In 1977, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       1368. That in 1977, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1369. That in 1977, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1370. That in 1977, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1371. That in 1977, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1372. That in 1977, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1373. That in 1977, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1374. That in 1977, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1375. That in 1977, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 96 of 352 PageID #:115




       1376. That in 1977, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1377. That in 1977, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1378. That in 1977, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1379. That in 1977, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1380. That in 1977, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1381. That in 1977, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1382. That in 1977, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1383. That in 1977, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1384. That in 1977, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1385. That in 1977, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1386. That in 1977, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 97 of 352 PageID #:116




       1387. That in 1977, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1388. That in 1977, TCE from the plant entered the air in Union, IL.

       1389. That in 1977, TCA from the plant entered the air in Union, IL.

       1390. That in 1977, DCE from the plant entered the air in Union, IL.

       1391. That in 1977, DCA from the plant entered the air in Union, IL.

       1392. That in 1977, PCE from the plant entered the air in Union, IL.

       1393. That in 1977, TCE from the plant entered the Peredna residence basement.

       1394. That in 1977, TCE from the plant entered the Peredna residence crawl spaces.

       1395. That in 1977, TCE from the plant entered the Peredna residence home.

       1396. That in 1977, TCA from the plant entered the Peredna residence basement.

       1397. That in 1977, TCA from the plant entered the Peredna residence crawl spaces.

       1398. That in 1977, TCA from the plant entered the Peredna residence home.

       1399. That in 1977, DCE from the plant entered the Peredna residence basement.

       1400. That in 1977, DCE from the plant entered the Peredna residence crawl spaces.

       1401. That in 1977, DCE from the plant entered the Peredna residence home.

       1402. That in 1977, DCA from the plant entered the Peredna residence basement.

       1403. That in 1977, DCA from the plant entered the Peredna residence crawl spaces.

       1404. That in 1977, DCA from the plant entered the Peredna residence home.

       1405. That in 1977, PCE from the plant entered the Peredna residence basement.

       1406. That in 1977, PCE from the plant entered the Peredna residence crawl spaces.

       1407. That in 1977, PCE from the plant entered the Peredna residence home.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 98 of 352 PageID #:117




       1408. In 1978, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       1409. In 1978, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       1410. In 1978, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       1411. In 1978, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       1412. In 1978, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       1413. In 1978, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       1414. In 1978, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       1415. In 1978, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       1416. In 1978, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       1417. In 1978, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       1418. In 1978, Techalloy purchased TCE for use at the plant.

       1419. In 1978, Techalloy purchased TCA for use at the plant.

       1420. In 1978, Techalloy purchased PCE for use at the plant.

       1421. In 1978, Techalloy purchased DCE for use at the plant.

       1422. In 1978, Techalloy purchased DCA for use at the plant.

       1423. In 1978, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.
  Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 99 of 352 PageID #:118




       1424. In 1978, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       1425. In 1978, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       1426. In 1978, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       1427. In 1978, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       1428. In 1978, Techalloy disposed of TCE used at the plant.

       1429. In 1978, Techalloy was in control of disposing TCA at the plant.

       1430. In 1978, Techalloy was in control of disposing PCE at the plant.

       1431. In 1978, Techalloy was in control of disposing DCE at the plant.

       1432. In 1978, Techalloy was in control of disposing DCA at the plant.

       1433. In 1978, Techalloy designed an outdoor, concrete evaporation pad for TCE

       1434. In 1978, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       1435. In 1978, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1436. In 1978, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       1437. In 1978, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1438. In 1978, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       1439. That in 1978, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 100 of 352 PageID #:119




       1440. That in 1978, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1441. That in 1978, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1442. That in 1978, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1443. That in 1978, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1444. That in 1978, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1445. That in 1978, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1446. That in 1978, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1447. That in 1978, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1448. That in 1978, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1449. That in 1978, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1450. That in 1978, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 101 of 352 PageID #:120




       1451. That in 1978, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1452. That in 1978, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1453. That in 1978, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1454. That in 1978, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1455. That in 1978, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1456. That in 1978, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1457. That in 1978, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1458. That in 1978, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1459. That in 1978, TCE from the plant from the plant entered the air in Union, IL.

       1460. That in 1978, TCA from the plant from the plant entered the air in Union, IL.

       1461. That in 1978, DCE from the plant from the plant entered the air in Union, IL.

       1462. That in 1978, DCA from the plant from the plant entered the air in Union, IL.

       1463. That in 1978, PCE from the plant from the plant entered the air in Union, IL.

       1464. That in 1978, TCE from the plant from the plant entered the Peredna residence

basement.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 102 of 352 PageID #:121




        1465. That in 1978, TCE from the plant from the plant entered the Peredna residence

crawl spaces.

        1466. That in 1978, TCE from the plant from the plant entered the Peredna residence

home.

        1467. That in 1978, TCA from the plant from the plant entered the Peredna residence

basement.

        1468. That in 1978, TCA from the plant from the plant entered the Peredna residence

crawl spaces.

        1469. That in 1978, TCA from the plant from the plant entered the Peredna residence

home.

        1470. That in 1978, DCE from the plant from the plant entered the Peredna residence

basement.

        1471. That in 1978, DCE from the plant entered the Peredna residence crawl spaces.

        1472. That in 1978, DCE from the plant entered the Peredna residence home.

        1473. That in 1978, DCA from the plant entered the Peredna residence basement.

        1474. That in 1978, DCA from the plant entered the Peredna residence crawl spaces.

        1475. That in 1978, DCA from the plant entered the Peredna residence home.

        1476. That in 1978, PCE from the plant entered the Peredna residence basement.

        1477. That in 1978, PCE from the plant entered the Peredna residence crawl spaces.

        1478. That in 1978, PCE from the plant entered the Peredna residence home.

        1479. In 1979, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

        1480. In 1979, Techalloy maintained the property at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 103 of 352 PageID #:122




       1481. In 1979, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       1482. In 1979, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       1483. In 1979, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       1484. In 1979, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       1485. In 1979, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       1486. In 1979, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       1487. In 1979, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       1488. In 1979, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       1489. In 1979, Techalloy purchased TCE for use at the plant.

       1490. In 1979, Techalloy purchased TCA for use at the plant.

       1491. In 1979, Techalloy purchased PCE for use at the plant.

       1492. In 1979, Techalloy purchased DCE for use at the plant.

       1493. In 1979, Techalloy purchased DCA for use at the plant.

       1494. In 1979, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       1495. In 1979, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       1496. In 1979, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       1497. In 1979, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 104 of 352 PageID #:123




       1498. In 1979, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       1499. In 1979, Techalloy disposed of TCE used at the plant.

       1500. In 1979, Techalloy was in control of disposing TCA at the plant.

       1501. In 1979, Techalloy was in control of disposing PCE at the plant.

       1502. In 1979, Techalloy was in control of disposing DCE at the plant.

       1503. In 1979, Techalloy was in control of disposing DCA at the plant.

       1504. In 1979, Techalloy designed an outdoor, concrete evaporation pad for TCE

       1505. In 1979, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       1506. In 1979, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1507. In 1979, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       1508. In 1979, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1509. In 1979, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       1510. That in 1979, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1511. That in 1979, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1512. That in 1979, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 105 of 352 PageID #:124




       1513. That in 1979, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1514. That in 1979, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1515. That in 1979, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1516. That in 1979, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1517. That in 1979, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1518. That in 1979, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1519. That in 1979, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1520. That in 1979, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1521. That in 1979, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1522. That in 1979, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1523. That in 1979, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 106 of 352 PageID #:125




       1524. That in 1979, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1525. That in 1979, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1526. That in 1979, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1527. That in 1979, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1528. That in 1979, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1529. That in 1979, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1530. That in 1979, TCE from the plant entered the air in Union, IL.

       1531. That in 1979, TCA from the plant entered the air in Union, IL.

       1532. That in 1979, DCE from the plant entered the air in Union, IL.

       1533. That in 1979, DCA from the plant entered the air in Union, IL.

       1534. That in 1979, PCE from the plant entered the air in Union, IL.

       1535. That in 1979, TCE from the plant entered the Peredna residence basement.

       1536. That in 1979, TCE from the plant entered the Peredna residence crawl spaces.

       1537. That in 1979, TCE from the plant entered the Peredna residence home.

       1538. That in 1979, TCA from the plant entered the Peredna residence basement.

       1539. That in 1979, TCA from the plant entered the Peredna residence crawl spaces.

       1540. That in 1979, TCA from the plant entered the Peredna residence home.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 107 of 352 PageID #:126




       1541. That in 1979, DCE from the plant entered the Peredna residence basement.

       1542. That in 1979, DCE from the plant entered the Peredna residence crawl spaces.

       1543. That in 1979, DCE from the plant entered the Peredna residence home.

       1544. That in 1979, DCA from the plant entered the Peredna residence basement.

       1545. That in 1979, DCA from the plant entered the Peredna residence crawl spaces.

       1546. That in 1979, DCA from the plant entered the Peredna residence home.

       1547. That in 1979, PCE from the plant entered the Peredna residence basement.

       1548. That in 1979, PCE from the plant entered the Peredna residence crawl spaces.

       1549. That in 1979, PCE from the plant entered the Peredna residence home.

       1550. In 1980, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       1551. In 1980, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       1552. In 1980, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       1553. In 1980, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       1554. In 1980, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       1555. In 1980, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       1556. In 1980, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       1557. In 1980, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       1558. In 1980, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 108 of 352 PageID #:127




       1559. In 1980, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       1560. In 1980, Techalloy purchased TCE for use at the plant.

       1561. In 1980, Techalloy purchased TCA for use at the plant.

       1562. In 1980, Techalloy purchased PCE for use at the plant.

       1563. In 1980, Techalloy purchased DCE for use at the plant.

       1564. In 1980, Techalloy purchased DCA for use at the plant.

       1565. In 1980, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       1566. In 1980, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       1567. In 1980, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       1568. In 1980, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       1569. In 1980, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       1570. In 1980, Techalloy disposed of TCE used at the plant.

       1571. In 1980, Techalloy was in control of disposing TCA at the plant.

       1572. In 1980, Techalloy was in control of disposing PCE at the plant.

       1573. In 1980, Techalloy was in control of disposing DCE at the plant.

       1574. In 1980, Techalloy was in control of disposing DCA at the plant.

       1575. In 1980, Techalloy designed an outdoor, concrete evaporation pad for TCE

       1576. In 1980, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       1577. In 1980, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 109 of 352 PageID #:128




       1578. In 1980, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       1579. In 1980, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1580. In 1980, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       1581. That in 1980, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1582. That in 1980, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1583. That in 1980, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1584. That in 1980, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1585. That in 1980, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1586. That in 1980, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1587. That in 1980, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1588. That in 1980, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 110 of 352 PageID #:129




       1589. That in 1980, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1590. That in 1980, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1591. That in 1980, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1592. That in 1980, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1593. That in 1980, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1594. That in 1980, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1595. That in 1980, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1596. That in 1980, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1597. That in 1980, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1598. That in 1980, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1599. That in 1980, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 111 of 352 PageID #:130




       1600. That in 1980, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1601. That in 1980, TCE from the plant entered the air in Union, IL.

       1602. That in 1980, TCA from the plant entered the air in Union, IL.

       1603. That in 1980, DCE from the plant entered the air in Union, IL.

       1604. That in 1980, DCA from the plant entered the air in Union, IL.

       1605. That in 1980, PCE from the plant entered the air in Union, IL.

       1606. That in 1980, TCE from the plant entered the Peredna residence basement.

       1607. That in 1980, TCE from the plant entered the Peredna residence crawl spaces.

       1608. That in 1980, TCE from the plant entered the Peredna residence home.

       1609. That in 1980, TCA from the plant entered the Peredna residence basement.

       1610. That in 1980, TCA from the plant entered the Peredna residence crawl spaces.

       1611. That in 1980, TCA from the plant entered the Peredna residence home.

       1612. That in 1980, DCE from the plant entered the Peredna residence basement.

       1613. That in 1980, DCE from the plant entered the Peredna residence crawl spaces.

       1614. That in 1980, DCE from the plant entered the Peredna residence home.

       1615. That in 1980, DCA from the plant entered the Peredna residence basement.

       1616. That in 1980, DCA from the plant entered the Peredna residence crawl spaces.

       1617. That in 1980, DCA from the plant entered the Peredna residence home.

       1618. That in 1980, PCE from the plant entered the Peredna residence basement.

       1619. That in 1980, PCE from the plant entered the Peredna residence crawl spaces.

       1620. That in 1980, PCE from the plant entered the Peredna residence home.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 112 of 352 PageID #:131




       1621. In 1981, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       1622. In 1981, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       1623. In 1981, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       1624. In 1981, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       1625. In 1981, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       1626. In 1981, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       1627. In 1981, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       1628. In 1981, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       1629. In 1981, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       1630. In 1981, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       1631. In 1981, Techalloy purchased TCE for use at the plant.

       1632. In 1981, Techalloy purchased TCA for use at the plant.

       1633. In 1981, Techalloy purchased PCE for use at the plant.

       1634. In 1981, Techalloy purchased DCE for use at the plant.

       1635. In 1981, Techalloy purchased DCA for use at the plant.

       1636. In 1981, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 113 of 352 PageID #:132




       1637. In 1981, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       1638. In 1981, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       1639. In 1981, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       1640. In 1981, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       1641. In 1981, Techalloy disposed of TCE used at the plant.

       1642. In 1981, Techalloy was in control of disposing TCA at the plant.

       1643. In 1981, Techalloy was in control of disposing PCE at the plant.

       1644. In 1981, Techalloy was in control of disposing DCE at the plant.

       1645. In 1981, Techalloy was in control of disposing DCA at the plant.

       1646. In 1981, Techalloy designed an outdoor, concrete evaporation pad for TCE

       1647. In 1981, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       1648. In 1981, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1649. In 1981, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       1650. In 1981, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1651. In 1981, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       1652. That in 1981, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 114 of 352 PageID #:133




       1653. That in 1981, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1654. That in 1981, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1655. That in 1981, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1656. That in 1981, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1657. That in 1981, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1658. That in 1981, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1659. That in 1981, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1660. That in 1981, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1661. That in 1981, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1662. That in 1981, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1663. That in 1981, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 115 of 352 PageID #:134




       1664. That in 1981, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1665. That in 1981, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1666. That in 1981, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1667. That in 1981, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1668. That in 1981, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1669. That in 1981, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1670. That in 1981, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1671. That in 1981, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1672. That in 1981, TCE from the plant entered the air in Union, IL.

       1673. That in 1981, TCA from the plant entered the air in Union, IL.

       1674. That in 1981, DCE from the plant entered the air in Union, IL.

       1675. That in 1981, DCA from the plant entered the air in Union, IL.

       1676. That in 1981, PCE from the plant entered the air in Union, IL.

       1677. That in 1981, TCE from the plant entered the Peredna residence basement.

       1678. That in 1981, TCE from the plant entered the Peredna residence crawl spaces.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 116 of 352 PageID #:135




       1679. That in 1981, TCE from the plant entered the Peredna residence home.

       1680. That in 1981, TCA from the plant entered the Peredna residence basement.

       1681. That in 1981, TCA from the plant entered the Peredna residence crawl spaces.

       1682. That in 1981, TCA from the plant entered the Peredna residence home.

       1683. That in 1981, DCE from the plant entered the Peredna residence basement.

       1684. That in 1981, DCE from the plant entered the Peredna residence crawl spaces.

       1685. That in 1981, DCE from the plant entered the Peredna residence home.

       1686. That in 1981, DCA from the plant entered the Peredna residence basement.

       1687. That in 1981, DCA from the plant entered the Peredna residence crawl spaces.

       1688. That in 1981, DCA from the plant entered the Peredna residence home.

       1689. That in 1981, PCE from the plant entered the Peredna residence basement.

       1690. That in 1981, PCE from the plant entered the Peredna residence crawl spaces.

       1691. That in 1981, PCE from the plant entered the Peredna residence home.

       1692. In 1982, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       1693. In 1982, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       1694. In 1982, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       1695. In 1982, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       1696. In 1982, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       1697. In 1982, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       1698. In 1982, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 117 of 352 PageID #:136




       1699. In 1982, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       1700. In 1982, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       1701. In 1982, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       1702. In 1982, Techalloy purchased TCE for use at the plant.

       1703. In 1982, Techalloy purchased TCA for use at the plant.

       1704. In 1982, Techalloy purchased PCE for use at the plant.

       1705. In 1982, Techalloy purchased DCE for use at the plant.

       1706. In 1982, Techalloy purchased DCA for use at the plant.

       1707. In 1982, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       1708. In 1982, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       1709. In 1982, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       1710. In 1982, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       1711. In 1982, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       1712. In 1982, Techalloy disposed of TCE used at the plant.

       1713. In 1982, Techalloy was in control of disposing TCA at the plant.

       1714. In 1982, Techalloy was in control of disposing PCE at the plant.

       1715. In 1982, Techalloy was in control of disposing DCE at the plant.

       1716. In 1982, Techalloy was in control of disposing DCA at the plant.

       1717. In 1982, Techalloy designed an outdoor, concrete evaporation pad for TCE
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 118 of 352 PageID #:137




       1718. In 1982, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       1719. In 1982, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1720. In 1982, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       1721. In 1982, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1722. In 1982, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       1723. That in 1982, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1724. That in 1982, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1725. That in 1982, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1726. That in 1982, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1727. That in 1982, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1728. That in 1982, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 119 of 352 PageID #:138




       1729. That in 1982, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1730. That in 1982, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1731. That in 1982, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1732. That in 1982, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1733. That in 1982, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1734. That in 1982, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1735. That in 1982, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1736. That in 1982, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1737. That in 1982, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1738. That in 1982, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1739. That in 1982, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 120 of 352 PageID #:139




       1740. That in 1982, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1741. That in 1982, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1742. That in 1982, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1743. That in 1982, TCE from the plant entered the air in Union, IL.

       1744. That in 1982, TCA from the plant entered the air in Union, IL.

       1745. That in 1982, DCE from the plant entered the air in Union, IL.

       1746. That in 1982, DCA from the plant entered the air in Union, IL.

       1747. That in 1982, PCE from the plant entered the air in Union, IL.

       1748. That in 1982, TCE from the plant entered the Peredna residence basement.

       1749. That in 1982, TCE from the plant entered the Peredna residence crawl spaces.

       1750. That in 1982, TCE from the plant entered the Peredna residence home.

       1751. That in 1982, TCA from the plant entered the Peredna residence basement.

       1752. That in 1982, TCA from the plant entered the Peredna residence crawl spaces.

       1753. That in 1982, TCA from the plant entered the Peredna residence home.

       1754. That in 1982, DCE from the plant entered the Peredna residence basement.

       1755. That in 1982, DCE from the plant entered the Peredna residence crawl spaces.

       1756. That in 1982, DCE from the plant entered the Peredna residence home.

       1757. That in 1982, DCA from the plant entered the Peredna residence basement.

       1758. That in 1982, DCA from the plant entered the Peredna residence crawl spaces.

       1759. That in 1982, DCA from the plant entered the Peredna residence home.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 121 of 352 PageID #:140




       1760. That in 1982, PCE from the plant entered the Peredna residence basement.

       1761. That in 1982, PCE from the plant entered the Peredna residence crawl spaces.

       1762. That in 1982, PCE from the plant entered the Peredna residence home.

       1763. In 1983, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       1764. In 1983, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       1765. In 1983, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       1766. In 1983, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       1767. In 1983, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       1768. In 1983, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.

       1769. In 1983, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       1770. In 1983, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       1771. In 1983, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       1772. In 1983, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       1773. In 1983, Techalloy purchased TCE for use at the plant.

       1774. In 1983, Techalloy purchased TCA for use at the plant.

       1775. In 1983, Techalloy purchased PCE for use at the plant.

       1776. In 1983, Techalloy purchased DCE for use at the plant.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 122 of 352 PageID #:141




       1777. In 1983, Techalloy purchased DCA for use at the plant.

       1778. In 1983, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       1779. In 1983, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       1780. In 1983, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       1781. In 1983, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       1782. In 1983, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       1783. In 1983, Techalloy disposed of TCE used at the plant.

       1784. In 1983, Techalloy was in control of disposing TCA at the plant.

       1785. In 1983, Techalloy was in control of disposing PCE at the plant.

       1786. In 1983, Techalloy was in control of disposing DCE at the plant.

       1787. In 1983, Techalloy was in control of disposing DCA at the plant.

       1788. In 1983, Techalloy designed an outdoor, concrete evaporation pad for TCE

       1789. In 1983, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       1790. In 1983, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1791. In 1983, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       1792. In 1983, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1793. In 1983, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 123 of 352 PageID #:142




       1794. That in 1983, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1795. That in 1983, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1796. That in 1983, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1797. That in 1983, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1798. That in 1983, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1799. That in 1983, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1800. That in 1983, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1801. That in 1983, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1802. That in 1983, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1803. That in 1983, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1804. That in 1983, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 124 of 352 PageID #:143




       1805. That in 1983, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1806. That in 1983, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1807. That in 1983, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1808. That in 1983, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1809. That in 1983, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1810. That in 1983, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1811. That in 1983, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1812. That in 1983, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1813. That in 1983, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1814. That in 1983, TCE from the plant entered the air in Union, IL.

       1815. That in 1983, TCA from the plant entered the air in Union, IL.

       1816. That in 1983, DCE from the plant entered the air in Union, IL.

       1817. That in 1983, DCA from the plant entered the air in Union, IL.

       1818. That in 1983, PCE from the plant entered the air in Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 125 of 352 PageID #:144




       1819. That in 1983, TCE from the plant entered the Peredna residence basement.

       1820. That in 1983, TCE from the plant entered the Peredna residence crawl spaces.

       1821. That in 1983, TCE from the plant entered the Peredna residence home.

       1822. That in 1983, TCA from the plant entered the Peredna residence basement.

       1823. That in 1983, TCA from the plant entered the Peredna residence crawl spaces.

       1824. That in 1983, TCA from the plant entered the Peredna residence home.

       1825. That in 1983, DCE from the plant entered the Peredna residence basement.

       1826. That in 1983, DCE from the plant entered the Peredna residence crawl spaces.

       1827. That in 1983, DCE from the plant entered the Peredna residence home.

       1828. That in 1983, DCA from the plant entered the Peredna residence basement.

       1829. That in 1983, DCA from the plant entered the Peredna residence crawl spaces.

       1830. That in 1983, DCA from the plant entered the Peredna residence home.

       1831. That in 1983, PCE from the plant entered the Peredna residence basement.

       1832. That in 1983, PCE from the plant entered the Peredna residence crawl spaces.

       1833. That in 1983, PCE from the plant entered the Peredna residence home.

       1834. In 1984, Techalloy had an ownership interest in the property located at 6509

Olson Road, Union Illinois.

       1835. In 1984, Techalloy maintained the property at 6509 Olson Rd, Union, IL.

       1836. In 1984, Techalloy controlled the property located at 6509 Olson Rd, Union, IL.

       1837. In 1984, Techalloy operated the property at 6509 Olson Rd, Union, IL.

       1838. In 1984, Techalloy inspected the property at 6509 Olson Rd, Union, IL.

       1839. In 1984, Techalloy had an ownership interest in the property doing business at

6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 126 of 352 PageID #:145




       1840. In 1984, Techalloy maintained the factory doing business at 6509 Olson Rd,

Union, IL.

       1841. In 1984, Techalloy controlled the factory doing business at 6509 Olson Rd,

Union, IL.

       1842. In 1984, Techalloy operated the factory doing business at 6509 Olson Rd, Union,

IL.

       1843. In 1984, Techalloy inspected the factory doing business at 6509 Olson Rd, Union,

IL.

       1844. In 1984, Techalloy purchased TCE for use at the plant.

       1845. In 1984, Techalloy purchased TCA for use at the plant.

       1846. In 1984, Techalloy purchased PCE for use at the plant.

       1847. In 1984, Techalloy purchased DCE for use at the plant.

       1848. In 1984, Techalloy purchased DCA for use at the plant.

       1849. In 1984, Techalloy used TCE in its business operations at 6509 Olson Rd, Union,

IL.

       1850. In 1984, Techalloy used TCA in its factory at 6509 Olson Rd, Union, IL.

       1851. In 1984, Techalloy used PCE in its factory at 6509 Olson Rd, Union, IL.

       1852. In 1984, Techalloy used DCE in its factory at 6509 Olson Rd, Union, IL.

       1853. In 1984, Techalloy used DCA in its factory at 6509 Olson Rd, Union, IL.

       1854. In 1984, Techalloy disposed of TCE used at the plant.

       1855. In 1984, Techalloy was in control of disposing TCA at the plant.

       1856. In 1984, Techalloy was in control of disposing PCE at the plant.

       1857. In 1984, Techalloy was in control of disposing DCE at the plant.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 127 of 352 PageID #:146




       1858. In 1984, Techalloy was in control of disposing DCA at the plant.

       1859. In 1984, Techalloy designed an outdoor, concrete evaporation pad for TCE

       1860. In 1984, Techalloy manufactured, built, or otherwise made an outdoor concrete

evaporation pad for TCE

       1861. In 1984, Techalloy maintained the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1862. In 1984, Techalloy maintained the outdoor concrete evaporation pad where PCE

was used to clean wire.

       1863. In 1984, Techalloy operated the outdoor concrete evaporation pad where TCE

was used to clean wire.

       1864. In 1984, Techalloy operated the outdoor concrete evaporation pad where PCE was

used to clean wire.

       1865. That in 1984, TCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1866. That in 1984, TCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1867. That in 1984, TCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1868. That in 1984, TCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1869. That in 1984, PCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 128 of 352 PageID #:147




       1870. That in 1984, PCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1871. That in 1984, DCE from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1872. That in 1984, DCE from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1873. That in 1984, DCA from the plant entered the groundwater of Union, IL, and

neighboring public wells.

       1874. That in 1984, DCA from the plant entered the groundwater of Union, IL, and

neighboring private wells.

       1875. That in 1984, TCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1876. That in 1984, TCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1877. That in 1984, PCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1878. That in 1984, DCE from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1879. That in 1984, DCA from the plant entered the Peredna residence located at 6408

N. Wayne St, Union, IL.

       1880. That in 1984, TCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 129 of 352 PageID #:148




       1881. That in 1984, TCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1882. That in 1984, DCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1883. That in 1984, DCA from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1884. That in 1984, PCE from the plant entered the groundwater of Evergreen Middle

School, in Union, IL.

       1885. That in 1984, TCE from the plant entered the air in Union, IL.

       1886. That in 1984, TCA from the plant entered the air in Union, IL.

       1887. That in 1984, DCE from the plant entered the air in Union, IL.

       1888. That in 1984, DCA from the plant entered the air in Union, IL.

       1889. That in 1984, PCE from the plant entered the air in Union, IL.

       1890. That in 1984, TCE from the plant entered the Peredna residence basement.

       1891. That in 1984, TCE from the plant entered the Peredna residence crawl spaces.

       1892. That in 1984, TCE from the plant entered the Peredna residence home.

       1893. That in 1984, TCA from the plant entered the Peredna residence basement.

       1894. That in 1984, TCA from the plant entered the Peredna residence crawl spaces.

       1895. That in 1984, TCA from the plant entered the Peredna residence home.

       1896. That in 1984, DCE from the plant entered the Peredna residence basement.

       1897. That in 1984, DCE from the plant entered the Peredna residence crawl spaces.

       1898. That in 1984, DCE from the plant entered the Peredna residence home.

       1899. That in 1984, DCA from the plant entered the Peredna residence basement.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 130 of 352 PageID #:149




       1900. That in 1984, DCA from the plant entered the Peredna residence crawl spaces.

       1901. That in 1984, DCA from the plant entered the Peredna residence home.

       1902. That in 1984, PCE from the plant entered the Peredna residence basement.

       1903. That in 1984, PCE from the plant entered the Peredna residence crawl spaces.

       1904. That in 1984, PCE from the plant entered the Peredna residence home.

       1905. That from 1984 to the present, Techalloy and Central Wire have continuously

operated the factory at 6509 Olson Rd, Union, IL.

       1906.   That from 1984 to the present, Techalloy and Central Wire have continuously

operated the facility at 6509 Olson Rd, Union, IL.

                                 COUNT I – NEGLIGENCE
                               Linda Peredna v. Techalloy, Inc.

       1907.   Linda Peredna re-alleges paragraphs 1 through 25, and 107 and 108 herein.

       1908. Linda Peredna pleads hypothetically and in the alternative.

       1909. That in 1960, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1910. That in 1960, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       1911. That in 1960, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1912. That in 1960, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       1913. That in 1960, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 131 of 352 PageID #:150




       1914. That in 1960, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1915. That in 1960, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       1916. That in 1960, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1917. That in 1960, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       1918. That in 1960, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1919. That in 1961, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1920. That in 1961, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       1921. That in 1961, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1922. That in 1961, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       1923. That in 1961, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1924. That in 1961, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 132 of 352 PageID #:151




       1925. That in 1961, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       1926. That in 1961, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1927. That in 1961, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       1928. That in 1961, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1929. That in 1962, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1930. That in 1962, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       1931. That in 1962, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1932. That in 1962, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       1933. That in 1962, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1934. That in 1962, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1935. That in 1962, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 133 of 352 PageID #:152




       1936. That in 1962, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1937. That in 1962, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       1938. That in 1962, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1939. That in 1963, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1940. That in 1963, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       1941. That in 1963, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1942. That in 1963, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       1943. That in 1963, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1944. That in 1963, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1945. That in 1963, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       1946. That in 1963, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 134 of 352 PageID #:153




       1947. That in 1963, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       1948. That in 1963, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1949. That in 1964, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1950. That in 1964, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       1951. That in 1964, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1952. That in 1964, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       1953. That in 1964, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1954. That in 1964, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1955. That in 1964, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       1956. That in 1964, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1957. That in 1964, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 135 of 352 PageID #:154




       1958. That in 1964, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1959. That in 1965, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1960. That in 1965, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       1961. That in 1965, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1962. That in 1965, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       1963. That in 1965, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1964. That in 1965, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1965. That in 1965, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       1966. That in 1965, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1967. That in 1965, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       1968. That in 1965, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 136 of 352 PageID #:155




       1969. That in 1966, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1970. That in 1966, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       1971. That in 1966, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1972. That in 1966, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       1973. That in 1966, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1974. That in 1966, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1975. That in 1966, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       1976. That in 1966, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1977. That in 1966, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       1978. That in 1966, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1979. That in 1967, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 137 of 352 PageID #:156




       1980. That in 1967, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       1981. That in 1967, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1982. That in 1967, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       1983. That in 1967, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1984. That in 1967, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1985. That in 1967, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       1986. That in 1967, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1987. That in 1967, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       1988. That in 1967, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1989. That in 1968, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1990. That in 1968, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 138 of 352 PageID #:157




       1991. That in 1968, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1992. That in 1968, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       1993. That in 1968, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       1994. That in 1968, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1995. That in 1968, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       1996. That in 1968, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1997. That in 1968, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       1998. That in 1968, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       1999. That in 1969, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2000. That in 1969, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2001. That in 1969, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 139 of 352 PageID #:158




       2002. That in 1969, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2003. That in 1969, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2004. That in 1969, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2005. That in 1969, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2006. That in 1969, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2007. That in 1969, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2008. That in 1969, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2009. That in 1970, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2010. That in 1970, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2011. That in 1970, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2012. That in 1970, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 140 of 352 PageID #:159




       2013. That in 1970, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2014. That in 1970, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2015. That in 1970, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2016. That in 1970, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2017. That in 1970, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2018. That in 1970, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2019. That in 1971, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2020. That in 1971, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2021. That in 1971, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2022. That in 1971, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2023. That in 1971, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 141 of 352 PageID #:160




       2024. That in 1971, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2025. That in 1971, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2026. That in 1971, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2027. That in 1971, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2028. That in 1971, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2029. That in 1972, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2030. That in 1972, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2031. That in 1972, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2032. That in 1972, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2033. That in 1972, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2034. That in 1972, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 142 of 352 PageID #:161




       2035. That in 1972, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2036. That in 1972, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2037. That in 1972, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2038. That in 1972, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2039. That in 1973, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2040. That in 1973, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2041. That in 1973, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2042. That in 1973, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2043. That in 1973, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2044. That in 1973, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2045. That in 1973, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 143 of 352 PageID #:162




       2046. That in 1973, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2047. That in 1973, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2048. That in 1973, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2049. That in 1974, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2050. That in 1974, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2051. That in 1974, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2052. That in 1974, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2053. That in 1974, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2054. That in 1974, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2055. That in 1974, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2056. That in 1974, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 144 of 352 PageID #:163




       2057. That in 1974, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2058. That in 1974, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2059. That in 1975, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2060. That in 1975, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2061. That in 1975, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2062. That in 1975, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2063. That in 1975, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2064. That in 1975, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2065. That in 1975, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2066. That in 1975, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2067. That in 1975, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 145 of 352 PageID #:164




       2068. That in 1975, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL

       2069. That in 1976, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2070. That in 1976, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2071. That in 1976, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2072. That in 1976, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2073. That in 1976, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2074. That in 1976, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2075. That in 1976, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2076. That in 1976, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2077. That in 1976, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2078. That in 1976, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 146 of 352 PageID #:165




       2079. That in 1977, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2080. That in 1977, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2081. That in 1977, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2082. That in 1977, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2083. That in 1977, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2084. That in 1977, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2085. That in 1977, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2086. That in 1977, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2087. That in 1977, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2088. That in 1977, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2089. That in 1978, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 147 of 352 PageID #:166




       2090. That in 1978, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2091. That in 1978, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2092. That in 1978, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2093. That in 1978, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2094. That in 1978, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2095. That in 1978, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2096. That in 1978, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2097. That in 1978, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2098. That in 1978, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2099. That in 1979, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2100. That in 1979, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 148 of 352 PageID #:167




       2101. That in 1979, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2102. That in 1979, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2103. That in 1979, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2104. That in 1979, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2105. That in 1979, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2106. That in 1979, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2107. That in 1979, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2108. That in 1979, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2109. That in 1980, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2110. That in 1980, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2111. That in 1980, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 149 of 352 PageID #:168




       2112. That in 1980, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2113. That in 1980, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2114. That in 1980, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2115. That in 1980, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2116. That in 1980, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2117. That in 1980, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2118. That in 1980, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2119. That in 1981, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2120. That in 1981, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2121. That in 1981, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2122. That in 1981, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 150 of 352 PageID #:169




       2123. That in 1981, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2124. That in 1981, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2125. That in 1981, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2126. That in 1981, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2127. That in 1981, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2128. That in 1981, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2129. That in 1982, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2130. That in 1982, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2131. That in 1982, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2132. That in 1982, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2133. That in 1982, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 151 of 352 PageID #:170




       2134. That in 1982, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2135. That in 1982, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2136. That in 1982, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2137. That in 1982, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2138. That in 1982, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2139. That in 1983, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2140. That in 1983, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2141. That in 1983, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2142. That in 1983, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2143. That in 1983, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2144. That in 1983, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 152 of 352 PageID #:171




       2145. That in 1983, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2146. That in 1983, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2147. That in 1983, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2148. That in 1983, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2149. That in 1984, TCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2150. That in 1984, TCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2151. That in 1984, PCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2152. That in 1984, PCE accidentally entered the underground water supply from the

plant at 6509 Olson Rd, Union, IL.

       2153. That in 1984, DCE suddenly entered the underground water supply from the plant

at 6509 Olson Rd, Union, IL.

       2154. That in 1984, DCE accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2155. That in 1984, DCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 153 of 352 PageID #:172




       2156. That in 1984, DCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2157. That in 1984, TCA suddenly entered the underground water supply from the plant

located at 6509 Olson Rd, Union, IL.

       2158. That in 1984, TCA accidentally entered the underground water supply from the

plant located at 6509 Olson Rd, Union, IL.

       2159. At all times relevant, Defendant had a duty to use reasonable care of its ownership

and operation of its facility so as not to cause injury to others, including Linda Peredna.

       2160. The Defendant committed, by and through its agents, one or more of the following

acts and/or omissions:

           a.    Improperly used TCE, TCA, PCE, DCE, and/or DCA in its’ operations without
                taking proper precautions to prevent the discharge from the plant into the
                groundwater;

           b. Failed to properly isolate TCE, TCA, PCE, DCE, and DCA from entry into the
              groundwater.

           c. Failed to properly protect Ms. Peredna and others after TCE, TCA, PCE, DCE, and
              DCA from the plant entered the groundwater.

       2161. As a direct and proximate cause of one or more of the Defendant’s aforesaid acts

and/or omissions, hazardous chemicals were improperly released into the air, soil, and water that

Linda Peredna was exposed to while living in Union.

       2162. As a further direct and proximate cause of one or more of the Defendant’s negligent

acts and/or omissions, the Defendants’ negligent acts and omissions, Linda Peredna was caused to

develop Autoimmune disease and thyroid cancer.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 154 of 352 PageID #:173




          2163. That as a further direct and proximate result of one or more of the Defendant’s acts

and/or omissions, Linda Peredna was caused to incur an increased chance in developing

Autoimmune disease and thyroid cancer.

          2164. That as a further direct and proximate cause of one or more of Defendant’s acts

and/or omissions, Linda Peredna, has experienced physical pain, mental suffering, emotional

distress, disability, disfigurement, loss of a normal life, lost wages, and has incurred legal

obligations for medical and hospital bills, all of which injuries and conditions are permanent in

nature.

          WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                   COUNT II – NEGLIGENCE
                                  Linda Peredna v. Techalloy, Inc.

          2165. Plaintiff Linda Peredna re-alleges and incorporates paragraphs 1 through 1906.

          2166. That Defendant, Techalloy, by and through its principals and/or agents, knew or

should have known that TCE was toxic.

          2167. That Defendant, Techalloy, by and through its principals and/or agents, knew or

should have known that TCE was carcinogenic.

          2168. That Defendant, Techalloy, by and through its principals and/or agents, knew or

should have known that TCE was not safe for humans.

          2169. That Defendant, Techalloy, by and through its principals and/or agents, knew or

should have known that TCE could leach into the ground water, if not properly contained.

          2170.   That Defendant, Techalloy, by and through its principals and/or agents, knew or

should have known that TCE could leach into the ground water, if not properly disposed of.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 155 of 352 PageID #:174




         2171. That Defendant, Techalloy, by and through its principals and/or agents, knew or

should have known that TCE could pose a public nuisance if allowed into the groundwater

         2172. That Defendant, Techalloy, by and through its principals and/or agents, knew or

should have known that TCE leaching into the ground water would contaminate public drinking

water.

         2173. That Defendant, Techalloy, by and through its principals and/or agents, knew or

should have known that TCE leaching into the ground water could enter into peoples’ basements,

crawl spaces, and living space.

         2174.   That Defendant, Techalloy, by and through its principals and/or agents, knew or

should have known that TCE leaching into the ground water would be expensive to remove from

the ground water.

         2175. That Defendant, Techalloy, by and through its principals and/or agents, knew or

should have known that TCE leaching into the ground water would be expensive to properly

remediate.

         2176. That prior to 2005, Techalloy, by and through its principals and/or agents, knew or

should have known that TCE had entered the drinking water of the Village of Union.

         2177. That prior to 2005, Techalloy, by and through its principals and/or agents, knew or

should have known that TCE had entered the Peredna residence drinking water.

         2178. That prior to 2005, Techalloy, by and through its principals and/or agents, knew or

should have known that TCE had entered the Peredna residence basement.

         2179. That prior to 2005, Techalloy, by and through its principals and/or agents, knew or

should have known that TCE had entered the Peredna residence bathing water.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 156 of 352 PageID #:175




       2180. That prior to 2005, Techalloy, by and through its principals and/or agents, knew or

should have known that TCE had entered the Peredna residence living areas.

       2181. That prior to 2005, Techalloy, by and through its principals and/or agents, knew or

should have known that TCE had entered the Peredna residence basement.

       2182. That prior to 2005, Techalloy, by and through its principals and/or agents, knew or

should have known that the Perednas needed to be told that their property had been contaminated

with TCE.

       2183. That prior to 2005, Techalloy, by and through its principals and/or agents, knew or

should have known that the Perednas needed to be told that TCE could affect Mrs. Peredna’s

pregnancy with Dana.

       2184. That prior to 2005, Techalloy, by and through its principals and/or agents, knew or

should have known that the Perednas needed to be told that TCE could affect the health of all

children living in the Peredna home.

       2185. That prior to 2005, Techalloy, by and through its principals and/or agents, knew or

should have known that the Village of Union and its citizens needed to be told that all individuals

exposed to TCE from the ground, air, and water were at a risk of developing cancer.

       2186. That prior to 2005, Techalloy did not advise the Village of Union and its citizens

that the TCE that it had allowed into their groundwater could cause cancer.

       2187. That prior to 2005, Techalloy did not advise the Village of Union and its citizens

that the TCE that it had allowed into their basements and living spaces could cause cancer.

       2188. That prior to 2005, Techalloy did not advise the Village of Union and its citizens

that the TCE that it had allowed into the air could cause cancer.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 157 of 352 PageID #:176




       2189. That prior to 2005, Techalloy did not advise the Village of Union and its citizens

that the TCE that it had allowed into their public schools could cause cancer

       2190. That prior to 2005, TCE that entered into the groundwater in the Village of Union,

including the Peredna residence, exceeded State of Illinois levels regarded as unsafe for humans.

       2191. That prior to 2005, Techalloy did not remove all of the TCE from public ground

water including the Perednas

       2192. That prior to 2005, Linda Peredna was exposed to TCE introduced into the

groundwater by Techalloy.

       2193. That prior to 2005, Linda Peredna was exposed to TCE in the areas surrounding the

Techalloy premises emitted by Techalloy.

       2194. That prior to 2005, Linda Peredna was exposed to TCE in her home that was created

by Techalloy’s removal of TCE practices.

       2195. That Linda Peredna contracted Stage IV Mantle Cell Lymphoma, a type of

Autoimmune disease and thyroid cancer.

       2196. That Techalloy had a duty to exercise ordinary care for those living near the plant

breathing, drinking or otherwise ingesting air and water containing TCE and other contaminants

from the factory.

       2197. The Defendant committed one or more of the following acts and/or omissions:

           a. Permitted substances, including TCE and PCE, to be released onto the soil of the
              Defendant’s facilities and into the groundwater.

           b. Failed to establish a procedure for the use of VOCs, including but not limited to
              TCE and PCE at the plant that did not result in the release of TCE and PCE into the
              environment;

           c. Failed to test the Peredna home for VOCs, including TCE contamination;

           d. Failed to alert Linda Peredna to the possibility of TCE exposure;
Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 158 of 352 PageID #:177




        e. Failed to alert Linda Peredna of the cancer risk TCE exposure can cause;

        f. Failed to advise the Perednas that their children were at risk for developing cancer
           as a result of the toxic plume of VOCs including TCE that they introduced;

        g. Failed to purchase the Peredna’s property;

        h. Failed to educate the Perednas about the risks of VOC’s and TCE that they exposed
           the Perednas to;

        i. Failed to timely and properly test surrounding air, soil, and water, which ultimately
           led to Ms. Peredna’s TCE exposure;

        j. Failed to safely and properly operate, maintain, and dispose of dangerous
           chemicals, including TCE and PCE.
        k. Failed to provide appropriate safe-guards and security measures to prevent, monitor
           and/ or remedy the release of harmful VOCs from being released into the
           environment;

        l. Failed to properly dispose of VOCs, including TCE, which permitted the toxins to
           enter the environment and migrate to the Peredna residence;

        m. Carelessly and improperly stored TCE and other VOCs without the proper safe-
           guards required to ensure the prevention of said chemicals from entering into the
           environment, whether that was discharge, spillage, release, or escape;

        n. Failed to warn Union residents, including Linda Peredna, of the life-threatening
           conditions created by the Defendant’s releases VOCs, including TCE-containing
           substances, into the surrounding air, soil, water, and general environment;

        o. Failed to properly contain and clean up the VOCs which were released by the
           Defendant into the environment;

        p. Failed to implement institutional controls consisting of a facility deed restriction
           and a county restriction on water well drilling permits following the release of TCE
           and other VOCs;

        q. Failed to properly and timely initiate a private well sampling program following
           the release of TCE into the groundwater;

        r. Failed to properly and timely implement an air sparge/soil vapor extraction system
           to treat on-site soils and groundwater contaminated with VOCs following the
           release of TCE into the groundwater;

        s. Failed to timely remediate the plume of VOCs, including TCE; and/or
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 159 of 352 PageID #:178




           t. Placed the profit of their owners over the safety of people living near their factories,
              including the Perednas.

       2198. As a direct and proximate cause of the Defendant’s foregoing negligent acts and

omissions, chemicals were improperly released into the environment, subsequently migrating from

the Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the

Peredna residence.

       2199. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, which were a cause of her development of

Autoimmune disease and thyroid cancer.

       2200. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendants, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                            COUNT III – PREMISES LIABILITY
                              Linda Peredna v. Techalloy, Inc

       2201. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2202. At all times stated herein, it was the duty of the Defendant, Techalloy, as owner,

occupier and/or manager of the land located at 6509 Olson Road in Union, Illinois, by and through

its agents, employees and/or servants, to exercise ordinary care so that the premises were in a
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 160 of 352 PageID #:179




reasonably safe condition so as not to cause injury to individuals, including Plaintiff Linda

Peredna.

       2203. Defendant utilized volatile organic compounds (VOCs) which migrated beyond

their factories into the environment and onto Plaintiff’s property.

       2204. At all times relevant, Plaintiff Linda Peredna, resided in Union, Illinois.

       2205. On and before 1960, Defendant, Techalloy owned the land at 6509 Olson Road in

Union, Illinois.

       2206. On and before 1960, Defendant, Techalloy owned the land at 6509 Olson Road in

Union, Illinois from Defendant, Techalloy.

       2207. On and before, 1960, and at all times relevant herein, Techalloy knew or should

have been aware of the dangerous condition of the land its disposal of TCE and other VOCs

created.

       2208. On and before 1960, and at all times relevant herein, Techalloy Techalloy knew or

should have been aware that the facility on the land was emitting TCE.

       2209. On and before 1960, and at all times relevant herein, Techalloy was the facility on

the land was emitting PCE.

       2210. On and before 1960, and at all times relevant herein, Techalloy maintained the land

at 6509 Olson Road in Union, Illinois.

       2211. On and before 1960, and at all times relevant herein, Techalloy inspected the land

at 6509 Olson Road in Union, Illinois.

       2212. On and before 1960, and at all times relevant herein, Techalloy controlled the land

at 6509 Olson Road in Union, Illinois.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 161 of 352 PageID #:180




       2213. On and before 1960, and at all times relevant herein, Techalloy, Techalloy knew or

should have known of the dangerous conditions emitting from their land, including TCE and other

VOCs entering the groundwater.

       2214. On and before 1960, and at all times relevant herein, Techalloy, knew or should

have known of the cancer-causing agents emitting from their land.

       2215. On and before February of 2005 Defendant Techalloy knew of these conditions and

sold the land to Defendant, Central Wire.

       2216. That Techalloy had a duty as an owner and occupier of its proper to exercise

ordinary care to see that the property was reasonably safe.

       2217. The Defendants failed to see that their that property was reasonably safe in one or

more of the following regards:

             a. Allowed a dangerous condition of the emission of volatile organic compounds
                from their property into the town of Union, Illinois to continue;

             b. Allowed a dangerous condition of the emission of VOCs, including TCE and PCE
                into Plaintiff’s air space and water supply;

             c. Knew or should have known of a dangerous condition caused by the emissions
                of TCE and PCE into Plaintiff’s air space and water supply and allowed it to
                continue;

             d. Created a dangerous condition on the land by failing to take appropriate measures
                to eliminate the emission of volatile organic compounds, clean them up, or warn
                of their presence;

             e. Failed to properly inspect the premises to identify these safety hazards; and/or

             f. Allowed the ongoing pollution of Plaintiff’s air space and water to continue for
                years.

       2218. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, which were a proximate cause in her development of

Autoimmune disease and thyroid cancer.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 162 of 352 PageID #:181




       2219. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the

Plaintiff Linda Peredna, against the Defendant, in an amount necessary to fully and fairly

compensate Ms. Peredna for her losses, which substantially exceed the minimum jurisdictional

amount.

                                COUNT IV – CIVIL BATTERY
                                Linda Peredna v. Techalloy, Inc.

       2220. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2221. At all relevant times, Defendant knew that TCEs, including TCE and PCE

emitting from the Defendant would have a toxic, poisonous, and highly deleterious effect upon

the health, safety, and well-being of persons drinking, ingesting, or exposed to it.

       2222. Notwithstanding this knowledge, Defendant caused and/or set in motion events

that caused TCEs, including TCE and PCE to come in contact with Plaintiff.

       2223. Plaintiff’s contact with TCEs was offensive and harmful.

       2224. Defendant intended to emit TCEs into environment despite its knowledge that it

would contact people who lived or worked near the Defendant, specifically Linda Peredna.

       2225. Plaintiff, Linda Peredna did not consent to contact with TCEs emitted from the

Defendant.

       2226. As a direct and proximate result of Defendant’s emission of TCEs, Plaintiff was

placed into contact with TCEs without consent.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 163 of 352 PageID #:182




        2227. As a direct and proximate result thereof, Plaintiffs ingested and was exposed to

TCE and developed cancer or have otherwise sustained severe personal injuries, and have been

caused to incur and endure medical bills, lost wages, pain and suffering, mental anguish,

disability, disfigurement, reduced life expectancy, and loss of normal life.

        WHEREFORE, it is respectfully requested that judgment be entered in favor of the

Plaintiff Linda Peredna, against the Defendant, in an amount necessary to fully and fairly

compensate Ms. Peredna for her losses, which substantially exceed the minimum jurisdictional

amount.

                                COUNT V – PUBLIC NUISANCE
                                 Linda Peredna v. Techalloy, Inc.

        2228. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

        2229. The general public has a common right to breathe in clean air without dangerous

levels of carcinogens such at TCEs. The Illinois Constitution guarantees these rights to its

citizens.

        2230. Article XI of the Illinois Constitution of 1970, Environment, Section 1, Public

Policy – Legislative Responsibility, provides that:

        The public policy of the State and the duty of each person is to provide and maintain a
        healthful environment for the benefit of this and future generations. The General Assembly
        shall provide by law for the implementation and enforcement of this public policy.

Article XI of the Illinois Constitution of 1970, Environment, Section 2, Rights of Individuals,

provides that:

        Each person has the right to a healthful environment. Each person may enforce this right
        against any party, governmental or private, through appropriate legal proceedings subject
        to reasonable limitation and regulation as the General Assembly may provide by law.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 164 of 352 PageID #:183




       2231. Defendant’s use and emission of VOCs, including TCE, substantially and

unreasonably infringed upon and/ or transgresses this public right. In particular, the activities of

Defendant caused those who lived and worked in the area surrounding, Linda Peredna, to inhale

high levels of TCEs on a routine and constant basis, and further, to be exposed to air causing a

substantially elevated risk of cancer.

       2232. Defendant’s use and emission of VOCs, including TCEs is especially

inappropriate given the area in which it is located; namely, within a populated residential area.

       2233. As a direct and proximate result of Defendant’s use and emission of TCEs,

Plaintiff ingested and was exposed to dangerous amounts of TCEs and developed serious

diseases or conditions or have otherwise sustained severe personal injuries, and have been caused

to incur and endure medical bills, lost wages, pain and suffering, mental anguish, disability,

disfigurement, reduced life expectancy, and loss of normal life.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                  COUNT VI – NEGLIGENCE
                                Linda Peredna v. Central Wire, Inc.

       2234. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2235. That Central Wire, Inc., had a duty to exercise ordinary care for those living near

the plant breathing, drinking or otherwise ingesting air and water containing TCE and other

contaminants from the factory.

       2236. The Defendant committed one or more of the following acts and/or omissions:
Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 165 of 352 PageID #:184




        a. Permitted substances, including TCE and PCE, to be released onto the soil of the
           Defendant’s facilities and into the groundwater.

        b. Failed to establish a procedure for the use of VOCs, including but not limited to
           TCE and PCE at the plant that did not result in the release of TCE and PCE into the
           environment;

        c. Failed to test the Peredna home for VOCs, including TCE contamination;

        d. Failed to alert Linda Peredna to the possibility of TCE exposure;

        e. Failed to alert Linda Peredna of the cancer risk TCE exposure can cause;

        f. Failed to advise the Perednas that their children were at risk for developing cancer
           as a result of the toxic plume of VOCs including TCE that they introduced;

        g. Failed to purchase the Peredna’s property;

        h. Failed to educate the Perednas about the risks of VOC’s and TCE that they exposed
           the Perednas to;

        i. Failed to timely and properly test surrounding air, soil, and water, which ultimately
           led to Ms. Peredna’s TCE exposure;

        j. Failed to safely and properly operate, maintain, and dispose of dangerous
           chemicals, including TCE and PCE.

        k. Failed to provide appropriate safe-guards and security measures to prevent, monitor
           and/ or remedy the release of harmful VOCs from being released into the
           environment;

        l. Failed to properly dispose of VOCs, including TCE, which permitted the toxins to
           enter the environment and migrate to the Peredna residence;

        m. Carelessly and improperly stored TCE and other VOCs without the proper safe-
           guards required to ensure the prevention of said chemicals from entering into the
           environment, whether that was discharge, spillage, release, or escape;

        n. Failed to warn Union residents, including Linda Peredna, of the life-threatening
           conditions created by the Defendant’s releases VOCs, including TCE-containing
           substances, into the surrounding air, soil, water, and general environment;

        o. Failed to properly contain and clean up the VOCs which were released by the
           Defendant into the environment;
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 166 of 352 PageID #:185




           p. Failed to implement institutional controls consisting of a facility deed restriction
              and a county restriction on water well drilling permits following the release of TCE
              and other VOCs;

           q. Failed to properly and timely initiate a private well sampling program following
              the release of TCE into the groundwater;

           r. Failed to properly and timely implement an air sparge/soil vapor extraction system
              to treat on-site soils and groundwater contaminated with VOCs following the
              release of TCE into the groundwater;

           s. Failed to timely remediate the plume of VOCs, including TCE; and/or

           t. Placed the profit of their owners over the safety of people living near their factories,
              including the Perednas.

       2237. As a direct and proximate cause of the Defendant’s foregoing negligent acts and

omissions, chemicals were improperly released into the environment, subsequently migrating from

the Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the

Peredna residence.

       2238. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to VOCs at such lengths, and for such amounts, which were a

proximate cause of her development of Autoimmune disease and thyroid cancer.

       2239. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                            COUNT VII – PREMISES LIABILITY
                             Linda Peredna v. Central Wire, Inc.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 167 of 352 PageID #:186




       2240. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2241. At all times stated herein, it was the duty of the Defendant, Central Wire, as owner,

occupier and/or manager of the land located at 6509 Olson Road in Union, Illinois, by and through

its agents, employees and/or servants, to exercise ordinary care so that the premises were in a

reasonably safe condition so as not to cause injury to individuals, including Plaintiff Linda

Peredna.

       2242. Defendant utilized volatile organic compounds (VOCs) which migrated beyond

their factories into the environment and onto Plaintiff’s property.

       2243. At all times relevant, Plaintiff Linda Peredna, resided in Union, Illinois.

       2244. On and before February 8, 2005, Defendant, Central Wire, purchased the land at

6509 Olson Road in Union, Illinois from Defendant, Techalloy.

       2245. On and before, February 8, 2005, and at all times relevant herein, Central Wire

knew or should have known of the dangerous condition of the land.

       2246. On and before February 8, 2005, and at all times relevant herein, Central Wire knew

or should have known that the property owner was emitting TCE.

       2247. On and before February 8, 2005, and at all times relevant herein, Central Wire knew

or should have known that the property owner was emitting PCE.

       2248. On and before February 8, 2005, and at all times relevant herein, Central Wire knew

or should have known that the property owner was emitting VOCs.

       2249. On and before February 8, 2005, and at all times relevant herein, Central Wire

owned the land at 6509 Olson Road in Union, Illinois.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 168 of 352 PageID #:187




       2250. On and before February 8, 2005, and at all times relevant herein, Central Wire

maintained the land at 6509 Olson Road in Union, Illinois.

       2251. On and before February 8, 2005, and at all times relevant herein, Central Wire

inspected the land at 6509 Olson Road in Union, Illinois.

       2252. On and before February 8, 2005, and at all times relevant herein, Central Wire

controlled the land at 6509 Olson Road in Union, Illinois.

       2253. On and before February 8, 2005, and at all times relevant herein, Central Wire,

should have known of the dangerous conditions emitting from their land.

       2254. On and before February 8, 2005, and at all times relevant herein, Central Wire,

should have known of the cancer-causing agents emitting from their land.

       2255. That Central Wire, Inc., had a duty as an owner and occupier of its proper to

exercise ordinary care to see that the property was reasonably safe.

       2256. The Defendants failed to see that their that property was reasonably safe in one or

more of the following regards:

           a. Allowed a dangerous condition of the emission of volatile organic compounds from
              their property into the town of Union, Illinois to continue;

           b. Allowed a dangerous condition of the emission of VOCs, including TCE and PCE
              into Plaintiff’s air space and water supply;

           c. Knew or should have known of a dangerous condition caused by the emissions of
              TCE and PCE into Plaintiff’s air space and water supply and allowed it to continue;

           d. Created a dangerous condition on the land by failing to take appropriate measures
              to eliminate the emission of volatile organic compounds, clean them up, or warn of
              their presence;

           e. Failed to properly inspect the premises to identify these safety hazards; and/or

           f. Allowed the ongoing pollution of Plaintiff’s air space and water to continue for
              years.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 169 of 352 PageID #:188




       2257. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, which were a proximate cause in her development of

Autoimmune disease and thyroid cancer.

       2258. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the

Plaintiff Linda Peredna, against the Defendant, in an amount necessary to fully and fairly

compensate Ms. Peredna for her losses, which substantially exceed the minimum jurisdictional

amount.

                                COUNT VIII – CIVIL BATTERY
                                Linda Peredna v. Central Wire, Inc.

       2259. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2260. At all relevant times, Defendant knew that VOCs, including TCE and PCE

emitting from the Defendant would have a toxic, poisonous, and highly deleterious effect upon

the health, safety, and well-being of persons drinking, ingesting, or exposed to it.

       2261. Notwithstanding this knowledge, Defendant caused and/or set in motion events

that caused VOCs, including TCE and PCE to come in contact with Plaintiff.

       2262. Plaintiff’s contact with VOCs was offensive and harmful.

       2263. Central Wire, Inc. intended to emit VOCs into environment despite its knowledge

that it would contact people who lived or worked near the Defendant, specifically Linda Peredna.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 170 of 352 PageID #:189




        2264. Plaintiff, Linda Peredna did not consent to contact with VOCs emitted from the

Defendant.

        2265. As a direct and proximate result of Defendant’s emission of VOCs, Plaintiff was

forced into contact with VOCs without consent.

        2266. As a direct and proximate result thereof, Plaintiffs ingested and was exposed to

dangerous amounts of VOCs and developed cancer or have otherwise sustained severe personal

injuries, and have been caused to incur and endure medical bills, lost wages, pain and suffering,

mental anguish, disability, disfigurement, reduced life expectancy, and loss of normal life.

        WHEREFORE, it is respectfully requested that judgment be entered in favor of the

Plaintiff Linda Peredna, against the Defendants, in an amount necessary to fully and fairly

compensate Ms. Peredna for her losses, which substantially exceed the minimum jurisdictional

amount.

                                COUNT IX – PUBLIC NUISANCE
                                Linda Peredna v. Central Wire, Inc.

        2267. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

        2268. The general public has a common right to breathe in clean air without dangerous

levels of carcinogens such at VOCs. The Illinois Constitution guarantees these rights to its

citizens.

        2269. Article XI of the Illinois Constitution of 1970, Environment, Section 1, Public

Policy – Legislative Responsibility, provides that:

        The public policy of the State and the duty of each person is to provide and maintain a
        healthful environment for the benefit of this and future generations. The General Assembly
        shall provide by law for the implementation and enforcement of this public policy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 171 of 352 PageID #:190




Article XI of the Illinois Constitution of 1970, Environment, Section 2, Rights of Individuals,

provides that:

       Each person has the right to a healthful environment. Each person may enforce this right
       against any party, governmental or private, through appropriate legal proceedings subject
       to reasonable limitation and regulation as the General Assembly may provide by law.

       2270. Defendant’s use and emission of VOCs substantially and unreasonably infringed

upon and/ or transgresses this public right. In particular, the activities of Defendant caused those

who lived and worked in the area surrounding, Linda Peredna, to inhale high levels of VOCs on

a routine and constant basis, and further, to be exposed to air causing a substantially elevated risk

of cancer.

       2271. Defendant’s use and emission of VOCs is especially inappropriate given the area

in which it is located; namely, within a populated residential area.

       2272. As a direct and proximate result of Defendant’s use and emission of VOCs,

Plaintiff ingested and was exposed to dangerous amounts of VOCs and developed serious

diseases or conditions or have otherwise sustained severe personal injuries, and have been caused

to incur and endure medical bills, lost wages, pain and suffering, mental anguish, disability,

disfigurement, reduced life expectancy, and loss of normal life.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                 COUNT X- SUCCESSOR-IN-INTEREST LIABILITY
Linda Peredna v. Central Wire Industries, Ltd. As Successor-In-Interest to Central Wire, Inc.

       2273. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 172 of 352 PageID #:191




       2274. As of February 8, 2005, Central Wire Industries, Ltd. was a corporation organized

under the laws of Delaware and doing business in the state of Illinois.

       2275. Upon information and belief, on or around February 8, 2005, Central Wire

Industries, Ltd., acquired an ownership interest in Techalloy Company, Inc., also known as

Central Wire, Inc.

       2276. Central Wire Industries, Ltd.’s status as parent company to Central Wire, Inc.

makes Central Wire Industries, Ltd. a current operator of the facility located at 6509 Olson Road,

Union, Illinois.

       2277. That in 2005, Central Wire Industries, Ltd., is in the business of manufacturing

industrial metal and wire products.

       2278. That in 2005, Central Wire, Inc., previously known as Techalloy Company, Inc.,

is in the business of designing and manufacturing industrial metal and wire products.

       2279. Upon information and belief, Central Wire Industries, Ltd. employs several of the

same high-level employees that Central Wire, Inc employed.

       2280. Central Wire Industries, Ltd. is engaged in the same business that Central Wire

Inc. engaged in prior to any asset sale.

       2281. Upon information and belief, on or after February 8, 2005, Central Wire, Inc.

transferred assets related to its business to Central Wire Industries, Ltd.

       2282. Upon information and belief, on or after February 8, 2005, Central Wire, Inc.

transferred equipment related to its business to Central Wire Industries, Ltd.

       2283. Upon information and belief, on or after February 8, 2005, Central Wire, Inc.

assigned contracts related to its business to Central Wire Industries, Ltd.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 173 of 352 PageID #:192




       2284. Upon information and belief, Central Wire, Inc., received less than fair market

value in exchange for any of the aforementioned transfers and/or purchases.

       2285. Central Wire Industries, Ltd. is a successor-in-interest to Central Wire, Inc.

       2286. Central Wire Industries, Ltd., a successor-in-interest to Central Wire, Inc., is

liable to Linda Peredna for the debts and liabilities of Central Wire, Inc., including any

judgments rendered against Central Wire, Inc. pursuant to this Complaint at Law.

       2287. WHEREFORE, Plaintiff, Linda Peredna prays for a judgment against Defendant

CENTRAL WIRE INDUSTRIES, LTD. in an amount necessary to fully and fairly compensate

Ms. Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                             COUNT XI – JOINT VENTURE
    Linda Peredna v. Central Wire Industries, Ltd.’s Liability for Being Joint Venture with
                                     Central Wire, Inc.

       2288. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2289. As of February 8, 2005, Central Wire Industries, Ltd. was a corporation organized

under the laws of Delaware and doing business in the state of Illinois.

       2290. Upon information and belief, on or after February 8, 2005, Central Wire

Industries, Ltd. distributed products by made Central Wire, Inc.

       2291. Upon information and belief, on or after February 8, 2005, one of Central Wire

Industries, Ltd.’s places of business was at 6509 Olson Road, Union, Illinois, the plant where

Central Wire, Inc. is located.

       2292. Central Wire Industries, Ltd. is an international company who specializes in high

performance specialty alloys in nickel, stainless and red metal.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 174 of 352 PageID #:193




       2293. Central Wire Industries, Ltd. is in the business of manufacturing industrial metal

and wire products, the same business in which Central Wire, Inc. engaged in.

       2294. Upon information and belief, Central Wire Industries, Ltd. employs several of the

same high-level employees that Central Wire, Inc employed.

       2295. This agreement between Central Wire Industries, Ltd. and Central Wire, Inc. to

manufacture and distribute goods created a single enterprise.

       2296. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. and Central Wire, Inc. had a common interest in this single

enterprise in that both entities shared in profits and losses based on the volume of product

manufactured by Central Wire, Inc. which could then be distributed by Central Wire Industries,

Ltd.

       2297. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. and Central Wire, Inc. each had an expectation to share in

the profits of the aforementioned single enterprise.

       2298. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. and Central Wire, Inc. each had a duty to share in the profits

and losses of the aforementioned single enterprise.

       2299. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. had the right to dictate the amount of product Central Wire,

Inc. manufactured.

       2300. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. had the right to dictate the type of product Central Wire, Inc.

manufactured.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 175 of 352 PageID #:194




        2301. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. had the right to help develop the product that Central Wire,

Inc. manufactured.

        2302. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. had the right to govern the conduct of Central Wire, Inc.

        2303. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Inc. had the right to dictate the amount of product that Central Wire

Industries, Ltd. distributed.

        2304. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Inc. had the right to dictate to whom Central Wire Industries, Ltd. distributed

its product.

        2305. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Inc. had the right to dictate the method in which Central Wire Industries,

Ltd. distributed its product.

        2306. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Inc. had a right to govern the conduct of Central Wire Industries, Ltd.

        2307. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. was a joint venturer in the joint venture between Central

Wire, Inc. and Central Wire Industries, Ltd.

        2308. Central Wire, Inc. was a joint venturer in the joint venture between Central Wire,

Inc. and Central Wire Industries, Ltd.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 176 of 352 PageID #:195




        2309. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Inc. and Central Wire Industries, Ltd. carried on a single enterprise described

herein for profit.

        2310. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Inc. and Central Wire Industries, Ltd. was in fact a joint venture.

        2311. Because Central Wire Industries, Ltd. and Central Wire, Inc. were engaged in a

joint venture, Central Wire Industries, Ltd. is liable to Linda Peredna for the debts and liabilities

of Central Wire, Inc, including any and all judgments rendered against Central Wire, Inc.

pursuant to this Complaint at law.

        WHEREFORE, Plaintiff, Linda Peredna prays for a judgment against Defendant Central

Wire Industries, Ltd. in an amount necessary to fully and fairly compensate Ms. Peredna for her

losses, which substantially exceed the minimum jurisdictional amount.

                              COUNT XII – ALTER EGO
   Linda Peredna v. Central Wire Industries, Ltd. As Being Alter Ego to Central Wire, Inc.

        2312. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs through 1906,

above as fully stated herein.

        2313. As of February 8, 2005, Central Wire Industries, Ltd. was a corporation organized

under the laws of Delaware, and doing business in the state of Illinois.

        2314. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. distributed products made by Central Wire, Inc.

        2315. That in 2005, Central Wire Industries, Ltd., is in the business of manufacturing

industrial metal and wire products.

        2316. That in 2005, Central Wire, Inc., previously known as Techalloy Company, Inc.,

is in the business of designing and manufacturing industrial metal and wire products.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 177 of 352 PageID #:196




       2317. Upon information and belief, Central Wire Industries, Ltd. employs several of the

same high-level employees that Central Wire, Inc employed.

       2318. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. used Central Wire, Inc. to procure labor.

       2319. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. used Central Wire, Inc. to procure services.

       2320. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. was used as a conduit for Central Wire, Inc.

       2321. Upon information and belief, on or after February 8, 2005, and at all relevant

times, the funds of Central Wire Industries, Ltd. were commingled with the funds of Central

Wire, Inc.

       2322. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd.’s equitable ownership was predominantly the same as the

equitable ownership of Central Wire, Inc.

       2323. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. was undercapitalized in relation to Central Wire, Inc.

       2324. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. failed to maintain adequate meeting minutes.

       2325. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. failed to maintain adequate business records.

       2326. Upon information and belief, on or after February 8, 2005, and at all relevant

times, the same individuals who oversaw Central Wire Industries, Ltd.’s operation oversaw

Central Wire, Inc.’s operation.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 178 of 352 PageID #:197




       2327. Upon information and belief, on or after February 8, 2005, and at all relevant

times, the same individuals who oversaw Central Wire Industries, Ltd.’s operation managed

Central Wire, Inc.’s operation.

       2328. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. maintained complete control over Central Wire, Inc.

       2329. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. treated the assets of Central Wire, Inc. as its own.

       2330. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Industries, Ltd. failed to maintain an arm’s length relationship between

Central Wire, Inc. and its own personal business.

       2331. Central Wire, Inc. is a mere alter ego to Defendant, Central Wire Industries, Ltd.

       2332. Because Central Wire, Inc. is a mere alter-ego of Central Wire Industries, Ltd.,

Central Wire Industries, Ltd. is liable to Linda Peredna for the debts and liabilities of Central

Wire, Inc., including any and all judgments rendered against Central Wire, Inc. pursuant to this

Complaint at Law.

       WHEREFORE, Plaintiff, Linda Peredna prays for a judgment against Defendant

CENTRAL WIRE INDUSTRIES, LTD. in an amount necessary to fully and fairly compensate

Ms. Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                               COUNT XIII – NEGLIGENCE
                         Linda Peredna v. Central Wire Industries, Ltd.

       2333. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 179 of 352 PageID #:198




       2334. At all times relevant, it was the duty of the Defendant, Central Wire Industries Ltd.,

owed a duty of ordinary care to Linda Peredna in providing a reasonably safe environment for

Dana to live.

       2335. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
              DCE, and DCA had entered the ground water;

           c. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           d. Failed to timely and properly remediate the TCA, TCE, PCE, DCE, and DCA;
              and/or

           e. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       2336. As a direct and proximate cause of the Defendant’s foregoing negligent acts and

omissions, chemicals were improperly released into the environment, subsequently migrating from

the Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the

Peredna residence.

       2337. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

chemicals remain in the environment, which subsequently migrate from the Defendant’s properties

into the air, soil, and water in inherent to the use and enjoyment of the Peredna Residence and

Union Illinois, collectively.

       2338. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, TCE, PCE, DCE, and DCA at such lengths, and for

such amounts, which were a proximate cause in her development of Autoimmune disease and

thyroid cancer.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 180 of 352 PageID #:199




       2339. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

TCE, TCE, PCE, DCE, and DCA remain in the environment which expose Linda Peredna and

residents of Union, Illinois to TCE, TCE, PCE, DCE, and DCA at such lengths, and for such

amounts, which can result in serious and permanent injuries to health.

       2340. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                 COUNT XIV – SUCCESOR IN INTEREST LIABILITY
      Linda Peredna v. CWI Holding Inc. As Successor-In-Interest to Central Wire, Inc.

       2341. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2342. As of February 8, 2005, CWI Holding Inc. was a corporation organized under the

laws of Delaware and doing business in the state of Illinois.

       2343. Upon information and belief, on or around February 8, 2005, CWI Holding Inc.,

acquired an ownership interest in Techalloy Company, Inc., also known as Central Wire, Inc.

       2344. CWI Holding Inc.’s status as parent company to Central Wire, Inc. makes CWI

Holding Inc. a current operator of the facility located at 6509 Olson Road, Union, Illinois.

       2345. That in 2005, CWI Holding, Inc., is in the business of manufacturing industrial

metal and wire products.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 181 of 352 PageID #:200




        2346. That in 2005, Central Wire, Inc., previously known as Techalloy Company, Inc.,

is in the business of designing and manufacturing industrial metal and wire products.

        2347. Upon information and belief, CWI Holding Inc. employs several of the same

high-level employees that Central Wire, Inc employed.

        2348. CWI Holding Inc. is engaged in the same business that Central Wire Inc. engaged

in prior to any asset sale.

        2349. Upon information and belief, on or after February 8, 2005 Central Wire, Inc.

transferred assets related to its business to CWI Holding Inc.

        2350. Upon information and belief, on or after February 8, 2005 Central Wire, Inc.

transferred equipment related to its business to CWI Holding Inc.

        2351. Upon information and belief, on or after February 8, 2005 Central Wire, Inc.

assigned contracts related to its business to CWI Holding Inc.

        2352. Upon information and belief, Central Wire, Inc., received less than fair market

value in exchange for any of the aforementioned transfers and/or purchases.

        2353. CWI Holding Inc. is a successor-in-interest to Central Wire, Inc.

        2354. CWI Holding Inc., a successor-in-interest to Central Wire, Inc., is liable to Linda

Peredna for the debts and liabilities of Central Wire, Inc., including any judgments rendered

against Central Wire, Inc. pursuant to this Complaint at Law.

        2355. WHEREFORE, Plaintiff, Linda Peredna prays for a judgment against Defendant

CWI HOLDING INC. in an amount necessary to fully and fairly compensate Ms. Peredna for

her losses, which substantially exceed the minimum jurisdictional amount.

                           COUNT XV- JOINT VENTURE
  Linda Peredna v. CWI Holding Inc.’s Liability for Being Joint Venture with Central Wire,
                                          Inc.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 182 of 352 PageID #:201




        2356. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

        2357. As of February 8, 2005, CWI Holding Inc. was a corporation organized under the

laws of Delaware and doing business in the state of Illinois.

        2358. Upon information and belief, on or after February 8, 2005 CWI Holding Inc.

distributed products by made Central Wire, Inc.

        2359. Upon information and belief, on or after February 8, 2005 one of CWI Holding

Inc.’s places of business was at 6509 Olson Road, Union, Illinois, the plant where Central Wire,

Inc. is located.

        2360. CWI Holding Inc. is an international company who specializes in high performance

specialty alloys in nickel, stainless and red metal.

        2361. CWI Holding Inc. is in the business of manufacturing industrial metal and wire

products, the same business in which Central Wire, Inc. engaged in.

        2362. Upon information and belief, CWI Holding Inc. employs several of the same

high-level employees that Central Wire, Inc employed.

        2363. This agreement between CWI Holding Inc. and Central Wire, Inc. to manufacture

and distribute goods created a single enterprise.

        2364. Upon information and belief, on or after February 8, 2005, and at all relevant

times, CWI Holding Inc. and Central Wire, Inc. had a common interest in this single enterprise in

that both entities shared in profits and losses based on the volume of product manufactured by

Central Wire, Inc. which could then be distributed by CWI Holding Inc.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 183 of 352 PageID #:202




       2365. Upon information and belief, on or after February 8, 2005, and at all relevant

times, CWI Holding Inc. and Central Wire, Inc. each had an expectation to share in the profits of

the aforementioned single enterprise.

       2366. Upon information and belief, on or after February 8, 2005, and at all relevant

times, CWI Holding Inc. and Central Wire, Inc. each had a duty to share in the profits and losses

of the aforementioned single enterprise.

       2367. Upon information and belief, on or after February 8, 2005, and at all relevant

times, CWI Holding Inc. had the right to dictate the amount of product Central Wire, Inc.

manufactured.

       2368. Upon information and belief, on or after February 8, 2005, and at all relevant

times, CWI Holding Inc. had the right to dictate the type of product Central Wire, Inc.

manufactured.

       2369. Upon information and belief, on or after February 8, 2005, and at all relevant

times, CWI Holding Inc. had the right to help develop the product that Central Wire, Inc.

manufactured.

       2370. Upon information and belief, on or after February 8, 2005, and at all relevant

times, CWI Holding Inc. had the right to govern the conduct of Central Wire, Inc.

       2371. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Inc. had the right to dictate the amount of product that CWI Holding Inc.

distributed.

       2372. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Inc. had the right to dictate to whom CWI Holding Inc. distributed its

product.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 184 of 352 PageID #:203




          2373. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Inc. had the right to dictate the method in which CWI Holding Inc.

distributed its product.

          2374. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Inc. had a right to govern the conduct of CWI Holding Inc.

          2375. Upon information and belief, on or after February 8, 2005 and at all relevant

times, CWI Holding Inc. was a joint venturer in the joint venture between Central Wire, Inc. and

CWI Holding Inc.

          2376. Central Wire, Inc. was a joint venturer in the joint venture between Central Wire,

Inc. and CWI Holding Inc.

          2377. Upon information and belief, on or after February 8, 2005, and at all relevant

times, Central Wire Inc. and CWI Holding Inc. carried on a single enterprise described herein for

profit.

          2378. Upon information and belief, on or after February 8, 2005 and at all relevant

times, Central Wire Inc. and CWI Holding Inc. was in fact a joint venture.

          2379. Because CWI Holding Inc. and Central Wire, Inc. were engaged in a joint

venture, CWI Holding Inc. is liable to Linda Peredna for the debts and liabilities of Central Wire,

Inc, including any and all judgments rendered against Central Wire, Inc. pursuant to this

Complaint at law.

          WHEREFORE, Plaintiff, Linda Peredna prays for a judgment against Defendant CWI

Holding Inc. in an amount necessary to fully and fairly compensate Ms. Peredna for her losses,

which substantially exceed the minimum jurisdictional amount.

                                COUNT XVI – ALTER EGO
           Linda Peredna v. CWI Holding Inc. As Being Alter Ego to Central Wire, Inc.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 185 of 352 PageID #:204




       2380. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2381. As of February 8, 2005, CWI Holding Inc. was a corporation organized under the

laws of Delaware, and doing business in the state of Illinois.

       2382. Upon information and belief, on or after February 8, 2005, and at all relevant

times, CWI Holding Inc. distributed products made by Central Wire, Inc.

       2383. That in 2005, CWI Holding, Inc., is in the business of manufacturing industrial

metal and wire products.

       2384. That in 2005, Central Wire, Inc., previously known as Techalloy Company, Inc.,

is in the business of designing and manufacturing industrial metal and wire products.

       2385. Upon information and belief, CWI Holding Inc. employs several of the same

high-level employees that Central Wire, Inc employed.

       2386. Upon information and belief, on or after February 8, 2005, and at all relevant

times, CWI Holding Inc. used Central Wire, Inc. to procure labor.

       2387. Upon information and belief, on or after February 8, 2005, and at all relevant

times, CWI Holding Inc. used Central Wire, Inc. to procure services.

       2388. Upon information and belief, on or after February 8, 2005, and at all relevant

times, CWI Holding Inc. was used as a conduit for Central Wire, Inc.

       2389. Upon information and belief, on or after February 8, 2005, and at all relevant

times, the funds of CWI Holding Inc. were commingled with the funds of Central Wire, Inc.

       2390. Upon information and belief, on or after February 8, 2005, and at all relevant

times, CWI Holding Inc.’s equitable ownership was predominantly the same as the equitable

ownership of Central Wire, Inc.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 186 of 352 PageID #:205




       2391. Upon information and belief, on or after February 8, 2005 and at all relevant

times, CWI Holding Inc. was undercapitalized in relation to Central Wire, Inc.

       2392. Upon information and belief, on or after February 8, 2005 and at all relevant

times, CWI Holding Inc. failed to maintain adequate meeting minutes.

       2393. Upon information and belief, on or after February 8, 2005, and at all relevant

times, CWI Holding Inc. failed to maintain adequate business records.

       2394. Upon information and belief, on or after February 8, 2005, and at all relevant

times, the same individuals who oversaw CWI Holding Inc.’s operation oversaw Central Wire,

Inc.’s operation.

       2395. Upon information and belief, on or after February 8, 2005, and at all relevant

times, the same individuals who oversaw CWI Holding Inc.’s operation managed Central Wire,

Inc.’s operation.

       2396. Upon information and belief, on or after February 8, 2005 and at all relevant

times, CWI Holding Inc. maintained complete control over Central Wire, Inc.

       2397. Upon information and belief, on or after February 8, 2005, and at all relevant

times, CWI Holding Inc. treated the assets of Central Wire, Inc. as its own.

       2398. Upon information and belief, on or after February 8, 2005, and at all relevant

times, CWI Holding Inc. failed to maintain an arm’s length relationship between Central Wire,

Inc. and its own personal business.

       2399. Central Wire, Inc. is a mere alter ego to Defendant, CWI Holding Inc.

       2400. Because Central Wire, Inc. is a mere alter-ego of CWI Holding Inc., CWI

Holding Inc. is liable to Linda Peredna for the debts and liabilities of Central Wire, Inc.,
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 187 of 352 PageID #:206




including any and all judgments rendered against Central Wire, Inc. pursuant to this Complaint at

Law.

       WHEREFORE, Plaintiff, Linda Peredna prays for a judgment against Defendant CWI

HOLDING INC. in an amount necessary to fully and fairly compensate Ms. Peredna for her

losses, which substantially exceed the minimum jurisdictional amount.

                                 COUNT XVII – NEGLIGENCE
                                Linda Peredna v. CWI Holding Inc.

       2401. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2402. At all times relevant, it was the duty of the Defendant, CWI Holding, Inc., owed a

duty of ordinary care to Linda Peredna.

       2403. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
              DCE, and DCA had entered the ground water;

           c. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           d. Failed to timely and properly remediate the TCA, TCE, PCE, DCE, and DCA;
              and/or

           e. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       2404. As a direct and proximate cause of the Defendant’s foregoing negligent acts and

omissions, chemicals were improperly released into the environment, subsequently migrating from

the Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the

Peredna residence.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 188 of 352 PageID #:207




       2405. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

chemicals remain in the environment, which subsequently migrate from the Defendant’s properties

into the air, soil, and water in inherent to the use and enjoyment of the Peredna Residence and

Union Illinois, collectively.

       2406. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, TCE, PCE, DCE, and DCA at such lengths, and for

such amounts, which were a proximate cause in her development of Autoimmune disease and

thyroid cancer.

       2407. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

TCE, TCE, PCE, DCE, and DCA remain in the environment which expose Linda Peredna and

residents of Union, Illinois to TCE, TCE, PCE, DCE, and DCA at such lengths, and for such

amounts, which can result in serious and permanent injuries to health.

       2408. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

              COUNT XVIII – SUCCESSOR IN INTEREST LIABILITY
 Linda Peredna v. Lincoln Electric Holdings, Inc. As Successor-In-Interest to Central Wire,
                                           Inc.

       2409. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 189 of 352 PageID #:208




       2410. As of July 29, 2011, Lincoln Electric Holdings, Inc. was a corporation organized

under the laws of Delaware and doing business in the state of Illinois.

       2411. Upon information and belief, on or around July 29, 2011, Lincoln Electric

Holdings, Inc., acquired an ownership interest in Techalloy Company, Inc., also known as

Central Wire, Inc.

       2412. Lincoln Electric Holdings, Inc.’s status as parent company to Central Wire, Inc.

makes Lincoln Electric Holdings, Inc. a current operator of the facility located at 6509 Olson

Road, Union, Illinois.

       2413. That in 2011, Lincoln Electric Holdings, Inc., is in the business of manufacturing

industrial metal and wire products.

       2414. That in 2011, Central Wire, Inc., previously known as Techalloy Company, Inc.,

is in the business of designing and manufacturing industrial metal and wire products.

       2415. Upon information and belief, Lincoln Electric Holdings, Inc. employs several of

the same high-level employees that Central Wire, Inc employed.

       2416. Lincoln Electric Holdings, Inc. is engaged in the same business that Central Wire

Inc. engaged in prior to any asset sale.

       2417. Upon information and belief, on or after July 29, 2011 Central Wire, Inc.

transferred assets related to its business to Lincoln Electric Holdings, Inc.

       2418. Upon information and belief, on or after July 29, 2011 Central Wire, Inc.

transferred equipment related to its business to Lincoln Electric Holdings, Inc.

       2419. Upon information and belief, on or after July 29, 2011 Central Wire, Inc. assigned

contracts related to its business to Lincoln Electric Holdings, Inc.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 190 of 352 PageID #:209




       2420. Upon information and belief, Central Wire, Inc., received less than fair market

value in exchange for any of the aforementioned transfers and/or purchases.

       2421. Lincoln Electric Holdings, Inc. is a successor-in-interest to Central Wire, Inc.

       2422. Lincoln Electric Holdings, Inc., a successor-in-interest to Central Wire, Inc., is

liable to Linda Peredna for the debts and liabilities of Central Wire, Inc., including any

judgments rendered against Central Wire, Inc. pursuant to this Complaint at Law.

       2423. WHEREFORE, Plaintiff, Linda Peredna prays for a judgment against Defendant

LINCOLN ELECTRIC HOLDINGS, INC. in an amount necessary to fully and fairly

compensate Ms. Peredna for her losses, which substantially exceed the minimum jurisdictional

amount.

                               COUNT XIX – NEGLIGENCE
                        Linda Peredna v. Lincoln Electric Holdings, Inc.

       2424. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2425. At all times relevant, it was the duty of the Defendant, Lincoln Electric Holdings,

Inc., owed a duty of ordinary care to Linda Peredna.

       2426. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
              DCE, and DCA had entered the ground water;

           c. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           d. Failed to timely and properly remediate the TCA, TCE, PCE, DCE, and DCA;
              and/or

           e. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 191 of 352 PageID #:210




       2427. As a direct and proximate cause of the Defendant’s foregoing negligent acts and

omissions, chemicals were improperly released into the environment, subsequently migrating from

the Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the

Peredna residence.

       2428. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

chemicals remain in the environment, which subsequently migrate from the Defendant’s properties

into the air, soil, and water in inherent to the use and enjoyment of the Peredna Residence and

Union Illinois, collectively.

       2429. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, TCE, PCE, DCE, and DCA at such lengths, and for

such amounts, which were a proximate cause in her development of Autoimmune disease and

thyroid cancer.

       2430. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

TCE, TCE, PCE, DCE, and DCA remain in the environment which expose Linda Peredna and

residents of Union, Illinois to TCE, TCE, PCE, DCE, and DCA at such lengths, and for such

amounts, which can result in serious and permanent injuries to health.

       2431. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 192 of 352 PageID #:211




                 COUNT XX – SUCCESSOR IN INTEREST LIABILTY
      Linda Peredna v. USI Holding, Inc. As Successor-In-Interest to Central Wire, Inc.

        2148.   As of February 8, 2005, USI Holding, Inc. was a corporation organized under the

laws of Delaware and doing business in the state of Illinois.

        2149. Upon information and belief, on or around February 8, 2005, USI Holding, Inc.,

acquired an ownership interest in Techalloy Company, Inc., also known as Central Wire, Inc.

        2150. USI Holding, Inc.’s status as parent company to Central Wire, Inc. makes USI

Holding, Inc. a current operator of the facility located at 6509 Olson Road, Union, Illinois.

        2151. That in 2005, USI Holding, Inc., is in the business of manufacturing industrial

metal and wire products.

        2152. That in 2005, Central Wire, Inc., previously known as Techalloy Company, Inc.,

is in the business of designing and manufacturing industrial metal and wire products.

        2153. Upon information and belief, USI Holding, Inc. employs several of the same

high-level employees that Central Wire, Inc employed.

        2154. USI Holding, Inc. is engaged in the same business that Central Wire Inc. engaged

in prior to any asset sale.

        2155. Upon information and belief, on or after February 8, 2005, Central Wire, Inc.

transferred assets related to its business to USI Holding, Inc.

        2156. Upon information and belief, on or after February 8, 2005, Central Wire, Inc.

transferred equipment related to its business to USI Holding, Inc.

        2157. Upon information and belief, on or after February 8, 2005, Central Wire, Inc.

assigned contracts related to its business to USI Holding, Inc.

        2158. Upon information and belief, Central Wire, Inc., received less than fair market

value in exchange for any of the aforementioned transfers and/or purchases.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 193 of 352 PageID #:212




        2159. USI Holding, Inc. is a successor-in-interest to Central Wire, Inc.

        2160. USI Holding, Inc., a successor-in-interest to Central Wire, Inc., is liable to Linda

Peredna for the debts and liabilities of Central Wire, Inc., including any judgments rendered

against Central Wire, Inc. pursuant to this Complaint at Law.

        WHEREFORE, Plaintiff, Linda Peredna prays for a judgment against Defendant USI

HOLDING, INC. in an amount necessary to fully and fairly compensate Ms. Peredna for her

losses, which substantially exceed the minimum jurisdictional amount.

                                 COUNT XXI – NEGLIGENCE
                                Linda Peredna v. USI Holding, Inc.

        2161. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

        2162. At all times relevant, it was the duty of the Defendant, CWI Holding, Inc., owed a

duty of ordinary care to Linda Peredna in providing a reasonably safe environment for Dana to

live.

        2163. The Defendant committed one or more of the following negligent acts and/or

omissions:

               a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

               b. Failed to alert and advise residents, including the Perednas, that TCE, TCA,
                  PCA, DCE, and DCA had entered the ground water;

               c. Failed to timely and properly warn residents, including the Perednas, of the
                  hazards associated with TCE, TCA, PCE, DCE, and DCA;

               d. Failed to timely and properly remediate the TCA, TCE, PCE, DCE, and DCA;
                  and/or

               e. Failed to timely and properly protect residents, including the Perednas, of the
                  harmful effects of TCA, TCE, PCE, DCE, and DCA.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 194 of 352 PageID #:213




       2164. As a direct and proximate cause of the Defendant’s foregoing negligent acts and

omissions, chemicals were improperly released into the environment, subsequently migrating from

the Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the

Peredna residence.

       2165. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

chemicals remain in the environment, which subsequently migrate from the Defendant’s properties

into the air, soil, and water in inherent to the use and enjoyment of the Peredna Residence and

Union Illinois, collectively.

       2166. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, TCE, PCE, DCE, and DCA at such lengths, and for

such amounts, which were a proximate cause in her development of Autoimmune disease and

thyroid cancer.

       2167. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

TCE, TCE, PCE, DCE, and DCA remain in the environment which expose Linda Peredna and

residents of Union, Illinois to TCE, TCE, PCE, DCE, and DCA at such lengths, and for such

amounts, which can result in serious and permanent injuries to health.

       2168. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 195 of 352 PageID #:214




               COUNT XXII – SUCCESSOR IN INTEREST LIABILITY
   Linda Peredna v. Arcelormittal International America, LLC, As Successor-In-Interest to
                                     Central Wire, Inc.

        2169. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

        2170. As of July of 1990, Arcelormittal International America, LLC, was a corporation

organized under the laws of Delaware and doing business in the state of Illinois.

        2171. Upon information and belief, on or around July of 1990, Arcelormittal

International America, LLC, acquired an ownership interest in Techalloy Company, Inc., also

known as Central Wire, Inc.

        2172. Defendant, Arcelormittal has an ownership interest in Central Wire, Inc.,

        2173. Defendant, Arcelormittal has agreed to indemnify Central Wire, Inc., and

Techalloy Company, Inc., for any personal injury related to any environmental, health, and

safety liabilities

        2174. Arcelormittal International America, LLC,’s status as parent company to Central

Wire, Inc. makes Arcelormittal International America, LLC, a current operator of the facility

located at 6509 Olson Road, Union, Illinois.

        2175. That in 1990, Arcelormittal International America, LLC,,is in the business of

manufacturing industrial metal and wire products.

        2176. That in 1990, Central Wire, Inc., previously known as Techalloy Company, Inc.,

is in the business of designing and manufacturing industrial metal and wire products.

        2177. Upon information and belief, Arcelormittal International America, LLC, employs

several of the same high-level employees that Central Wire, Inc employed.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 196 of 352 PageID #:215




       2178. Arcelormittal International America, LLC, is engaged in the same business that

Central Wire Inc. engaged in prior to any asset sale.

       2179. Upon information and belief, on or after 1990, Central Wire, Inc. transferred

assets related to its business to Arcelormittal International America, LLC,

       2180. Upon information and belief, on or after 1990 Central Wire, Inc. transferred

equipment related to its business to Arcelormittal International America, LLC,

       2181. Upon information and belief, on or after 1990 Central Wire, Inc. assigned

contracts related to its business to Arcelormittal International America, LLC.

       2182. Upon information and belief, Central Wire, Inc., received less than fair market

value in exchange for any of the aforementioned transfers and/or purchases.

       2183. Arcelormittal International America, LLC, is a successor-in-interest to Techalloy

and Central Wire, Inc.

       2184. Arcelormittal International America, LLC,, a successor-in-interest to Central

Wire, Inc., is liable to Linda Peredna for the debts and liabilities of Central Wire, Inc., including

any judgments rendered against Central Wire, Inc. pursuant to this Complaint at Law.

       WHEREFORE, Plaintiff, Linda Peredna prays for a judgment against Defendant

ARCELORMITTAL INTERNATIONAL AMERICA, LLC, in an amount necessary to fully and

fairly compensate Ms. Peredna for her losses, which substantially exceed the minimum

jurisdictional amount.

                              COUNT XXIII – NEGLIGENCE
                  Linda Peredna v. Arcelormittal International America, LLC,

       2148. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 197 of 352 PageID #:216




       2149. At all times relevant, it was the duty of the Defendant, Arcelormittal International

America, LLC, owed a duty of ordinary care to Linda Peredna in providing a reasonably safe

environment for Dana to live.

       2150. The Defendant committed one or more of the following negligent acts and/or

omissions:

               a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

               b. Failed to alert and advise residents, including the Perednas, that TCE, TCA,
                  PCA, DCE, and DCA had entered the ground water;

               c. Failed to timely and properly warn residents, including the Perednas, of the
                  hazards associated with TCE, TCA, PCE, DCE, and DCA;

               d. Failed to timely and properly remediate the TCA, TCE, PCE, DCE, and DCA;
                  and/or

               e. Failed to timely and properly protect residents, including the Perednas, of the
                  harmful effects of TCA, TCE, PCE, DCE, and DCA.

       2151. As a direct and proximate cause of the Defendant’s foregoing negligent acts and

omissions, chemicals were improperly released into the environment, subsequently migrating from

the Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the

Peredna residence.

       2152. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

chemicals remain in the environment, which subsequently migrate from the Defendant’s properties

into the air, soil, and water in inherent to the use and enjoyment of the Peredna Residence and

Union Illinois, collectively.

       2153. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, TCE, PCE, DCE, and DCA at such lengths, and for
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 198 of 352 PageID #:217




such amounts, which were a proximate cause in her development of Autoimmune disease and

thyroid cancer.

       2154. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

TCE, TCE, PCE, DCE, and DCA remain in the environment which expose Linda Peredna and

residents of Union, Illinois to TCE, TCE, PCE, DCE, and DCA at such lengths, and for such

amounts, which can result in serious and permanent injuries to health.

       2155. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

               COUNT XXIV – SUCCESSOR IN INTEREST LIABILITY
 Linda Peredna v. ArcelorMittal USA Foundation, Inc. As Successor-In-Interest to Techalloy
                                    Central Wire, Inc.

       2242. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2243. As of 2006, ArcelorMittal USA Foundation, Inc. was a corporation organized

under the laws of Delaware and doing business in the state of Illinois.

       2244. Upon information and belief, on or around 2006, ArcelorMittal USA Foundation,

Inc., acquired an ownership interest in Techalloy Company, Inc., also known as Central Wire,

Inc.

       2245. Defendant, Arcelormittal has an ownership interest in Central Wire, Inc.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 199 of 352 PageID #:218




        2246. Defendant, Arcelormittal has an ownership interest in Techalloy.

        2247. Defendant, Arcelormittal has agreed to indemnify Central Wire, Inc., and

Techalloy Company, Inc., for any personal injury related to any environmental, health, and

safety liabilities

        2248. ArcelorMittal USA Foundation, Inc.’s status as parent company to Central Wire,

Inc. makes ArcelorMittal USA Foundation, Inc. a current operator of the facility located at 6509

Olson Road, Union, Illinois.

        2249. That in 2006, ArcelorMittal USA Foundation, Inc., is in the business of

manufacturing industrial metal and wire products.

        2250. That in 2006, Central Wire, Inc., previously known as Techalloy Company, Inc.,

is in the business of designing and manufacturing industrial metal and wire products.

        2251. Upon information and belief, ArcelorMittal USA Foundation, Inc. employs

several of the same high-level employees that Central Wire, Inc employed.

        2252. ArcelorMittal USA Foundation, Inc. is engaged in the same business that Central

Wire Inc. engaged in prior to any asset sale.

        2253. Upon information and belief, on or after 2006, Central Wire, Inc. transferred

assets related to its business to ArcelorMittal USA Foundation, Inc.

        2254. Upon information and belief, on or after 2006, Central Wire, Inc. transferred

equipment related to its business to ArcelorMittal USA Foundation, Inc.

        2255. Upon information and belief, on or after 2006, Central Wire, Inc. assigned

contracts related to its business to ArcelorMittal USA Foundation, Inc.

        2256. Upon information and belief, Central Wire, Inc., received less than fair market

value in exchange for any of the aforementioned transfers and/or purchases.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 200 of 352 PageID #:219




       2257. ArcelorMittal USA Foundation, Inc. is a successor-in-interest to Central Wire,

Inc.

       2258. ArcelorMittal USA Foundation, Inc., a successor-in-interest to Central Wire, Inc.,

is liable to Linda Peredna for the debts and liabilities of Central Wire, Inc., including any

judgments rendered against Central Wire, Inc. pursuant to this Complaint at Law.

       2259. WHEREFORE, Plaintiff, Linda Peredna prays for a judgment against Defendant

ARCELORMITTAL USA FOUNDATION, INC. in an amount necessary to fully and fairly

compensate Ms. Peredna for her losses, which substantially exceed the minimum jurisdictional

amount.


                               COUNT XXV – NEGLIGENCE
                      Linda Peredna v. ArcelorMittal USA Foundation, Inc.

       2260. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2261. At all times relevant, it was the duty of the Defendant, ArcelorMittal USA

Foundation, Inc., owed a duty of ordinary care to Linda Peredna in providing a reasonably safe

environment for Dana to live.

       2262. The Defendant committed one or more of the following negligent acts and/or

omissions:

             a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

             b. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
                DCE, and DCA had entered the ground water;

             c. Failed to timely and properly warn residents, including the Perednas, of the hazards
                associated with TCE, TCA, PCE, DCE, and DCA;

             d. Failed to timely and properly remediate the TCA, TCE, PCE, DCE, and DCA;
                and/or
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 201 of 352 PageID #:220




           e. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       2263. As a direct and proximate cause of the Defendant’s foregoing negligent acts and

omissions, chemicals were improperly released into the environment, subsequently migrating from

the Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the

Peredna residence.

       2264. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

chemicals remain in the environment, which subsequently migrate from the Defendant’s properties

into the air, soil, and water in inherent to the use and enjoyment of the Peredna Residence and

Union Illinois, collectively.

       2265. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, TCE, PCE, DCE, and DCA at such lengths, and for

such amounts, which were a proximate cause in her development of Autoimmune disease and

thyroid cancer.

       2266. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

TCE, TCE, PCE, DCE, and DCA remain in the environment which expose Linda Peredna and

residents of Union, Illinois to TCE, TCE, PCE, DCE, and DCA at such lengths, and for such

amounts, which can result in serious and permanent injuries to health.

       2267. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 202 of 352 PageID #:221




       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

              COUNT XXVI – SUCCESSOR IN INTEREST LIABILITY
 Linda Peredna v. Cleveland-Cliffs Steel LLC, As Successor-In-Interest to Central Wire, Inc.

       2268. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2269. As of July 29, 2011, Cleveland-Cliffs Steel LLC, was a corporation organized

under the laws of Delaware and doing business in the state of Illinois.

       2270. Upon information and belief, on or around July 29, 2011, Cleveland-Cliffs Steel

LLC,, acquired an ownership interest in Techalloy Company, Inc., also known as Central Wire,

Inc.

       2271. Cleveland-Cliffs Steel LLC,’s status as parent company to Central Wire, Inc.

makes Cleveland-Cliffs Steel LLC, a current operator of the facility located at 6509 Olson Road,

Union, Illinois.

       2272. That in 2011, Cleveland-Cliffs Steel LLC, is in the business of manufacturing

industrial metal and wire products.

       2273. That in 2011, Central Wire, Inc., previously known as Techalloy Company, Inc.,

is in the business of designing and manufacturing industrial metal and wire products.

       2274. Upon information and belief, Cleveland-Cliffs Steel LLC, employs several of the

same high-level employees that Central Wire, Inc employed.

       2275. Cleveland-Cliffs Steel LLC, is engaged in the same business that Central Wire

Inc. engaged in prior to any asset sale.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 203 of 352 PageID #:222




       2276. Upon information and belief, on or after July 29, 2011 Central Wire, Inc.

transferred assets related to its business to Cleveland-Cliffs Steel LLC,

       2277. Upon information and belief, on or after July 29, 2011 Central Wire, Inc.

transferred equipment related to its business to Cleveland-Cliffs Steel LLC,

       2278. Upon information and belief, on or after July 29, 2011 Central Wire, Inc. assigned

contracts related to its business to Cleveland-Cliffs Steel LLC,

       2279. Upon information and belief, Central Wire, Inc., received less than fair market

value in exchange for any of the aforementioned transfers and/or purchases.

       2280. Cleveland-Cliffs Steel LLC, is a successor-in-interest to Central Wire, Inc.

       2281. Cleveland-Cliffs Steel LLC,, a successor-in-interest to Central Wire, Inc., is liable

to Linda Peredna for the debts and liabilities of Central Wire, Inc., including any judgments

rendered against Central Wire, Inc. pursuant to this Complaint at Law.

       2282. WHEREFORE, Plaintiff, Linda Peredna prays for a judgment against Defendant

CLEVELAND-CLIFFS STEEL LLC, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                              COUNT XXVII– NEGLIGENCE
                          Linda Peredna v. Cleveland-Cliffs Steel LLC,

       2283. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2284. At all times relevant, it was the duty of the Defendant, Cleveland-Cliffs Steel LLC,

owed a duty of ordinary care to Linda Peredna in providing a reasonably safe environment for

Dana to live.

       2285. The Defendant committed one or more of the following negligent acts and/or

omissions:
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 204 of 352 PageID #:223




           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
              DCE, and DCA had entered the ground water;

           c. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           d. Failed to timely and properly remediate the TCA, TCE, PCE, DCE, and DCA;
              and/or

           e. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       2286. As a direct and proximate cause of the Defendant’s foregoing negligent acts and

omissions, chemicals were improperly released into the environment, subsequently migrating from

the Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the

Peredna residence.

       2287. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

chemicals remain in the environment, which subsequently migrate from the Defendant’s properties

into the air, soil, and water in inherent to the use and enjoyment of the Peredna Residence and

Union Illinois, collectively.

       2288. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, TCE, PCE, DCE, and DCA at such lengths, and for

such amounts, which were a proximate cause in her development of Autoimmune disease and

thyroid cancer.

       2289. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

TCE, TCE, PCE, DCE, and DCA remain in the environment which expose Linda Peredna and

residents of Union, Illinois to TCE, TCE, PCE, DCE, and DCA at such lengths, and for such

amounts, which can result in serious and permanent injuries to health.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 205 of 352 PageID #:224




       2290. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                COUNT XXVIII – NEGLIGENCE
                                  Linda Peredna v. Gerry Roup

       2432. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2433. That between 2005 and 2020, Gerry Roup was an agent and/or employee of

Techalloy and Central Wire.

       2434. That between 2005 and 2020, Defendant, Gerry Roup was the General Manager of

Techlloy and/or Central Wire plant in Union, Illinois.

       2435. That Gerry Roup had a duty to exercise ordinary care for those living near the plant

breathing, drinking or otherwise ingesting air and water containing TCE and other contaminants

from the factory.

       2436. That Gerry Roup knew or should have known that TCE and other contaminants

were unsafe to humans if they entered the water supply.

       2437. That Gerry Roup knew or should have known that it was not safe to dispose TCE

and other contaminants on site.

       2438. That Gerry Roup knew or should have known that placing TCE on a cement slab

would cause it to leach into the water supply.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 206 of 352 PageID #:225




       2439. That Gerry Roup knew or should have known that exposing humans to TCE without

proper disposal was not safe.

       2440. That Gerry Roup did not determine if the factory’s disposal of TCE onto concrete

slabs posed a health risk to individuals living near the factory.

       2441. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Participated in unsafe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           c. Failed to implement safe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           d. Allowed TCE, TCA, PCE, DCE, and DCA to be released beyond into the town of
              Union’s underground water supply;

           e. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
              DCE, and DCA had entered the ground water;

           f. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           g. Failed to timely and properly remove the TCA, TCE, PCE, DCE, and DCA; and/or

           h. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       2442. As a direct and proximate cause of one or more of the Defendant’s aforesaid acts

and/or omissions, hazardous chemicals were improperly released into the air, soil, and water that

Linda Peredna was exposed to while living in Union.

       2443. As a further direct and proximate cause of one or more of the Defendant’s negligent

acts and/or omissions, the Defendants’ negligent acts and omissions, Linda Peredna was caused to

develop Autoimmune disease and thyroid cancer.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 207 of 352 PageID #:226




          2444. That as a further direct and proximate result of one or more of the Defendant’s acts

and/or omissions, Linda Peredna was caused to incur an increased chance in developing

Autoimmune disease and thyroid cancer.

          2445. That as a further direct and proximate cause of one or more of Defendant’s acts

and/or omissions, Linda Peredna, has experienced physical pain, mental suffering, emotional

distress, disability, disfigurement, loss of a normal life, lost wages, and has incurred legal

obligations for medical and hospital bills, all of which injuries and conditions are permanent in

nature.

          WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                 COUNT XXIX – NEGLIGENCE
                                  Linda Peredna v. Henry Lopes

          2446. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

          2447. That between 1985 to 2014, Henry Lopes was an agent and/or employee of

Techalloy and Central Wire.

          2448. That between 1985 to 2014, Defendant, Henry Lopes was the Vice President of

U.S. Operations Techalloy and/or Central Wire plant in Union, Illinois.

          2449. That Henry Lopes had a duty to exercise ordinary care for those living near the

plant breathing, drinking or otherwise ingesting air and water containing TCE and other

contaminants from the factory.

          2450. That Henry Lopes knew or should have known that TCE and other contaminants

were unsafe to humans if they entered the water supply.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 208 of 352 PageID #:227




       2451. That Henry Lopes knew or should have known that it was not safe to dispose TCE

and other contaminants on site.

       2452. That Henry Lopes knew or should have known that placing TCE on a cement slab

would cause it to leach into the water supply.

       2453. That Henry Lopes knew or should have known that exposing humans to TCE

without proper disposal was not safe.

       2454. That Henry Lopes did not determine if the factory’s disposal of TCE onto concrete

slabs posed a health risk to individuals living near the factory.

       2455. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Participated in unsafe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           c. Failed to implement safe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           d. Allowed TCE, TCA, PCE, DCE, and DCA to be released beyond into the town of
              Union’s underground water supply;

           e. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
              DCE, and DCA had entered the ground water;

           f. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           g. Failed to timely and properly remove the TCA, TCE, PCE, DCE, and DCA; and/or

           h. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       2456. As a direct and proximate cause of one or more of the Defendant’s aforesaid acts

and/or omissions, hazardous chemicals were improperly released into the air, soil, and water that

Linda Peredna was exposed to while living in Union.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 209 of 352 PageID #:228




          2457. As a further direct and proximate cause of one or more of the Defendant’s negligent

acts and/or omissions, the Defendants’ negligent acts and omissions, Linda Peredna was caused to

develop Autoimmune disease and thyroid cancer.

          2458. That as a further direct and proximate result of one or more of the Defendant’s acts

and/or omissions, Linda Peredna was caused to incur an increased chance in developing

Autoimmune disease and thyroid cancer.

          2459. That as a further direct and proximate cause of one or more of Defendant’s acts

and/or omissions, Linda Peredna, has experienced physical pain, mental suffering, emotional

distress, disability, disfigurement, loss of a normal life, lost wages, and has incurred legal

obligations for medical and hospital bills, all of which injuries and conditions are permanent in

nature.

          WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                 COUNT XXX – NEGLIGENCE
                                 Linda Peredna v. Richard Perlick

          2460. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

          2461. That between 1990 to 1997, Richard Perlick was an agent and/or employee of

Techalloy and Central Wire.

          2462. That between 1990 to 1997, Defendant, Richard Perlick was the General Manager

(GM) of the Techalloy and/or Central Wire plant in Union, Illinois.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 210 of 352 PageID #:229




       2463. That Richard Perlick had a duty to exercise ordinary care for those living near the

plant breathing, drinking or otherwise ingesting air and water containing TCE and other

contaminants from the factory.

       2464. That Richard Perlick knew or should have known that TCE and other contaminants

were unsafe to humans if they entered the water supply.

       2465. That Richard Perlick knew or should have known that it was not safe to dispose

TCE and other contaminants on site.

       2466. That Richard Perlick knew or should have known that placing TCE on a cement

slab would cause it to leach into the water supply.

       2467. That Richard Perlick knew or should have known that exposing humans to TCE

without proper disposal was not safe.

       2468. That Richard Perlick did not determine if the factory’s disposal of TCE onto

concrete slabs posed a health risk to individuals living near the factory.

       2469. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Participated in unsafe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           c. Failed to implement safe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           d. Allowed TCE, TCA, PCE, DCE, and DCA to be released beyond into the town of
              Union’s underground water supply;

           e. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
              DCE, and DCA had entered the ground water;

           f. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           g. Failed to timely and properly remove the TCA, TCE, PCE, DCE, and DCA; and/or
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 211 of 352 PageID #:230




             h. Failed to timely and properly protect residents, including the Perednas, of the
                harmful effects of TCA, TCE, PCE, DCE, and DCA.

          2470. As a direct and proximate cause of one or more of the Defendant’s aforesaid acts

and/or omissions, hazardous chemicals were improperly released into the air, soil, and water that

Linda Peredna was exposed to while living in Union.

          2471. As a further direct and proximate cause of one or more of the Defendant’s negligent

acts and/or omissions, the Defendants’ negligent acts and omissions, Linda Peredna was caused to

develop Autoimmune disease and thyroid cancer.

          2472. That as a further direct and proximate result of one or more of the Defendant’s acts

and/or omissions, Linda Peredna was caused to incur an increased chance in developing

Autoimmune disease and thyroid cancer.

          2473. That as a further direct and proximate cause of one or more of Defendant’s acts

and/or omissions, Linda Peredna, has experienced physical pain, mental suffering, emotional

distress, disability, disfigurement, loss of a normal life, lost wages, and has incurred legal

obligations for medical and hospital bills, all of which injuries and conditions are permanent in

nature.

          WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                 COUNT XXXI – NEGLIGENCE
                                Linda Peredna v. Richard Gustafson

          2474. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 212 of 352 PageID #:231




       2475. That between 2000 to 2020, Richard Gustafson was an agent and/or employee of

Techalloy and Central Wire.

       2476. That between 2000 to 2020, Defendant, Richard Gustafson was the production

manager of Techalloy and/or Central Wire plant in Union, Illinois.

       2477. That Richard Gustafson had a duty to exercise ordinary care for those living near

the plant breathing, drinking or otherwise ingesting air and water containing TCE and other

contaminants from the factory.

       2478. That Richard Gustafson knew or should have known that TCE and other

contaminants were unsafe to humans if they entered the water supply.

       2479. That Richard Gustafson knew or should have known that it was not safe to dispose

TCE and other contaminants on site.

       2480. That Richard Gustafson knew or should have known that placing TCE on a cement

slab would cause it to leach into the water supply.

       2481. That Richard Gustafson knew or should have known that exposing humans to TCE

without proper disposal was not safe.

       2482. That Richard Gustafson did not determine if the factory’s disposal of TCE onto

concrete slabs posed a health risk to individuals living near the factory.

       2483. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Participated in unsafe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           c. Failed to implement safe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           d. Allowed TCE, TCA, PCE, DCE, and DCA to be released beyond into the town of
              Union’s underground water supply;
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 213 of 352 PageID #:232




             e. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
                DCE, and DCA had entered the ground water;

             f. Failed to timely and properly warn residents, including the Perednas, of the hazards
                associated with TCE, TCA, PCE, DCE, and DCA;

             g. Failed to timely and properly remove the TCA, TCE, PCE, DCE, and DCA; and/or

             h. Failed to timely and properly protect residents, including the Perednas, of the
                harmful effects of TCA, TCE, PCE, DCE, and DCA.

          2484. As a direct and proximate cause of one or more of the Defendant’s aforesaid acts

and/or omissions, hazardous chemicals were improperly released into the air, soil, and water that

Linda Peredna was exposed to while living in Union.

          2485. As a further direct and proximate cause of one or more of the Defendant’s negligent

acts and/or omissions, the Defendants’ negligent acts and omissions, Linda Peredna was caused to

develop Autoimmune disease and thyroid cancer.

          2486. That as a further direct and proximate result of one or more of the Defendant’s acts

and/or omissions, Linda Peredna was caused to incur an increased chance in developing

Autoimmune disease and thyroid cancer.

          2487. That as a further direct and proximate cause of one or more of Defendant’s acts

and/or omissions, Linda Peredna, has experienced physical pain, mental suffering, emotional

distress, disability, disfigurement, loss of a normal life, lost wages, and has incurred legal

obligations for medical and hospital bills, all of which injuries and conditions are permanent in

nature.

          WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                 COUNT XXXII – NEGLIGENCE
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 214 of 352 PageID #:233




                                Linda Peredna v. Mike Grunthener

       2488. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2489. That between 1990 through 2006, Mike Grunthener was an agent and/or employee

of Techalloy and Central Wire.

       2490. That between 1990 through 2006, Defendant, Mike Grunthener was the production

manager of Techalloy and/or Central Wire plant in Union, Illinois.

       2491. That Mike Grunthener had a duty to exercise ordinary care for those living near the

plant breathing, drinking or otherwise ingesting air and water containing TCE and other

contaminants from the factory.

       2492. That Mike Grunthener knew or should have known that TCE and other

contaminants were unsafe to humans if they entered the water supply.

       2493. That Mike Grunthener knew or should have known that it was not safe to dispose

TCE and other contaminants on site.

       2494. That Mike Grunthener knew or should have known that placing TCE on a cement

slab would cause it to leach into the water supply.

       2495. That Mike Grunthener knew or should have known that exposing humans to TCE

without proper disposal was not safe.

       2496. That Mike Grunthener did not determine if the factory’s disposal of TCE onto

concrete slabs posed a health risk to individuals living near the factory.

       2497. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Participated in unsafe disposal practices for TCE, TCA, PCE, DCE, and DCA;
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 215 of 352 PageID #:234




             c. Failed to implement safe disposal practices for TCE, TCA, PCE, DCE, and DCA;

             d. Allowed TCE, TCA, PCE, DCE, and DCA to be released beyond into the town of
                Union’s underground water supply;

             e. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
                DCE, and DCA had entered the ground water;

             f. Failed to timely and properly warn residents, including the Perednas, of the hazards
                associated with TCE, TCA, PCE, DCE, and DCA;

             g. Failed to timely and properly remove the TCA, TCE, PCE, DCE, and DCA; and/or

             h. Failed to timely and properly protect residents, including the Perednas, of the
                harmful effects of TCA, TCE, PCE, DCE, and DCA.

          2498. As a direct and proximate cause of one or more of the Defendant’s aforesaid acts

and/or omissions, hazardous chemicals were improperly released into the air, soil, and water that

Linda Peredna was exposed to while living in Union.

          2499. As a further direct and proximate cause of one or more of the Defendant’s negligent

acts and/or omissions, the Defendants’ negligent acts and omissions, Linda Peredna was caused to

develop Autoimmune disease and thyroid cancer.

          2500. That as a further direct and proximate result of one or more of the Defendant’s acts

and/or omissions, Linda Peredna was caused to incur an increased chance in developing

Autoimmune disease and thyroid cancer.

          2501. That as a further direct and proximate cause of one or more of Defendant’s acts

and/or omissions, Linda Peredna, has experienced physical pain, mental suffering, emotional

distress, disability, disfigurement, loss of a normal life, lost wages, and has incurred legal

obligations for medical and hospital bills, all of which injuries and conditions are permanent in

nature.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 216 of 352 PageID #:235




       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                COUNT XXXIII – NEGLIGENCE
                                 Linda Peredna v. David Plecner

       2502. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2503. That between 1986 and 2009, David Plecner was an agent and/or employee of

Techalloy and Central Wire.

       2504. That between 1986 and 2009, Defendant, David Plecner was the environmental

supervisor of Techllaoy and/or Central Wire plant in Union, Illinois.

       2505. That David Plecner had a duty to exercise ordinary care for those living near the

plant breathing, drinking or otherwise ingesting air and water containing TCE and other

contaminants from the factory.

       2506. That David Plecner knew or should have known that TCE and other contaminants

were unsafe to humans if they entered the water supply.

       2507. That David Plecner knew or should have known that it was not safe to dispose TCE

and other contaminants on site.

       2508. That David Plecner knew or should have known that placing TCE on a cement slab

would cause it to leach into the water supply.

       2509. That David Plecner knew or should have known that exposing humans to TCE

without proper disposal was not safe.

       2510. That David Plecner did not determine if the factory’s disposal of TCE onto concrete

slabs posed a health risk to individuals living near the factory.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 217 of 352 PageID #:236




       2511. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Participated in unsafe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           c. Failed to implement safe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           d. Allowed TCE, TCA, PCE, DCE, and DCA to be released beyond into the town of
              Union’s underground water supply;

           e. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
              DCE, and DCA had entered the ground water;

           f. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           g. Failed to timely and properly remove the TCA, TCE, PCE, DCE, and DCA; and/or

           h. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       2512. As a direct and proximate cause of one or more of the Defendant’s aforesaid acts

and/or omissions, hazardous chemicals were improperly released into the air, soil, and water that

Linda Peredna was exposed to while living in Union.

       2513. As a further direct and proximate cause of one or more of the Defendant’s negligent

acts and/or omissions, the Defendants’ negligent acts and omissions, Linda Peredna was caused to

develop Autoimmune disease and thyroid cancer.

       2514. That as a further direct and proximate result of one or more of the Defendant’s acts

and/or omissions, Linda Peredna was caused to incur an increased chance in developing

Autoimmune disease and thyroid cancer.

       2515. That as a further direct and proximate cause of one or more of Defendant’s acts

and/or omissions, Linda Peredna, has experienced physical pain, mental suffering, emotional

distress, disability, disfigurement, loss of a normal life, lost wages, and has incurred legal
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 218 of 352 PageID #:237




obligations for medical and hospital bills, all of which injuries and conditions are permanent in

nature.

          WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                COUNT XXXIV – NEGLIGENCE
                                 Linda Peredna v. Victor Polard

          2516. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

          2517. That between 2002 and 2006, Victor Polard was the Vice President of Arcelormittal

International America, LLC.

          2518. That between 2002 and 2006, Victor Polard was Vice President of Arcelormittal

USA Foundation, Inc.

          2519. That between 2002 and 2006, Defendant, Victor Polard an agent and/or employee

Techalloy and/or Central Wire plant in Union, Illinois.

          2520. That Victor Polard had a duty to exercise ordinary care for those living near the

plant breathing, drinking or otherwise ingesting air and water containing TCE and other

contaminants from the factory.

          2521. That Victor Polard knew or should have known that TCE and other contaminants

were unsafe to humans if they entered the water supply.

          2522. That Victor Polard knew or should have known that it was not safe to dispose TCE

and other contaminants on site.

          2523. That Victor Polard knew or should have known that placing TCE on a cement slab

would cause it to leach into the water supply.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 219 of 352 PageID #:238




       2524. That Victor Polard knew or should have known that exposing humans to TCE

without proper disposal was not safe.

       2525. That Victor Polard did not determine if the factory’s disposal of TCE onto concrete

slabs posed a health risk to individuals living near the factory.

       2526. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Participated in unsafe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           c. Failed to implement safe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           d. Allowed TCE, TCA, PCE, DCE, and DCA to be released beyond into the town of
              Union’s underground water supply;

           e. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
              DCE, and DCA had entered the ground water;

           f. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           g. Failed to timely and properly remove the TCA, TCE, PCE, DCE, and DCA; and/or

           h. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       2527. As a direct and proximate cause of one or more of the Defendant’s aforesaid acts

and/or omissions, hazardous chemicals were improperly released into the air, soil, and water that

Linda Peredna was exposed to while living in Union.

       2528. As a further direct and proximate cause of one or more of the Defendant’s negligent

acts and/or omissions, the Defendants’ negligent acts and omissions, Linda Peredna was caused to

develop Autoimmune disease and thyroid cancer.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 220 of 352 PageID #:239




          2529. That as a further direct and proximate result of one or more of the Defendant’s acts

and/or omissions, Linda Peredna was caused to incur an increased chance in developing

Autoimmune disease and thyroid cancer.

          2530. That as a further direct and proximate cause of one or more of Defendant’s acts

and/or omissions, Linda Peredna, has experienced physical pain, mental suffering, emotional

distress, disability, disfigurement, loss of a normal life, lost wages, and has incurred legal

obligations for medical and hospital bills, all of which injuries and conditions are permanent in

nature.

          WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                 COUNT XXXV – NEGLIGENCE
                                   Linda Peredna v. Carl Reed

          2531. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

          2532. That between 1986 and 2003, Carl Reed was an agent and/or employee of

Techalloy and/or Central Wire plant in Union, Illinois.

          2533. That between 1986 and 2003, Defendant, Carl Reed a Corporate Safety Officer at

Techalloy and/or Central Wire plant in Union, Illinois.

          2534. That Carl Reed had a duty to exercise ordinary care for those living near the plant

breathing, drinking or otherwise ingesting air and water containing TCE and other contaminants

from the factory.

          2535. That Carl Reed knew or should have known that TCE and other contaminants were

unsafe to humans if they entered the water supply.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 221 of 352 PageID #:240




       2536. That Carl Reed knew or should have known that it was not safe to dispose TCE and

other contaminants on site.

       2537. That Carl Reed knew or should have known that placing TCE on a cement slab

would cause it to leach into the water supply.

       2538. That Carl Reed knew or should have known that exposing humans to TCE without

proper disposal was not safe.

       2539. That Carl Reed did not determine if the factory’s disposal of TCE onto concrete

slabs posed a health risk to individuals living near the factory.

       2540. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Participated in unsafe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           c. Failed to implement safe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           d. Allowed TCE, TCA, PCE, DCE, and DCA to be released beyond into the town of
              Union’s underground water supply;

           e. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
              DCE, and DCA had entered the ground water;

           f. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           g. Failed to timely and properly remove the TCA, TCE, PCE, DCE, and DCA; and/or

           h. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       2541. As a direct and proximate cause of one or more of the Defendant’s aforesaid acts

and/or omissions, hazardous chemicals were improperly released into the air, soil, and water that

Linda Peredna was exposed to while living in Union.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 222 of 352 PageID #:241




          2542. As a further direct and proximate cause of one or more of the Defendant’s negligent

acts and/or omissions, the Defendants’ negligent acts and omissions, Linda Peredna was caused to

develop Autoimmune disease and thyroid cancer.

          2543. That as a further direct and proximate result of one or more of the Defendant’s acts

and/or omissions, Linda Peredna was caused to incur an increased chance in developing

Autoimmune disease and thyroid cancer.

          2544. That as a further direct and proximate cause of one or more of Defendant’s acts

and/or omissions, Linda Peredna, has experienced physical pain, mental suffering, emotional

distress, disability, disfigurement, loss of a normal life, lost wages, and has incurred legal

obligations for medical and hospital bills, all of which injuries and conditions are permanent in

nature.

          WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                 COUNT XXXVI – NEGLIGENCE
                                Linda Peredna v. Terry Tamanauskas

          2545. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

          2546. That between 2000 to present, Terry Tamanauskas was an agent and/or employee

of Techalloy and/or Central Wire plant in Union, Illinois.

          2547. That between 2020 to present, Defendant, Terry Tamanauskas was a General

Manager at Techalloy and/or Central Wire plant in Union, Illinois.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 223 of 352 PageID #:242




       2548. That Terry Tamanauskas had a duty to exercise ordinary care for those living near

the plant breathing, drinking or otherwise ingesting air and water containing TCE and other

contaminants from the factory.

       2549. That Terry Tamanauskas knew or should have known that TCE and other

contaminants were unsafe to humans if they entered the water supply.

       2550. That Terry Tamanauskas knew or should have known that it was not safe to dispose

TCE and other contaminants on site.

       2551. That Terry Tamanauskas knew or should have known that placing TCE on a cement

slab would cause it to leach into the water supply.

       2552. That Terry Tamanauskas knew or should have known that exposing humans to TCE

without proper disposal was not safe.

       2553. That Terry Tamanauskas did not determine if the factory’s disposal of TCE onto

concrete slabs posed a health risk to individuals living near the factory.

       2554. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Participated in unsafe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           c. Failed to implement safe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           d. Allowed TCE, TCA, PCE, DCE, and DCA to be released beyond into the town of
              Union’s underground water supply;

           e. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
              DCE, and DCA had entered the ground water;

           f. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           g. Failed to timely and properly remove the TCA, TCE, PCE, DCE, and DCA; and/or
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 224 of 352 PageID #:243




             h. Failed to timely and properly protect residents, including the Perednas, of the
                harmful effects of TCA, TCE, PCE, DCE, and DCA.

          2555. As a direct and proximate cause of one or more of the Defendant’s aforesaid acts

and/or omissions, hazardous chemicals were improperly released into the air, soil, and water that

Linda Peredna was exposed to while living in Union.

          2556. As a further direct and proximate cause of one or more of the Defendant’s negligent

acts and/or omissions, the Defendants’ negligent acts and omissions, Linda Peredna was caused to

develop Autoimmune disease and thyroid cancer.

          2557. That as a further direct and proximate result of one or more of the Defendant’s acts

and/or omissions, Linda Peredna was caused to incur an increased chance in developing

Autoimmune disease and thyroid cancer.

          2558. That as a further direct and proximate cause of one or more of Defendant’s acts

and/or omissions, Linda Peredna, has experienced physical pain, mental suffering, emotional

distress, disability, disfigurement, loss of a normal life, lost wages, and has incurred legal

obligations for medical and hospital bills, all of which injuries and conditions are permanent in

nature.

          WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                COUNT XXXVII – NEGLIGENCE
                                 Linda Peredna v. Tom Hanewald

          2559. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 225 of 352 PageID #:244




       2560. That between 2015 and 2018, Tom Hanewald was an agent and/or employee of

Techalloy and/or Central Wire plant in Union, Illinois.

       2561. That between 2015 and 2018, Defendant, Tom Hanewald was a Vice

President/Chief Administrative Officer at Techalloy and/or Central Wire plant in Union, Illinois.

       2562. That Tom Hanewald had a duty to exercise ordinary care for those living near the

plant breathing, drinking or otherwise ingesting air and water containing TCE and other

contaminants from the factory.

       2563. That Tom Hanewald knew or should have known that TCE and other contaminants

were unsafe to humans if they entered the water supply.

       2564. That Tom Hanewald knew or should have known that it was not safe to dispose

TCE and other contaminants on site.

       2565. That Tom Hanewald knew or should have known that placing TCE on a cement

slab would cause it to leach into the water supply.

       2566. That Tom Hanewald knew or should have known that exposing humans to TCE

without proper disposal was not safe.

       2567. That Tom Hanewald did not determine if the factory’s disposal of TCE onto

concrete slabs posed a health risk to individuals living near the factory.

       2568. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Participated in unsafe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           c. Failed to implement safe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           d. Allowed TCE, TCA, PCE, DCE, and DCA to be released beyond into the town of
              Union’s underground water supply;
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 226 of 352 PageID #:245




             e. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
                DCE, and DCA had entered the ground water;

             f. Failed to timely and properly warn residents, including the Perednas, of the hazards
                associated with TCE, TCA, PCE, DCE, and DCA;

             g. Failed to timely and properly remove the TCA, TCE, PCE, DCE, and DCA; and/or

             h. Failed to timely and properly protect residents, including the Perednas, of the
                harmful effects of TCA, TCE, PCE, DCE, and DCA.

          2569. As a direct and proximate cause of one or more of the Defendant’s aforesaid acts

and/or omissions, hazardous chemicals were improperly released into the air, soil, and water that

Linda Peredna was exposed to while living in Union.

          2570. As a further direct and proximate cause of one or more of the Defendant’s negligent

acts and/or omissions, the Defendants’ negligent acts and omissions, Linda Peredna was caused to

develop Autoimmune disease and thyroid cancer.

          2571. That as a further direct and proximate result of one or more of the Defendant’s acts

and/or omissions, Linda Peredna was caused to incur an increased chance in developing

Autoimmune disease and thyroid cancer.

          2572. That as a further direct and proximate cause of one or more of Defendant’s acts

and/or omissions, Linda Peredna, has experienced physical pain, mental suffering, emotional

distress, disability, disfigurement, loss of a normal life, lost wages, and has incurred legal

obligations for medical and hospital bills, all of which injuries and conditions are permanent in

nature.

          WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                               COUNT XXXVIII– NEGLIGENCE
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 227 of 352 PageID #:246




                                 Linda Peredna v. Thiery Cremailh

       2573. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       2574. That between 1990 and 2007, Thiery Cremailh was an agent and/or employee of

Techalloy and/or Central Wire.

       2575. That between 1990 and 2007, Defendant, Thiery Cremailh was an Executive at

Techalloy and/or Central Wire.

       2576. That between 1990 and 2007, Defendant, Thiery Cremailh was an Executive at

Arcelormittal International America, LLC.

       2577. That Thiery Cremailh had a duty to exercise ordinary care for those living near the

plant breathing, drinking or otherwise ingesting air and water containing TCE and other

contaminants from the factory.

       2578. That Thiery Cremailh knew or should have known that TCE and other contaminants

were unsafe to humans if they entered the water supply.

       2579. That Thiery Cremailh knew or should have known that it was not safe to dispose

TCE and other contaminants on site.

       2580. That Thiery Cremailh knew or should have known that placing TCE on a cement

slab would cause it to leach into the water supply.

       2581. That Thiery Cremailh knew or should have known that exposing humans to TCE

without proper disposal was not safe.

       2582. That Thiery Cremailh did not determine if the factory’s disposal of TCE onto

concrete slabs posed a health risk to individuals living near the factory.

       2583. The Defendant committed one or more of the following acts and/or omissions:
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 228 of 352 PageID #:247




           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Participated in unsafe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           c. Failed to implement safe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           d. Allowed TCE, TCA, PCE, DCE, and DCA to be released beyond into the town of
              Union’s underground water supply;

           e. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
              DCE, and DCA had entered the ground water;

           f. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           g. Failed to timely and properly remove the TCA, TCE, PCE, DCE, and DCA; and/or

           h. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       2584. As a direct and proximate cause of one or more of the Defendant’s aforesaid acts

and/or omissions, hazardous chemicals were improperly released into the air, soil, and water that

Linda Peredna was exposed to while living in Union.

       2585. As a further direct and proximate cause of one or more of the Defendant’s negligent

acts and/or omissions, the Defendants’ negligent acts and omissions, Linda Peredna was caused to

develop Autoimmune disease and thyroid cancer.

       2586. That as a further direct and proximate result of one or more of the Defendant’s acts

and/or omissions, Linda Peredna was caused to incur an increased chance in developing

Autoimmune disease and thyroid cancer.

       2587. That as a further direct and proximate cause of one or more of Defendant’s acts

and/or omissions, Linda Peredna, has experienced physical pain, mental suffering, emotional

distress, disability, disfigurement, loss of a normal life, lost wages, and has incurred legal
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 229 of 352 PageID #:248




obligations for medical and hospital bills, all of which injuries and conditions are permanent in

nature.

          WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                COUNT XXXIX – NEGLIGENCE
                                Linda Peredna v. Gunnar K. Gilberg

          2588. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

          2589. That between 1990 and 1998, Gunnar Gilberg was an agent and/or employee of the

Techalloy and/or Central Wire plant in Union, Illinois.

          2590. That between 2015 and 2018, Defendant, Gunnar K. Gilberg was an Executive at

the Techalloy and/or Central Wire plant in Union, Illinois.

          2591. That Gunnar K. Gilberg had a duty to exercise ordinary care for those living near

the plant breathing, drinking or otherwise ingesting air and water containing TCE and other

contaminants from the factory.

          2592. That Gunnar K. Gilberg knew or should have known that TCE and other

contaminants were unsafe to humans if they entered the water supply.

          2593. That Gunnar K. Gilberg knew or should have known that it was not safe to dispose

TCE and other contaminants on site.

          2594. That Gunnar K. Gilberg knew or should have known that placing TCE on a cement

slab would cause it to leach into the water supply.

          2595. That Gunnar K. Gilberg knew or should have known that exposing humans to TCE

without proper disposal was not safe.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 230 of 352 PageID #:249




       2596. That Gunnar K. Gilberg did not determine if the factory’s disposal of TCE onto

concrete slabs posed a health risk to individuals living near the factory.

       2597. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Participated in unsafe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           c. Failed to implement safe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           d. Allowed TCE, TCA, PCE, DCE, and DCA to be released beyond into the town of
              Union’s underground water supply;

           e. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
              DCE, and DCA had entered the ground water;

           f. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           g. Failed to timely and properly remove the TCA, TCE, PCE, DCE, and DCA; and/or

           h. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       2598. As a direct and proximate cause of one or more of the Defendant’s aforesaid acts

and/or omissions, hazardous chemicals were improperly released into the air, soil, and water that

Linda Peredna was exposed to while living in Union.

       2599. As a further direct and proximate cause of one or more of the Defendant’s negligent

acts and/or omissions, the Defendants’ negligent acts and omissions, Linda Peredna was caused to

develop Autoimmune disease and thyroid cancer.

       2600. That as a further direct and proximate result of one or more of the Defendant’s acts

and/or omissions, Linda Peredna was caused to incur an increased chance in developing

Autoimmune disease and thyroid cancer.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 231 of 352 PageID #:250




          2601. That as a further direct and proximate cause of one or more of Defendant’s acts

and/or omissions, Linda Peredna, has experienced physical pain, mental suffering, emotional

distress, disability, disfigurement, loss of a normal life, lost wages, and has incurred legal

obligations for medical and hospital bills, all of which injuries and conditions are permanent in

nature.

          WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                 COUNT XL – NEGLIGENCE
                             Linda Peredna v. Jean-Claude Couasnon

          2602. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

          2603. That between 2004 and 2006, Jean Claude Couasnon was an agent and/or employee

of the Techalloy and/or Central Wire plant in Union, Illinois.

          2604. That between 2004 and 2006, Defendant, Jean Claude Couasnon was an Executive

at the Techalloy and/or Central Wire plant in Union, Illinois.

          2605. That Jean-Claude Couasnon had a duty to exercise ordinary care for those living

near the plant breathing, drinking or otherwise ingesting air and water containing TCE and other

contaminants from the factory.

          2606. That Jean-Claude Couasnon knew or should have known that TCE and other

contaminants were unsafe to humans if they entered the water supply.

          2607. That Jean-Claude Couasnon knew or should have known that it was not safe to

dispose TCE and other contaminants on site.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 232 of 352 PageID #:251




       2608. That Jean-Claude Couasnon knew or should have known that placing TCE on a

cement slab would cause it to leach into the water supply.

       2609. That Jean-Claude Couasnon knew or should have known that exposing humans to

TCE without proper disposal was not safe.

       2610. That Jean-Claude Couasnon did not determine if the factory’s disposal of TCE onto

concrete slabs posed a health risk to individuals living near the factory.

       2611. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to have the Peredna home tested for TCE, TCA, PCE, DCE, and DCA;

           b. Permitted unsafe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           c. Failed to require safe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           d. Permitted TCE, TCA, PCE, DCE, and DCA to be released beyond into the town of
              Union’s underground water supply;

           e. Failed to timely and properly alert and advise residents, including the Perednas, that
              TCE, TCA, PCA, DCE, and DCA had entered the ground water;

           f. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           g. Failed to timely and properly remove the TCA, TCE, PCE, DCE, and DCA; and/or

           h. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       2612. As a direct and proximate cause of one or more of the Defendant’s aforesaid acts

and/or omissions, chemicals, including TCE, were improperly released into the air, soil, and water

that Linda Peredna was exposed to while living in Union.

       2613. As a further direct and proximate cause of one or more of the Defendant’s negligent

acts and/or omissions, the Defendants’ negligent acts and omissions, Linda Peredna was caused to

develop Autoimmune disease and thyroid cancer.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 233 of 352 PageID #:252




          2614. That as a further direct and proximate result of one or more of the Defendant’s acts

and/or omissions, Linda Peredna was caused to incur an increased chance in developing

Autoimmune disease and thyroid cancer.

          2615. That as a further direct and proximate cause of one or more of Defendant’s acts

and/or omissions, Linda Peredna, has experienced physical pain, mental suffering, emotional

distress, disability, disfigurement, loss of a normal life, lost wages, and has incurred legal

obligations for medical and hospital bills, all of which injuries and conditions are permanent in

nature.

          WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                  COUNT XLI – NEGLIGENCE
                                  Linda Peredna v. Jack Zuharich

          2616. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

          2617. That between 1980 and 1990, Jack Zuharich was an agent and/or employee of the

Techalloy and/or Central Wire plant in Union, Illinois.

          2618. That between 1980 and 1990, Defendant, Jack Zuharich was an Executive / Chief

Executive Officer at the Techalloy and/or Central Wire plant in Union, Illinois.

          2619. That Jack Zuharich had a duty to exercise ordinary care for those living near the

plant breathing, drinking or otherwise ingesting air and water containing TCE and other

contaminants from the factory.

          2620. That Jack Zuharich knew or should have known that TCE and other contaminants

were unsafe to humans if they entered the water supply.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 234 of 352 PageID #:253




       2621. That Jack Zuharich knew or should have known that it was not safe to dispose TCE

and other contaminants on site.

       2622. That Jack Zuharich knew or should have known that placing TCE on a cement slab

would cause it to leach into the water supply.

       2623. That Jack Zuharich knew or should have known that exposing humans to TCE

without proper disposal was not safe.

       2624. That Jack Zuharich did not determine if the factory’s disposal of TCE onto concrete

slabs posed a health risk to individuals living near the factory.

       2625. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to have the Peredna home tested for TCE, TCA, PCE, DCE, and DCA;

           b. Permitted unsafe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           c. Failed to require safe disposal practices for TCE, TCA, PCE, DCE, and DCA;

           d. Permitted TCE, TCA, PCE, DCE, and DCA to be released beyond into the town of
              Union’s underground water supply;

           e. Failed to timely and properly alert and advise residents, including the Perednas, that
              TCE, TCA, PCA, DCE, and DCA had entered the ground water;

           f. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           g. Failed to timely and properly remove the TCA, TCE, PCE, DCE, and DCA; and/or

           h. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       2626. As a direct and proximate cause of one or more of the Defendant’s aforesaid acts

and/or omissions, hazardous chemicals were improperly released into the air, soil, and water that

Linda Peredna was exposed to while living in Union.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 235 of 352 PageID #:254




          2627. As a further direct and proximate cause of one or more of the Defendant’s negligent

acts and/or omissions, the Defendants’ negligent acts and omissions, Linda Peredna was caused to

develop Autoimmune disease and thyroid cancer.

          2628. That as a further direct and proximate result of one or more of the Defendant’s acts

and/or omissions, Linda Peredna was caused to incur an increased chance in developing

Autoimmune disease and thyroid cancer.

          2629. That as a further direct and proximate cause of one or more of Defendant’s acts

and/or omissions, Linda Peredna, has experienced physical pain, mental suffering, emotional

distress, disability, disfigurement, loss of a normal life, lost wages, and has incurred legal

obligations for medical and hospital bills, all of which injuries and conditions are permanent in

nature.

          WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                 COUNT XLII – NEGLIGENCE
                            Linda Peredna v. Viking Chemical Company

          2630. Plaintiff Linda Peredna repeats, realleges, and incorporates all preceding

paragraphs herein.

          2631. In 1968, Defendant, Viking Chemical Company manufactured TCE for Techalloy.

          2632. In 1968, Defendant, Viking Chemical Company distributed TCE to Techalloy.

          2633. In 1968, Defendant, Viking Chemical Company created TCE for Techalloy.

          2634. In 1968, Defendant, Viking Chemical Company placed TCE into the stream of

commerce.

          2635. In 1968, Defendant, Viking Chemical Company distributed TCE to Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 236 of 352 PageID #:255




       2636. In 1968, Defendant, Viking Chemical Company manufactured PCE for Techalloy.

       2637. In 1968, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       2638. In 1968, Defendant, Viking Chemical Company created PCE for Techalloy.

       2639. In 1968, Defendant, Viking Chemical Company placed PCE into the stream of

commerce.

       2640. In 1968, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       2641. In 1968, Defendant, Viking Chemical Company manufactured TCA for Techalloy.

       2642. In 1968, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       2643. In 1968, Defendant, Viking Chemical Company created TCA for Techalloy.

       2644. In 1968, Defendant, Viking Chemical Company placed TCA into the stream of

commerce.

       2645. In 1968, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       2646. In 1968, Defendant, Viking Chemical Company manufactured DCA for Techalloy.

       2647. In 1968, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       2648. In 1968, Defendant, Viking Chemical Company created DCA for Techalloy.

       2649. In 1968, Defendant, Viking Chemical Company placed DCA into the stream of

commerce.

       2650. In 1968, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       2651. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE was toxic.

       2652. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE was toxic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 237 of 352 PageID #:256




       2653. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was carcinogenic.

       2654. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was carcinogenic.

       2655. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was not safe for humans.

       2656. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was not safe for humans.

       2657. In 1968, Defendant Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly contained.

       2658. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

contained.

       2659.    In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly disposed of.

       2660. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

disposed of.

       2661. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE was toxic.

       2662. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE was toxic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 238 of 352 PageID #:257




       2663. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was carcinogenic.

       2664. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was carcinogenic.

       2665. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was not safe for humans.

       2666. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was not safe for humans.

       2667. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly contained.

       2668. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE could leach into the ground water, if not properly

contained.

       2669.    In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly disposed of.

       2670. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA was toxic.

       2671. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA was toxic.

       2672. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was carcinogenic.

       2673. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was carcinogenic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 239 of 352 PageID #:258




       2674. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was not safe for humans.

       2675. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was not safe for humans.

       2676. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly contained.

       2677. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA could leach into the ground water, if not properly

contained.

       2678.    In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly disposed of.

       2679. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE was toxic.

       2680. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE was toxic.

       2681. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was carcinogenic.

       2682. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was carcinogenic.

       2683. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was not safe for humans.

       2684. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was not safe for humans.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 240 of 352 PageID #:259




       2685. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly contained.

       2686. In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE could leach into the ground water, if not properly

contained.

       2687.    In 1968, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly disposed of.

       2688. In 1969, Defendant, Viking Chemical Company manufactured TCE for Techalloy.

       2689. In 1969, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       2690. In 1969, Defendant, Viking Chemical Company created TCE for Techalloy.

       2691. In 1969, Defendant, Viking Chemical Company placed TCE into the stream of

commerce.

       2692. In 1969, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       2693. In 1969, Defendant, Viking Chemical Company manufactured PCE for Techalloy.

       2694. In 1969, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       2695. In 1969, Defendant, Viking Chemical Company created PCE for Techalloy.

       2696. In 1969, Defendant, Viking Chemical Company placed PCE into the stream of

commerce.

       2697. In 1969, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       2698. In 1969, Defendant, Viking Chemical Company manufactured TCA for Techalloy.

       2699. In 1969, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       2700. In 1969, Defendant, Viking Chemical Company created TCA for Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 241 of 352 PageID #:260




       2701. In 1969, Defendant, Viking Chemical Company placed TCA into the stream of

commerce.

       2702. In 1969, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       2703. In 1969, Defendant, Viking Chemical Company manufactured DCA for Techalloy.

       2704. In 1969, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       2705. In 1969, Defendant, Viking Chemical Company created DCA for Techalloy.

       2706. In 1969, Defendant, Viking Chemical Company placed DCA into the stream of

commerce.

       2707. In 1969, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       2708. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE was toxic.

       2709. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE was toxic.

       2710. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was carcinogenic.

       2711. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was carcinogenic.

       2712. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was not safe for humans.

       2713. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was not safe for humans.

       2714. In 1969, Defendant Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 242 of 352 PageID #:261




       2715. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

contained.

       2716.    In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly disposed of.

       2717. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

disposed of.

       2718. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE was toxic.

       2719. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE was toxic.

       2720. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was carcinogenic.

       2721. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was carcinogenic.

       2722. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was not safe for humans.

       2723. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was not safe for humans.

       2724. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 243 of 352 PageID #:262




       2725. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE could leach into the ground water, if not properly

contained.

       2726.    In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly disposed of.

       2727. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA was toxic.

       2728. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA was toxic.

       2729. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was carcinogenic.

       2730. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was carcinogenic.

       2731. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was not safe for humans.

       2732. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was not safe for humans.

       2733. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly contained.

       2734. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA could leach into the ground water, if not properly

contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 244 of 352 PageID #:263




       2735.    In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly disposed of.

       2736. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE was toxic.

       2737. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE was toxic.

       2738. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was carcinogenic.

       2739. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was carcinogenic.

       2740. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was not safe for humans.

       2741. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was not safe for humans.

       2742. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly contained.

       2743. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE could leach into the ground water, if not properly

contained.

       2744.    In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly disposed of.

       2745. In 1970, Defendant, Viking Chemical Company manufactured TCE for Techalloy.

       2746. In 1970, Defendant, Viking Chemical Company distributed TCE to Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 245 of 352 PageID #:264




      2747. In 1970, Defendant, Viking Chemical Company created TCE for Techalloy.

      2748. In 1970, Defendant, Viking Chemical Company placed TCE into the stream of

commerce.

      2749. In 1970, Defendant, Viking Chemical Company distributed TCE to Techalloy.

      2750. In 1970, Defendant, Viking Chemical Company manufactured PCE for Techalloy.

      2751. In 1970, Defendant, Viking Chemical Company distributed PCE to Techalloy.

      2752. In 1970, Defendant, Viking Chemical Company created PCE for Techalloy.

      2753. In 1970, Defendant, Viking Chemical Company placed PCE into the stream of

commerce.

      2754. In 1970, Defendant, Viking Chemical Company distributed PCE to Techalloy.

      2755. In 1970, Defendant, Viking Chemical Company manufactured TCA for Techalloy.

      2756. In 1970, Defendant, Viking Chemical Company distributed TCA to Techalloy.

      2757. In 1970, Defendant, Viking Chemical Company created TCA for Techalloy.

      2758. In 1970, Defendant, Viking Chemical Company placed TCA into the stream of

commerce.

      2759. In 1970, Defendant, Viking Chemical Company distributed TCA to Techalloy.

      2760. In 1970, Defendant, Viking Chemical Company manufactured DCA for Techalloy.

      2761. In 1970, Defendant, Viking Chemical Company distributed DCA to Techalloy.

      2762. In 1970, Defendant, Viking Chemical Company created DCA for Techalloy.

      2763. In 1970, Defendant, Viking Chemical Company placed DCA into the stream of

commerce.

      2764. In 1970, Defendant, Viking Chemical Company distributed DCA to Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 246 of 352 PageID #:265




       2765. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE was toxic.

       2766. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE was toxic.

       2767. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was carcinogenic.

       2768. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was carcinogenic.

       2769. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was not safe for humans.

       2770. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was not safe for humans.

       2771. In 1970, Defendant Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly contained.

       2772. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

contained.

       2773.    In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly disposed of.

       2774. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

disposed of.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 247 of 352 PageID #:266




       2775. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE was toxic.

       2776. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE was toxic.

       2777. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was carcinogenic.

       2778. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was carcinogenic.

       2779. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was not safe for humans.

       2780. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was not safe for humans.

       2781. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly contained.

       2782. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE could leach into the ground water, if not properly

contained.

       2783.    In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly disposed of.

       2784. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA was toxic.

       2785. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA was toxic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 248 of 352 PageID #:267




       2786. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was carcinogenic.

       2787. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was carcinogenic.

       2788. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was not safe for humans.

       2789. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was not safe for humans.

       2790. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly contained.

       2791. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA could leach into the ground water, if not properly

contained.

       2792.    In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly disposed of.

       2793. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE was toxic.

       2794. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE was toxic.

       2795. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was carcinogenic.

       2796. In 1969, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was carcinogenic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 249 of 352 PageID #:268




       2797. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was not safe for humans.

       2798. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was not safe for humans.

       2799. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly contained.

       2800. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE could leach into the ground water, if not properly

contained.

       2801.    In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly disposed of.

       2802. In 1971, Defendant, Viking Chemical Company manufactured TCE for Techalloy.

       2803. In 1971, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       2804. In 1971, Defendant, Viking Chemical Company created TCE for Techalloy.

       2805. In 1971, Defendant, Viking Chemical Company placed TCE into the stream of

commerce.

       2806. In 1971, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       2807. In 1971, Defendant, Viking Chemical Company manufactured PCE for Techalloy.

       2808. In 1971, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       2809. In 1971, Defendant, Viking Chemical Company created PCE for Techalloy.

       2810. In 1971, Defendant, Viking Chemical Company placed PCE into the stream of

commerce.

       2811. In 1971, Defendant, Viking Chemical Company distributed PCE to Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 250 of 352 PageID #:269




       2812. In 1971, Defendant, Viking Chemical Company manufactured TCA for Techalloy.

       2813. In 1971, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       2814. In 1971, Defendant, Viking Chemical Company created TCA for Techalloy.

       2815. In 1971, Defendant, Viking Chemical Company placed TCA into the stream of

commerce.

       2816. In 1971, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       2817. In 1971, Defendant, Viking Chemical Company manufactured DCA for Techalloy.

       2818. In 1971, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       2819. In 1971, Defendant, Viking Chemical Company created DCA for Techalloy.

       2820. In 1971, Defendant, Viking Chemical Company placed DCA into the stream of

commerce.

       2821. In 1971, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       2822. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE was toxic.

       2823. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE was toxic.

       2824. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was carcinogenic.

       2825. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was carcinogenic.

       2826. In 1970, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was not safe for humans.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 251 of 352 PageID #:270




       2827. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was not safe for humans.

       2828. In 1971, Defendant Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly contained.

       2829. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

contained.

       2830.    In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly disposed of.

       2831. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

disposed of.

       2832. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE was toxic.

       2833. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE was toxic.

       2834. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was carcinogenic.

       2835. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was carcinogenic.

       2836. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was not safe for humans.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 252 of 352 PageID #:271




       2837. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was not safe for humans.

       2838. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly contained.

       2839. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE could leach into the ground water, if not properly

contained.

       2840.    In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly disposed of.

       2841. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA was toxic.

       2842. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA was toxic.

       2843. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was carcinogenic.

       2844. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was carcinogenic.

       2845. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was not safe for humans.

       2846. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was not safe for humans.

       2847. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 253 of 352 PageID #:272




       2848. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA could leach into the ground water, if not properly

contained.

       2849.    In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly disposed of.

       2850. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE was toxic.

       2851. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE was toxic.

       2852. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was carcinogenic.

       2853. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was carcinogenic.

       2854. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was not safe for humans.

       2855. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was not safe for humans.

       2856. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly contained.

       2857. In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE could leach into the ground water, if not properly

contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 254 of 352 PageID #:273




       2858.    In 1971, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly disposed of.

       2859. In 1972, Defendant, Viking Chemical Company manufactured TCE for Techalloy.

       2860. In 1972, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       2861. In 1972, Defendant, Viking Chemical Company created TCE for Techalloy.

       2862. In 1972, Defendant, Viking Chemical Company placed TCE into the stream of

commerce.

       2863. In 1972, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       2864. In 1972, Defendant, Viking Chemical Company manufactured PCE for Techalloy.

       2865. In 1972, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       2866. In 1972, Defendant, Viking Chemical Company created PCE for Techalloy.

       2867. In 1972, Defendant, Viking Chemical Company placed PCE into the stream of

commerce.

       2868. In 1972, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       2869. In 1972, Defendant, Viking Chemical Company manufactured TCA for Techalloy.

       2870. In 1972, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       2871. In 1972, Defendant, Viking Chemical Company created TCA for Techalloy.

       2872. In 1972, Defendant, Viking Chemical Company placed TCA into the stream of

commerce.

       2873. In 1972, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       2874. In 1972, Defendant, Viking Chemical Company manufactured DCA for Techalloy.

       2875. In 1972, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       2876. In 1972, Defendant, Viking Chemical Company created DCA for Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 255 of 352 PageID #:274




       2877. In 1972, Defendant, Viking Chemical Company placed DCA into the stream of

commerce.

       2878. In 1972, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       2879. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE was toxic.

       2880. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE was toxic.

       2881. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was carcinogenic.

       2882. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was carcinogenic.

       2883. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was not safe for humans.

       2884. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was not safe for humans.

       2885. In 1972, Defendant Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly contained.

       2886. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

contained.

       2887.    In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly disposed of.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 256 of 352 PageID #:275




       2888. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

disposed of.

       2889. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE was toxic.

       2890. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE was toxic.

       2891. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was carcinogenic.

       2892. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was carcinogenic.

       2893. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was not safe for humans.

       2894. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was not safe for humans.

       2895. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly contained.

       2896. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE could leach into the ground water, if not properly

contained.

       2897.    In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly disposed of.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 257 of 352 PageID #:276




       2898. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA was toxic.

       2899. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA was toxic.

       2900. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was carcinogenic.

       2901. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was carcinogenic.

       2902. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was not safe for humans.

       2903. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was not safe for humans.

       2904. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly contained.

       2905. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA could leach into the ground water, if not properly

contained.

       2906.    In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly disposed of.

       2907. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE was toxic.

       2908. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE was toxic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 258 of 352 PageID #:277




       2909. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was carcinogenic.

       2910. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was carcinogenic.

       2911. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was not safe for humans.

       2912. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was not safe for humans.

       2913. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly contained.

       2914. In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE could leach into the ground water, if not properly

contained.

       2915.    In 1972, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly disposed of.

       2916. In 1973, Defendant, Viking Chemical Company manufactured TCE for Techalloy.

       2917. In 1973, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       2918. In 1973, Defendant, Viking Chemical Company created TCE for Techalloy.

       2919. In 1973, Defendant, Viking Chemical Company placed TCE into the stream of

commerce.

       2920. In 1973, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       2921. In 1973, Defendant, Viking Chemical Company manufactured PCE for Techalloy.

       2922. In 1973, Defendant, Viking Chemical Company distributed PCE to Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 259 of 352 PageID #:278




       2923. In 1973, Defendant, Viking Chemical Company created PCE for Techalloy.

       2924. In 1973, Defendant, Viking Chemical Company placed PCE into the stream of

commerce.

       2925. In 1973, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       2926. In 1973, Defendant, Viking Chemical Company manufactured TCA for Techalloy.

       2927. In 1973, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       2928. In 1973, Defendant, Viking Chemical Company created TCA for Techalloy.

       2929. In 1973, Defendant, Viking Chemical Company placed TCA into the stream of

commerce.

       2930. In 1973, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       2931. In 1973, Defendant, Viking Chemical Company manufactured DCA for Techalloy.

       2932. In 1973, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       2933. In 1973, Defendant, Viking Chemical Company created DCA for Techalloy.

       2934. In 1973, Defendant, Viking Chemical Company placed DCA into the stream of

commerce.

       2935. In 1973, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       2936. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE was toxic.

       2937. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE was toxic.

       2938. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was carcinogenic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 260 of 352 PageID #:279




       2939. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was carcinogenic.

       2940. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was not safe for humans.

       2941. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was not safe for humans.

       2942. In 1973, Defendant Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly contained.

       2943. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

contained.

       2944.    In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly disposed of.

       2945. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

disposed of.

       2946. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE was toxic.

       2947. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE was toxic.

       2948. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was carcinogenic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 261 of 352 PageID #:280




       2949. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was carcinogenic.

       2950. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was not safe for humans.

       2951. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was not safe for humans.

       2952. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly contained.

       2953. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE could leach into the ground water, if not properly

contained.

       2954.    In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly disposed of.

       2955. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA was toxic.

       2956. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA was toxic.

       2957. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was carcinogenic.

       2958. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was carcinogenic.

       2959. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was not safe for humans.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 262 of 352 PageID #:281




       2960. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was not safe for humans.

       2961. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly contained.

       2962. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA could leach into the ground water, if not properly

contained.

       2963.    In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly disposed of.

       2964. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE was toxic.

       2965. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE was toxic.

       2966. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was carcinogenic.

       2967. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was carcinogenic.

       2968. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was not safe for humans.

       2969. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was not safe for humans.

       2970. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 263 of 352 PageID #:282




       2971. In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE could leach into the ground water, if not properly

contained.

       2972.    In 1973, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly disposed of.

       2973. In 1974, Defendant, Viking Chemical Company manufactured TCE for Techalloy.

       2974. In 1974, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       2975. In 1974, Defendant, Viking Chemical Company created TCE for Techalloy.

       2976. In 1974, Defendant, Viking Chemical Company placed TCE into the stream of

commerce.

       2977. In 1974, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       2978. In 1974, Defendant, Viking Chemical Company manufactured PCE for Techalloy.

       2979. In 1974, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       2980. In 1974, Defendant, Viking Chemical Company created PCE for Techalloy.

       2981. In 1974, Defendant, Viking Chemical Company placed PCE into the stream of

commerce.

       2982. In 1974, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       2983. In 1974, Defendant, Viking Chemical Company manufactured TCA for Techalloy.

       2984. In 1974, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       2985. In 1974, Defendant, Viking Chemical Company created TCA for Techalloy.

       2986. In 1974, Defendant, Viking Chemical Company placed TCA into the stream of

commerce.

       2987. In 1974, Defendant, Viking Chemical Company distributed TCA to Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 264 of 352 PageID #:283




       2988. In 1974, Defendant, Viking Chemical Company manufactured DCA for Techalloy.

       2989. In 1974, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       2990. In 1974, Defendant, Viking Chemical Company created DCA for Techalloy.

       2991. In 1974, Defendant, Viking Chemical Company placed DCA into the stream of

commerce.

       2992. In 1974, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       2993. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE was toxic.

       2994. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE was toxic.

       2995. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was carcinogenic.

       2996. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was carcinogenic.

       2997. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was not safe for humans.

       2998. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was not safe for humans.

       2999. In 1974, Defendant Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly contained.

       3000. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 265 of 352 PageID #:284




       3001.    In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly disposed of.

       3002. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

disposed of.

       3003. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE was toxic.

       3004. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE was toxic.

       3005. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was carcinogenic.

       3006. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was carcinogenic.

       3007. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was not safe for humans.

       3008. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was not safe for humans.

       3009. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly contained.

       3010. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE could leach into the ground water, if not properly

contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 266 of 352 PageID #:285




       3011.    In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly disposed of.

       3012. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA was toxic.

       3013. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA was toxic.

       3014. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was carcinogenic.

       3015. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was carcinogenic.

       3016. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was not safe for humans.

       3017. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was not safe for humans.

       3018. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly contained.

       3019. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA could leach into the ground water, if not properly

contained.

       3020.    In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly disposed of.

       3021. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE was toxic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 267 of 352 PageID #:286




       3022. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE was toxic.

       3023. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was carcinogenic.

       3024. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was carcinogenic.

       3025. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was not safe for humans.

       3026. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was not safe for humans.

       3027. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly contained.

       3028. In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE could leach into the ground water, if not properly

contained.

       3029.    In 1974, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly disposed of.

       3030. In 1975, Defendant, Viking Chemical Company manufactured TCE for Techalloy.

       3031. In 1975, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       3032. In 1975, Defendant, Viking Chemical Company created TCE for Techalloy.

       3033. In 1975, Defendant, Viking Chemical Company placed TCE into the stream of

commerce.

       3034. In 1975, Defendant, Viking Chemical Company distributed TCE to Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 268 of 352 PageID #:287




       3035. In 1975, Defendant, Viking Chemical Company manufactured PCE for Techalloy.

       3036. In 1975, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       3037. In 1975, Defendant, Viking Chemical Company created PCE for Techalloy.

       3038. In 1975, Defendant, Viking Chemical Company placed PCE into the stream of

commerce.

       3039. In 1975, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       3040. In 1975, Defendant, Viking Chemical Company manufactured TCA for Techalloy.

       3041. In 1975, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       3042. In 1975, Defendant, Viking Chemical Company created TCA for Techalloy.

       3043. In 1975, Defendant, Viking Chemical Company placed TCA into the stream of

commerce.

       3044. In 1975, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       3045. In 1975, Defendant, Viking Chemical Company manufactured DCA for Techalloy.

       3046. In 1975, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       3047. In 1975, Defendant, Viking Chemical Company created DCA for Techalloy.

       3048. In 1975, Defendant, Viking Chemical Company placed DCA into the stream of

commerce.

       3049. In 1975, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       3050. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE was toxic.

       3051. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE was toxic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 269 of 352 PageID #:288




       3052. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was carcinogenic.

       3053. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was carcinogenic.

       3054. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was not safe for humans.

       3055. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was not safe for humans.

       3056. In 1975, Defendant Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly contained.

       3057. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

contained.

       3058.    In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly disposed of.

       3059. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

disposed of.

       3060. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE was toxic.

       3061. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE was toxic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 270 of 352 PageID #:289




       3062. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was carcinogenic.

       3063. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was carcinogenic.

       3064. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was not safe for humans.

       3065. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was not safe for humans.

       3066. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly contained.

       3067. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE could leach into the ground water, if not properly

contained.

       3068.    In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly disposed of.

       3069. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA was toxic.

       3070. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA was toxic.

       3071. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was carcinogenic.

       3072. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was carcinogenic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 271 of 352 PageID #:290




       3073. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was not safe for humans.

       3074. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was not safe for humans.

       3075. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly contained.

       3076. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA could leach into the ground water, if not properly

contained.

       3077.    In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly disposed of.

       3078. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE was toxic.

       3079. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE was toxic.

       3080. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was carcinogenic.

       3081. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was carcinogenic.

       3082. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was not safe for humans.

       3083. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was not safe for humans.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 272 of 352 PageID #:291




       3084. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly contained.

       3085. In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE could leach into the ground water, if not properly

contained.

       3086.    In 1975, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly disposed of.

       3087. In 1976, Defendant, Viking Chemical Company manufactured TCE for Techalloy.

       3088. In 1976, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       3089. In 1976, Defendant, Viking Chemical Company created TCE for Techalloy.

       3090. In 1976, Defendant, Viking Chemical Company placed TCE into the stream of

commerce.

       3091. In 1976, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       3092. In 1976, Defendant, Viking Chemical Company manufactured PCE for Techalloy.

       3093. In 1976, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       3094. In 1976, Defendant, Viking Chemical Company created PCE for Techalloy.

       3095. In 1976, Defendant, Viking Chemical Company placed PCE into the stream of

commerce.

       3096. In 1976, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       3097. In 1976, Defendant, Viking Chemical Company manufactured TCA for Techalloy.

       3098. In 1976, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       3099. In 1976, Defendant, Viking Chemical Company created TCA for Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 273 of 352 PageID #:292




       3100. In 1976, Defendant, Viking Chemical Company placed TCA into the stream of

commerce.

       3101. In 1976, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       3102. In 1976, Defendant, Viking Chemical Company manufactured DCA for Techalloy.

       3103. In 1976, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       3104. In 1976, Defendant, Viking Chemical Company created DCA for Techalloy.

       3105. In 1976, Defendant, Viking Chemical Company placed DCA into the stream of

commerce.

       3106. In 1976, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       3107. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE was toxic.

       3108. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE was toxic.

       3109. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was carcinogenic.

       3110. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was carcinogenic.

       3111. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was not safe for humans.

       3112. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was not safe for humans.

       3113. In 1976, Defendant Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 274 of 352 PageID #:293




       3114. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

contained.

       3115.    In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly disposed of.

       3116. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

disposed of.

       3117. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE was toxic.

       3118. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE was toxic.

       3119. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was carcinogenic.

       3120. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was carcinogenic.

       3121. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was not safe for humans.

       3122. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was not safe for humans.

       3123. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 275 of 352 PageID #:294




       3124. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE could leach into the ground water, if not properly

contained.

       3125.    In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly disposed of.

       3126. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA was toxic.

       3127. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA was toxic.

       3128. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was carcinogenic.

       3129. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was carcinogenic.

       3130. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was not safe for humans.

       3131. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was not safe for humans.

       3132. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly contained.

       3133. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA could leach into the ground water, if not properly

contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 276 of 352 PageID #:295




       3134.    In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly disposed of.

       3135. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE was toxic.

       3136. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE was toxic.

       3137. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was carcinogenic.

       3138. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was carcinogenic.

       3139. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was not safe for humans.

       3140. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was not safe for humans.

       3141. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly contained.

       3142. In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE could leach into the ground water, if not properly

contained.

       3143.    In 1976, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly disposed of.

       3144. In 1977, Defendant, Viking Chemical Company manufactured TCE for Techalloy.

       3145. In 1977, Defendant, Viking Chemical Company distributed TCE to Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 277 of 352 PageID #:296




      3146. In 1977, Defendant, Viking Chemical Company created TCE for Techalloy.

      3147. In 1977, Defendant, Viking Chemical Company placed TCE into the stream of

commerce.

      3148. In 1977, Defendant, Viking Chemical Company distributed TCE to Techalloy.

      3149. In 1977, Defendant, Viking Chemical Company manufactured PCE for Techalloy.

      3150. In 1977, Defendant, Viking Chemical Company distributed PCE to Techalloy.

      3151. In 1977, Defendant, Viking Chemical Company created PCE for Techalloy.

      3152. In 1977, Defendant, Viking Chemical Company placed PCE into the stream of

commerce.

      3153. In 1977, Defendant, Viking Chemical Company distributed PCE to Techalloy.

      3154. In 1977, Defendant, Viking Chemical Company manufactured TCA for Techalloy.

      3155. In 1977, Defendant, Viking Chemical Company distributed TCA to Techalloy.

      3156. In 1977, Defendant, Viking Chemical Company created TCA for Techalloy.

      3157. In 1977, Defendant, Viking Chemical Company placed TCA into the stream of

commerce.

      3158. In 1977, Defendant, Viking Chemical Company distributed TCA to Techalloy.

      3159. In 1977, Defendant, Viking Chemical Company manufactured DCA for Techalloy.

      3160. In 1977, Defendant, Viking Chemical Company distributed DCA to Techalloy.

      3161. In 1977, Defendant, Viking Chemical Company created DCA for Techalloy.

      3162. In 1977, Defendant, Viking Chemical Company placed DCA into the stream of

commerce.

      3163. In 1977, Defendant, Viking Chemical Company distributed DCA to Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 278 of 352 PageID #:297




       3164. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE was toxic.

       3165. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE was toxic.

       3166. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was carcinogenic.

       3167. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was carcinogenic.

       3168. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was not safe for humans.

       3169. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was not safe for humans.

       3170. In 1977, Defendant Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly contained.

       3171. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

contained.

       3172.    In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly disposed of.

       3173. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

disposed of.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 279 of 352 PageID #:298




       3174. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE was toxic.

       3175. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE was toxic.

       3176. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was carcinogenic.

       3177. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was carcinogenic.

       3178. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was not safe for humans.

       3179. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was not safe for humans.

       3180. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly contained.

       3181. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE could leach into the ground water, if not properly

contained.

       3182.    In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly disposed of.

       3183. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA was toxic.

       3184. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA was toxic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 280 of 352 PageID #:299




       3185. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was carcinogenic.

       3186. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was carcinogenic.

       3187. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was not safe for humans.

       3188. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was not safe for humans.

       3189. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly contained.

       3190. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA could leach into the ground water, if not properly

contained.

       3191.    In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly disposed of.

       3192. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE was toxic.

       3193. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE was toxic.

       3194. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was carcinogenic.

       3195. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was carcinogenic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 281 of 352 PageID #:300




       3196. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was not safe for humans.

       3197. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was not safe for humans.

       3198. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly contained.

       3199. In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE could leach into the ground water, if not properly

contained.

       3200.    In 1977, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly disposed of.

       3201. In 1978, Defendant, Viking Chemical Company manufactured TCE for Techalloy.

       3202. In 1978, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       3203. In 1978, Defendant, Viking Chemical Company created TCE for Techalloy.

       3204. In 1978, Defendant, Viking Chemical Company placed TCE into the stream of

commerce.

       3205. In 1978, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       3206. In 1978, Defendant, Viking Chemical Company manufactured PCE for Techalloy.

       3207. In 1978, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       3208. In 1978, Defendant, Viking Chemical Company created PCE for Techalloy.

       3209. In 1978, Defendant, Viking Chemical Company placed PCE into the stream of

commerce.

       3210. In 1978, Defendant, Viking Chemical Company distributed PCE to Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 282 of 352 PageID #:301




       3211. In 1978, Defendant, Viking Chemical Company manufactured TCA for Techalloy.

       3212. In 1978, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       3213. In 1978, Defendant, Viking Chemical Company created TCA for Techalloy.

       3214. In 1978, Defendant, Viking Chemical Company placed TCA into the stream of

commerce.

       3215. In 1978, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       3216. In 1978, Defendant, Viking Chemical Company manufactured DCA for Techalloy.

       3217. In 1978, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       3218. In 1978, Defendant, Viking Chemical Company created DCA for Techalloy.

       3219. In 1978, Defendant, Viking Chemical Company placed DCA into the stream of

commerce.

       3220. In 1978, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       3221. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE was toxic.

       3222. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE was toxic.

       3223. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was carcinogenic.

       3224. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was carcinogenic.

       3225. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was not safe for humans.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 283 of 352 PageID #:302




       3226. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was not safe for humans.

       3227. In 1978, Defendant Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly contained.

       3228. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

contained.

       3229.    In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly disposed of.

       3230. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

disposed of.

       3231. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE was toxic.

       3232. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE was toxic.

       3233. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was carcinogenic.

       3234. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was carcinogenic.

       3235. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was not safe for humans.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 284 of 352 PageID #:303




       3236. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was not safe for humans.

       3237. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly contained.

       3238. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE could leach into the ground water, if not properly

contained.

       3239.    In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly disposed of.

       3240. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA was toxic.

       3241. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA was toxic.

       3242. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was carcinogenic.

       3243. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was carcinogenic.

       3244. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was not safe for humans.

       3245. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was not safe for humans.

       3246. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 285 of 352 PageID #:304




       3247. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA could leach into the ground water, if not properly

contained.

       3248.    In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly disposed of.

       3249. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE was toxic.

       3250. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE was toxic.

       3251. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was carcinogenic.

       3252. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was carcinogenic.

       3253. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was not safe for humans.

       3254. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was not safe for humans.

       3255. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly contained.

       3256. In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE could leach into the ground water, if not properly

contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 286 of 352 PageID #:305




       3257.    In 1978, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly disposed of.

       3258. In 1979, Defendant, Viking Chemical Company manufactured TCE for Techalloy.

       3259. In 1979, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       3260. In 1979, Defendant, Viking Chemical Company created TCE for Techalloy.

       3261. In 1979, Defendant, Viking Chemical Company placed TCE into the stream of

commerce.

       3262. In 1979, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       3263. In 1979, Defendant, Viking Chemical Company manufactured PCE for Techalloy.

       3264. In 1979, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       3265. In 1979, Defendant, Viking Chemical Company created PCE for Techalloy.

       3266. In 1979, Defendant, Viking Chemical Company placed PCE into the stream of

commerce.

       3267. In 1979, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       3268. In 1979, Defendant, Viking Chemical Company manufactured TCA for Techalloy.

       3269. In 1979, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       3270. In 1979, Defendant, Viking Chemical Company created TCA for Techalloy.

       3271. In 1979, Defendant, Viking Chemical Company placed TCA into the stream of

commerce.

       3272. In 1979, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       3273. In 1979, Defendant, Viking Chemical Company manufactured DCA for Techalloy.

       3274. In 1979, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       3275. In 1979, Defendant, Viking Chemical Company created DCA for Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 287 of 352 PageID #:306




       3276. In 1979, Defendant, Viking Chemical Company placed DCA into the stream of

commerce.

       3277. In 1979, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       3278. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE was toxic.

       3279. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE was toxic.

       3280. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was carcinogenic.

       3281. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was carcinogenic.

       3282. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was not safe for humans.

       3283. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was not safe for humans.

       3284. In 1979, Defendant Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly contained.

       3285. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

contained.

       3286.    In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly disposed of.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 288 of 352 PageID #:307




       3287. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

disposed of.

       3288. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE was toxic.

       3289. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE was toxic.

       3290. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was carcinogenic.

       3291. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was carcinogenic.

       3292. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was not safe for humans.

       3293. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was not safe for humans.

       3294. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly contained.

       3295. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE could leach into the ground water, if not properly

contained.

       3296.    In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly disposed of.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 289 of 352 PageID #:308




       3297. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA was toxic.

       3298. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA was toxic.

       3299. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was carcinogenic.

       3300. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was carcinogenic.

       3301. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was not safe for humans.

       3302. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was not safe for humans.

       3303. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly contained.

       3304. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA could leach into the ground water, if not properly

contained.

       3305.    In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly disposed of.

       3306. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE was toxic.

       3307. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE was toxic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 290 of 352 PageID #:309




       3308. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was carcinogenic.

       3309. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was carcinogenic.

       3310. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was not safe for humans.

       3311. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was not safe for humans.

       3312. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly contained.

       3313. In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE could leach into the ground water, if not properly

contained.

       3314.    In 1979, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly disposed of.

       3315. In 1980, Defendant, Viking Chemical Company manufactured TCE for Techalloy.

       3316. In 1980, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       3317. In 1980, Defendant, Viking Chemical Company created TCE for Techalloy.

       3318. In 1980, Defendant, Viking Chemical Company placed TCE into the stream of

commerce.

       3319. In 1980, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       3320. In 1980, Defendant, Viking Chemical Company manufactured PCE for Techalloy.

       3321. In 1980, Defendant, Viking Chemical Company distributed PCE to Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 291 of 352 PageID #:310




       3322. In 1980, Defendant, Viking Chemical Company created PCE for Techalloy.

       3323. In 1980, Defendant, Viking Chemical Company placed PCE into the stream of

commerce.

       3324. In 1980, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       3325. In 1980, Defendant, Viking Chemical Company manufactured TCA for Techalloy.

       3326. In 1980, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       3327. In 1980, Defendant, Viking Chemical Company created TCA for Techalloy.

       3328. In 1980, Defendant, Viking Chemical Company placed TCA into the stream of

commerce.

       3329. In 1980, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       3330. In 1980, Defendant, Viking Chemical Company manufactured DCA for Techalloy.

       3331. In 1980, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       3332. In 1980, Defendant, Viking Chemical Company created DCA for Techalloy.

       3333. In 1980, Defendant, Viking Chemical Company placed DCA into the stream of

commerce.

       3334. In 1980, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       3335. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE was toxic.

       3336. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE was toxic.

       3337. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was carcinogenic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 292 of 352 PageID #:311




       3338. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was carcinogenic.

       3339. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was not safe for humans.

       3340. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was not safe for humans.

       3341. In 1980, Defendant Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly contained.

       3342. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

contained.

       3343.    In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly disposed of.

       3344. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

disposed of.

       3345. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE was toxic.

       3346. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE was toxic.

       3347. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was carcinogenic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 293 of 352 PageID #:312




       3348. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was carcinogenic.

       3349. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was not safe for humans.

       3350. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was not safe for humans.

       3351. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly contained.

       3352. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE could leach into the ground water, if not properly

contained.

       3353.    In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly disposed of.

       3354. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA was toxic.

       3355. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA was toxic.

       3356. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was carcinogenic.

       3357. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was carcinogenic.

       3358. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was not safe for humans.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 294 of 352 PageID #:313




       3359. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was not safe for humans.

       3360. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly contained.

       3361. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA could leach into the ground water, if not properly

contained.

       3362.    In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly disposed of.

       3363. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE was toxic.

       3364. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE was toxic.

       3365. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was carcinogenic.

       3366. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was carcinogenic.

       3367. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was not safe for humans.

       3368. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was not safe for humans.

       3369. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 295 of 352 PageID #:314




       3370. In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE could leach into the ground water, if not properly

contained.

       3371.    In 1980, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly disposed of.

       3372. In 1981, Defendant, Viking Chemical Company manufactured TCE for Techalloy.

       3373. In 1981, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       3374. In 1981, Defendant, Viking Chemical Company created TCE for Techalloy.

       3375. In 1981, Defendant, Viking Chemical Company placed TCE into the stream of

commerce.

       3376. In 1981, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       3377. In 1981, Defendant, Viking Chemical Company manufactured PCE for Techalloy.

       3378. In 1981, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       3379. In 1981, Defendant, Viking Chemical Company created PCE for Techalloy.

       3380. In 1981, Defendant, Viking Chemical Company placed PCE into the stream of

commerce.

       3381. In 1981, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       3382. In 1981, Defendant, Viking Chemical Company manufactured TCA for Techalloy.

       3383. In 1981, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       3384. In 1981, Defendant, Viking Chemical Company created TCA for Techalloy.

       3385. In 1981, Defendant, Viking Chemical Company placed TCA into the stream of

commerce.

       3386. In 1981, Defendant, Viking Chemical Company distributed TCA to Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 296 of 352 PageID #:315




       3387. In 1981, Defendant, Viking Chemical Company manufactured DCA for Techalloy.

       3388. In 1981, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       3389. In 1981, Defendant, Viking Chemical Company created DCA for Techalloy.

       3390. In 1981, Defendant, Viking Chemical Company placed DCA into the stream of

commerce.

       3391. In 1981, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       3392. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE was toxic.

       3393. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE was toxic.

       3394. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was carcinogenic.

       3395. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was carcinogenic.

       3396. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was not safe for humans.

       3397. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was not safe for humans.

       3398. In 1981, Defendant Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly contained.

       3399. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 297 of 352 PageID #:316




       3400.    In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly disposed of.

       3401. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

disposed of.

       3402. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE was toxic.

       3403. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE was toxic.

       3404. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was carcinogenic.

       3405. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was carcinogenic.

       3406. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was not safe for humans.

       3407. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was not safe for humans.

       3408. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly contained.

       3409. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE could leach into the ground water, if not properly

contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 298 of 352 PageID #:317




       3410.    In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly disposed of.

       3411. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA was toxic.

       3412. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA was toxic.

       3413. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was carcinogenic.

       3414. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was carcinogenic.

       3415. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was not safe for humans.

       3416. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was not safe for humans.

       3417. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly contained.

       3418. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA could leach into the ground water, if not properly

contained.

       3419.    In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly disposed of.

       3420. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE was toxic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 299 of 352 PageID #:318




       3421. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE was toxic.

       3422. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was carcinogenic.

       3423. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was carcinogenic.

       3424. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was not safe for humans.

       3425. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was not safe for humans.

       3426. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly contained.

       3427. In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE could leach into the ground water, if not properly

contained.

       3428.    In 1981, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly disposed of.

       3429. In 1982, Defendant, Viking Chemical Company manufactured TCE for Techalloy.

       3430. In 1982, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       3431. In 1982, Defendant, Viking Chemical Company created TCE for Techalloy.

       3432. In 1982, Defendant, Viking Chemical Company placed TCE into the stream of

commerce.

       3433. In 1982, Defendant, Viking Chemical Company distributed TCE to Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 300 of 352 PageID #:319




       3434. In 1982, Defendant, Viking Chemical Company manufactured PCE for Techalloy.

       3435. In 1982, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       3436. In 1982, Defendant, Viking Chemical Company created PCE for Techalloy.

       3437. In 1982, Defendant, Viking Chemical Company placed PCE into the stream of

commerce.

       3438. In 1982, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       3439. In 1982, Defendant, Viking Chemical Company manufactured TCA for Techalloy.

       3440. In 1982, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       3441. In 1982, Defendant, Viking Chemical Company created TCA for Techalloy.

       3442. In 1982, Defendant, Viking Chemical Company placed TCA into the stream of

commerce.

       3443. In 1982, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       3444. In 1982, Defendant, Viking Chemical Company manufactured DCA for Techalloy.

       3445. In 1982, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       3446. In 1982, Defendant, Viking Chemical Company created DCA for Techalloy.

       3447. In 1982, Defendant, Viking Chemical Company placed DCA into the stream of

commerce.

       3448. In 1982, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       3449. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE was toxic.

       3450. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE was toxic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 301 of 352 PageID #:320




       3451. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was carcinogenic.

       3452. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was carcinogenic.

       3453. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was not safe for humans.

       3454. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was not safe for humans.

       3455. In 1982, Defendant Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly contained.

       3456. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

contained.

       3457.    In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly disposed of.

       3458. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

disposed of.

       3459. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE was toxic.

       3460. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE was toxic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 302 of 352 PageID #:321




       3461. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was carcinogenic.

       3462. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was carcinogenic.

       3463. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was not safe for humans.

       3464. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was not safe for humans.

       3465. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly contained.

       3466. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE could leach into the ground water, if not properly

contained.

       3467.    In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly disposed of.

       3468. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA was toxic.

       3469. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA was toxic.

       3470. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was carcinogenic.

       3471. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was carcinogenic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 303 of 352 PageID #:322




       3472. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was not safe for humans.

       3473. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was not safe for humans.

       3474. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly contained.

       3475. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA could leach into the ground water, if not properly

contained.

       3476.    In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly disposed of.

       3477. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE was toxic.

       3478. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE was toxic.

       3479. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was carcinogenic.

       3480. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was carcinogenic.

       3481. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was not safe for humans.

       3482. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was not safe for humans.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 304 of 352 PageID #:323




       3483. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly contained.

       3484. In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE could leach into the ground water, if not properly

contained.

       3485.    In 1982, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly disposed of.

       3486. In 1983, Defendant, Viking Chemical Company manufactured TCE for Techalloy.

       3487. In 1983, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       3488. In 1983, Defendant, Viking Chemical Company created TCE for Techalloy.

       3489. In 1983, Defendant, Viking Chemical Company placed TCE into the stream of

commerce.

       3490. In 1983, Defendant, Viking Chemical Company distributed TCE to Techalloy.

       3491. In 1983, Defendant, Viking Chemical Company manufactured PCE for Techalloy.

       3492. In 1983, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       3493. In 1983, Defendant, Viking Chemical Company created PCE for Techalloy.

       3494. In 1983, Defendant, Viking Chemical Company placed PCE into the stream of

commerce.

       3495. In 1983, Defendant, Viking Chemical Company distributed PCE to Techalloy.

       3496. In 1983, Defendant, Viking Chemical Company manufactured TCA for Techalloy.

       3497. In 1983, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       3498. In 1983, Defendant, Viking Chemical Company created TCA for Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 305 of 352 PageID #:324




       3499. In 1983, Defendant, Viking Chemical Company placed TCA into the stream of

commerce.

       3500. In 1983, Defendant, Viking Chemical Company distributed TCA to Techalloy.

       3501. In 1983, Defendant, Viking Chemical Company manufactured DCA for Techalloy.

       3502. In 1983, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       3503. In 1983, Defendant, Viking Chemical Company created DCA for Techalloy.

       3504. In 1983, Defendant, Viking Chemical Company placed DCA into the stream of

commerce.

       3505. In 1983, Defendant, Viking Chemical Company distributed DCA to Techalloy.

       3506. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE was toxic.

       3507. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE was toxic.

       3508. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was carcinogenic.

       3509. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was carcinogenic.

       3510. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was not safe for humans.

       3511. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was not safe for humans.

       3512. In 1983, Defendant Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 306 of 352 PageID #:325




       3513. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

contained.

       3514.    In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly disposed of.

       3515. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

disposed of.

       3516. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE was toxic.

       3517. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE was toxic.

       3518. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was carcinogenic.

       3519. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was carcinogenic.

       3520. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was not safe for humans.

       3521. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was not safe for humans.

       3522. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 307 of 352 PageID #:326




       3523. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE could leach into the ground water, if not properly

contained.

       3524.    In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly disposed of.

       3525. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA was toxic.

       3526. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA was toxic.

       3527. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was carcinogenic.

       3528. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was carcinogenic.

       3529. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was not safe for humans.

       3530. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was not safe for humans.

       3531. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly contained.

       3532. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA could leach into the ground water, if not properly

contained.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 308 of 352 PageID #:327




       3533.    In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly disposed of.

       3534. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE was toxic.

       3535. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE was toxic.

       3536. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was carcinogenic.

       3537. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was carcinogenic.

       3538. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was not safe for humans.

       3539. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was not safe for humans.

       3540. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly contained.

       3541. In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE could leach into the ground water, if not properly

contained.

       3542.    In 1983, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly disposed of.

       3543. In 1984, Defendant, Viking Chemical Company manufactured TCE for Techalloy.

       3544. In 1984, Defendant, Viking Chemical Company distributed TCE to Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 309 of 352 PageID #:328




      3545. In 1984, Defendant, Viking Chemical Company created TCE for Techalloy.

      3546. In 1984, Defendant, Viking Chemical Company placed TCE into the stream of

commerce.

      3547. In 1984, Defendant, Viking Chemical Company distributed TCE to Techalloy.

      3548. In 1984, Defendant, Viking Chemical Company manufactured PCE for Techalloy.

      3549. In 1984, Defendant, Viking Chemical Company distributed PCE to Techalloy.

      3550. In 1984, Defendant, Viking Chemical Company created PCE for Techalloy.

      3551. In 1984, Defendant, Viking Chemical Company placed PCE into the stream of

commerce.

      3552. In 1984, Defendant, Viking Chemical Company distributed PCE to Techalloy.

      3553. In 1984, Defendant, Viking Chemical Company manufactured TCA for Techalloy.

      3554. In 1984, Defendant, Viking Chemical Company distributed TCA to Techalloy.

      3555. In 1984, Defendant, Viking Chemical Company created TCA for Techalloy.

      3556. In 1984, Defendant, Viking Chemical Company placed TCA into the stream of

commerce.

      3557. In 1984, Defendant, Viking Chemical Company distributed TCA to Techalloy.

      3558. In 1984, Defendant, Viking Chemical Company manufactured DCA for Techalloy.

      3559. In 1984, Defendant, Viking Chemical Company distributed DCA to Techalloy.

      3560. In 1984, Defendant, Viking Chemical Company created DCA for Techalloy.

      3561. In 1984, Defendant, Viking Chemical Company placed DCA into the stream of

commerce.

      3562. In 1984, Defendant, Viking Chemical Company distributed DCA to Techalloy.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 310 of 352 PageID #:329




       3563. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE was toxic.

       3564. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE was toxic.

       3565. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was carcinogenic.

       3566. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was carcinogenic.

       3567. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCE was not safe for humans.

       3568. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCE was not safe for humans.

       3569. In 1984, Defendant Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly contained.

       3570. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

contained.

       3571.    In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCE could leach into the ground water, if not properly disposed of.

       3572. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCE could leach into the ground water, if not properly

disposed of.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 311 of 352 PageID #:330




       3573. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE was toxic.

       3574. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE was toxic.

       3575. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was carcinogenic.

       3576. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was carcinogenic.

       3577. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that PCE was not safe for humans.

       3578. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that PCE was not safe for humans.

       3579. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly contained.

       3580. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that PCE could leach into the ground water, if not properly

contained.

       3581.    In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that PCE could leach into the ground water, if not properly disposed of.

       3582. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA was toxic.

       3583. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA was toxic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 312 of 352 PageID #:331




       3584. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was carcinogenic.

       3585. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was carcinogenic.

       3586. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that TCA was not safe for humans.

       3587. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that TCA was not safe for humans.

       3588. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly contained.

       3589. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that TCA could leach into the ground water, if not properly

contained.

       3590.    In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that TCA could leach into the ground water, if not properly disposed of.

       3591. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE was toxic.

       3592. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE was toxic.

       3593. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was carcinogenic.

       3594. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was carcinogenic.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 313 of 352 PageID #:332




       3595. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents knew that DCE was not safe for humans.

       3596. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents should have known that DCE was not safe for humans.

       3597. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly contained.

       3598. In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, should have known that DCE could leach into the ground water, if not properly

contained.

       3599.    In 1984, Defendant, Viking Chemical Company, by and through its principals

and/or agents, knew that DCE could leach into the ground water, if not properly disposed of.

       3600. At all relevant times, it was the duty of the Defendant to exercise a reasonable

standard of care for Linda Peredna, including, but not limited to, the following circumstances:

         a. To warn the consumers of TCE, including Techalloy, of the health hazards of TCE;

         b. To warn the consumers of TCE, including Techalloy, of the proper disposal practices
            of TCE;

         c. To warn the consumers of TCE, including Techalloy, of the cancers TCE is linked
            to;

         d. To warn the consumers of TCE, including Techalloy, that TCE is a carcinogen while
            transmitted in the air, soil, and water;

         e. To warn the consumers of TCE, including Techalloy, that they needed to warn the
            Village of Union of their use of TCE before starting to use the carcinogen;

         f. To warn the consumers of TCE, including Techalloy, that they needed to warn the
            neighboring residents, schools, operators of the public well water in the Village of
            Union, and other government entities that Techalloy would be using TCE;

         g. To ensure that the consumers of TCE, including Techalloy, had a proper, safe and
            appropriate practice in place to dispose of TCE;
Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 314 of 352 PageID #:333




      h. To ensure that the consumers of TCE, including Techalloy, were offered services to
         properly and safely dispose of TCE if they were unaware how to do so;

     3601. The Defendant committed one or more of the following acts and/or omissions:

        a. Failed to warn Techalloy that TCE was a carcinogen;

        b. Failed to warn Techalloy that TCE exposure posed health hazards;

        c. Failed to warn Techalloy that TCE exposure is linked to cancer, including non-
           hodgkins lymphoma;

        d. Failed to warn Techalloy to give notice to the Village of Union, Evergreen
           Elementary, and the Peredna residence they would be using TCE;

        e. Failed to warn Techalloy that TCE has cancer causing effects that are admitted
           through the soil;

        f. Failed to warn Techalloy that TCE has cancer causing effects that are admitted
           through the air;

        g. Failed to warn Techalloy that TCE has cancer causing effects that are admitted
           through groundwater;

        h. Failed to ensure that Techalloy was properly disposing of TCE;

        i. Failed to implement a system with its consumer, Techalloy, that it was properly
           disposing of TCE;

        j. Failed to offer a proper and safe disposal practice of TCE;

        k. Failed to advise Techalloy of the proper and safe disposal practice of TCE;

        l. Failed to advise Techalloy of the risks of improper disposal of TCE;

        m. Failed to advise Techalloy of the risks of TCE emission;

        n. Failed to provide Techalloy with the means and methods to properly dispose of
           TCE;

        o. Prioritized profits or safety by selling Techalloy TCE for a decade without ensuring
           Techalloy had a safe disposal practice;

        p. Failed to warn the Village of Union that a consumer purchased TCE in their town;
           and/or
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 315 of 352 PageID #:334




           q. Failed to warn the Peredna residence that a neighboring manufacturing plant
              purchased their TCE;

           r. Continued to sell TCE and other VOCs to Techalloy when they knew or should
              have known that Techalloy did not have safe and effective disposal systems.

       3602. As a direct and proximate cause of the Defendant’s foregoing negligent acts and

omissions, carcinogens were improperly released into the environment, subsequently migrating

from the Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of

the Peredna residence.

       3603. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to VOCs, including TCE, which were a proximate cause of her

development of Autoimmune disease and thyroid cancer.

       3604. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                               COUNT XLIII – NEGLIGENCE
                            Linda Peredna v. Weston Solutions, Inc.

       3605. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 316 of 352 PageID #:335




        3606. That from 1986 to 1996, Techalloy retained Defendant, Weston Solutions, Inc., to

remediate the air, water and soil of TCE, TCA, PCE, DCE, and DCA in the town of Union,

Illinois.

        3607. Weston Solutions, Inc., had a duty to exercise ordinary care for the health, safety,

and well-being of Linda Peredna and all those living and working in Union, Illinois.

        3608. At all times relevant, Defendant knew or should have known that TCE, TCA, PCE,

DCE, and DCA emissions from Techalloy would have a toxic, poisonous and highly deleterious

defect upon the health, safety, and well-being of Dana and persons exposed to it.

        3609. The Defendant committed one or more of the following acts and/or omissions:

             a. Failed to timely test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

             b. Failed to alert and advise residents, including the Perednas, that VOCs, including
                TCE, TCA, PCA, DCE, and DCA had entered the ground water;

             c. Failed to timely and properly warn residents, including the Perednas, of the hazards
                associated with TCE, TCA, PCE, DCE, and DCA;

             d. Failed to timely and properly implement an effective remediation plan for the soil,
                ground water and vapors associated with TCE, TCA, PCE, DCE, and DCA;

             e. Failed to timely and properly remediate the TCA, TCE, PCE, DCE, and DCA;
                and/or

             f. Failed to timely and properly protect residents, including the Perednas, from the
                harmful effects of TCA, TCE, PCE, DCE, and DCA.


        3610. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

carcinogens were improperly released into the environment, subsequently migrating from the

Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the Peredna

residence.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 317 of 352 PageID #:336




       3611. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

chemicals remain in the environment, which subsequently migrate from the Defendant’s properties

into the air, soil, and water in inherent to the use and enjoyment of the Peredna Residence and

Union Illinois, collectively.

       3612. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, TCE, PCE, DCE, and DCA at such lengths, and for

such amounts, which were a proximate cause in her development of Autoimmune disease and

thyroid cancer.

       3613. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

TCE, TCE, PCE, DCE, and DCA remain in the environment which expose Linda Peredna and

residents of Union, Illinois to TCE, TCE, PCE, DCE, and DCA at such lengths, and for such

amounts, which can result in serious and permanent injuries to health.

       3614. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.


                                   COUNT XLIV – NEGLIGENCE
                                Linda Peredna v. Matrix Environmental

       3615. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 318 of 352 PageID #:337




       3616. That from 2000 through 2008, Techalloy retained Defendant, Matrix

Environmental, Inc., to remediate the air, water and soil of TCE, TCA, PCE, DCE, and DCA in

the town of Union, Illinois.

       3617. Matrix Environmental, Inc., had a duty to exercise ordinary care for the health,

safety, and well-being of Linda Peredna and all those living and working in Union, Illinois.

       3618. At all times relevant, Defendant knew or should have known that TCE, TCA, PCE,

DCE, and DCA emissions from Techalloy would have a toxic, poisonous and highly deleterious

defect upon the health, safety, and well-being of Dana and persons exposed to it.

       3619. The Defendant committed one or more of the following acts and/or omissions:

             a. Failed to timely test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

             b. Failed to alert and advise residents, including the Perednas, that VOCs, including
                TCE, TCA, PCA, DCE, and DCA had entered the ground water;

             c. Failed to timely and properly warn residents, including the Perednas, of the hazards
                associated with TCE, TCA, PCE, DCE, and DCA;

             d. Failed to timely and properly implement an effective remediation plan for the soil,
                ground water and vapors associated with TCE, TCA, PCE, DCE, and DCA;

             e. Failed to timely and properly remediate the TCA, TCE, PCE, DCE, and DCA;
                and/or

             f. Failed to timely and properly protect residents, including the Perednas, from the
                harmful effects of TCA, TCE, PCE, DCE, and DCA.

       3620. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

carcinogens were improperly released into the environment, subsequently migrating from the

Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the Peredna

residence.

       3621. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

chemicals remain in the environment, which subsequently migrate from the Defendant’s properties
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 319 of 352 PageID #:338




into the air, soil, and water in inherent to the use and enjoyment of the Peredna Residence and

Union Illinois, collectively.

          3622. As a direct and proximate cause of the Defendants’ acts and omissions, Linda

Peredna’s body was exposed to TCE, TCE, PCE, DCE, and DCA at such lengths, and for such

amounts, which were a proximate cause in her development of Autoimmune disease and thyroid

cancer.

          3623. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

TCE, TCE, PCE, DCE, and DCA remain in the environment which expose Linda Peredna and

residents of Union, Illinois to TCE, TCE, PCE, DCE, and DCA at such lengths, and for such

amounts, which can result in serious and permanent injuries to health.

          3624. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

          WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.


                                 COUNT XLV – NEGLIGENCE
                        Linda Peredna v. Autmnwood ESH Consultants, Inc.

          3625. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

          3626. That from 2008 through present, Central Wire and Techalloy retained Defendant,

Autmnwood ESH Consultants, Inc., to remediate the air, water and soil of TCE, TCA, PCE,

DCE, and DCA in the town of Union, Illinois.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 320 of 352 PageID #:339




       3627. Autmnwood ESH Consultants, Inc., had a duty to exercise ordinary care for the

health, safety, and well-being of Linda Peredna and all those living and working in Union, Illinois.

       3628. At all times relevant, Defendant knew or should have known that TCE, TCA, PCE,

DCE, and DCA emissions from Techalloy would have a toxic, poisonous and highly deleterious

defect upon the health, safety, and well-being of Dana and persons exposed to it.

       3629. The Defendant committed one or more of the following acts and/or omissions:

             a. Failed to timely test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

             b. Failed to alert and advise residents, including the Perednas, that VOCs, including
                TCE, TCA, PCA, DCE, and DCA had entered the ground water;

             c. Failed to timely and properly warn residents, including the Perednas, of the hazards
                associated with TCE, TCA, PCE, DCE, and DCA;

             d. Failed to timely and properly implement an effective remediation plan for the soil,
                ground water and vapors associated with TCE, TCA, PCE, DCE, and DCA;

             e. Failed to timely and properly remediate the TCA, TCE, PCE, DCE, and DCA;
                and/or

             f. Failed to timely and properly protect residents, including the Perednas, from the
                harmful effects of TCA, TCE, PCE, DCE, and DCA.

       3630. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

carcinogens were improperly released into the environment, subsequently migrating from the

Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the Peredna

residence.

       3631. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

chemicals remain in the environment, which subsequently migrate from the Defendant’s properties

into the air, soil, and water in inherent to the use and enjoyment of the Peredna Residence and

Union Illinois, collectively.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 321 of 352 PageID #:340




       3632. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, TCE, PCE, DCE, and DCA at such lengths, and for

such amounts, which were a proximate cause in her development of Autoimmune disease and

thyroid cancer.

       3633. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

TCE, TCE, PCE, DCE, and DCA remain in the environment which expose Linda Peredna and

residents of Union, Illinois to TCE, TCE, PCE, DCE, and DCA at such lengths, and for such

amounts, which can result in serious and permanent injuries to health.

       3634. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.


                                COUNT XLVI – NEGLIGENCE
                                Linda Peredna v. Antea USA, Inc.

       3635. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       3636. That from 1990 through 2000, Techalloy retained Defendant, InteGREYted, Inc.,

doing business as Antea USA, Inc., to remediate the air, water and soil of TCE, TCA, PCE,

DCE, and DCA in the town of Union, Illinois.

       3637. Antea USA, Inc., had a duty to exercise ordinary care for the health, safety, and

well-being of Linda Peredna and all those living and working in Union, Illinois.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 322 of 352 PageID #:341




       3638. At all times relevant, Defendant knew or should have known that TCE, TCA, PCE,

DCE, and DCA emissions from Techalloy would have a toxic, poisonous and highly deleterious

defect upon the health, safety, and well-being of Dana and persons exposed to it.

       3639. The Defendant committed one or more of the following acts and/or omissions:

             a. Failed to timely test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

             b. Failed to alert and advise residents, including the Perednas, that VOCs, including
                TCE, TCA, PCA, DCE, and DCA had entered the ground water;

             c. Failed to timely and properly warn residents, including the Perednas, of the hazards
                associated with TCE, TCA, PCE, DCE, and DCA;

             d. Failed to timely and properly implement an effective remediation plan for the soil,
                ground water and vapors associated with TCE, TCA, PCE, DCE, and DCA;

             e. Failed to timely and properly remediate the TCA, TCE, PCE, DCE, and DCA;
                and/or

             f. Failed to timely and properly protect residents, including the Perednas, from the
                harmful effects of TCA, TCE, PCE, DCE, and DCA.

       3640. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

carcinogens were improperly released into the environment, subsequently migrating from the

Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the Peredna

residence.

       3641. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

carcinogens remain in the environment, which subsequently migrate from the Defendant’s

properties into the air, soil, and water in inherent to the use and enjoyment of the Peredna

Residence and Union Illinois, collectively.

       3642. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, TCE, PCE, DCE, and DCA at such lengths, and for
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 323 of 352 PageID #:342




such amounts, which were a proximate cause in her development of Autoimmune disease and

thyroid cancer.

       3643. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

TCE, TCE, PCE, DCE, and DCA remain in the environment which expose Linda Peredna and

residents of Union, Illinois to TCE, TCE, PCE, DCE, and DCA at such lengths, and for such

amounts, which can result in serious and permanent injuries to health.

       3644. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.


                                COUNT XLVII – NEGLIGENCE
                                Linda Peredna v. John W. Thorsen

       3645. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       3646. That from 1981 through the present, Techalloy retained Defendant, John W.

Thorsen, P.E., to remediate the air, water and soil of TCE, TCA, PCE, DCE, and DCA in the

town of Union, Illinois.

       3647. At all times relevant John W. Thorsen had control of remediation efforts.

       3648. John W. Thorsen is a current principal of owner of Autmndwood ESH

Consultants, Inc.

       3649. John W. Thorsen was the former Vice President of Weston Solutions, Inc.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 324 of 352 PageID #:343




       3650. John W. Thorsen was the former manager of Matrix Environmental, Inc.

       3651. John W. Thorsen had a duty to exercise ordinary care for the health, safety, and

well-being of Linda Peredna and all those living and working in Union, Illinois.

       3652. At all times relevant, Defendant knew or should have known that TCE, TCA, PCE,

DCE, and DCA emissions from Techalloy would have a toxic, poisonous and highly deleterious

defect upon the health, safety, and well-being of Dana and persons exposed to it.

       3653. The Defendant committed one or more of the following acts and/or omissions:

             a. Failed to timely test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

             b. Failed to alert and advise residents, including the Perednas, that VOCs, including
                TCE, TCA, PCA, DCE, and DCA had entered the ground water;

             c. Failed to timely and properly warn residents, including the Perednas, of the hazards
                associated with TCE, TCA, PCE, DCE, and DCA;

             d. Failed to timely and properly implement an effective remediation plan for the soil,
                ground water and vapors associated with TCE, TCA, PCE, DCE, and DCA;

             e. Failed to timely and properly remediate the TCA, TCE, PCE, DCE, and DCA;
                and/or

             f. Failed to timely and properly protect residents, including the Perednas, from the
                harmful effects of TCA, TCE, PCE, DCE, and DCA.

       3654. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

chemicals were improperly released into the environment, subsequently migrating from the

Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the Peredna

residence.

       3655. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

carcinogens remain in the environment, which subsequently migrate from the Defendant’s

properties into the air, soil, and water in inherent to the use and enjoyment of the Peredna

Residence and Union Illinois, collectively.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 325 of 352 PageID #:344




       3656. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, TCE, PCE, DCE, and DCA at such lengths, and for

such amounts, which were a proximate cause in her development of Autoimmune disease and

thyroid cancer.

       3657. As a direct and proximate cause of the Defendants’ acts and omissions, TCE, TCE,

PCE, DCE, and DCA remain in the environment which expose Linda Peredna and residents of

Union, Illinois to TCE, TCE, PCE, DCE, and DCA at such lengths, and for such amounts, which

can result in serious and permanent injuries to health.

       3658. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                COUNT XLVIII – NEGLIGENCE
                                Linda Peredna v. Phibro-Tech, Inc.

       3659. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       3660. At all relevant times, it was the duty of the Defendant to exercise ordinary care in

the operation of their plant for the safety of Ms. Peredna and residents of the town of Union

       3661. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to timely test the Peredna home for TCE, TCA, PCE, DCE, and DCA;
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 326 of 352 PageID #:345




           b. Failed to alert and advise residents, including the Perednas, that VOCs, including
              TCE, TCA, PCA, DCE, and DCA had entered the ground water;

           c. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           d. Failed to timely and properly implement an effective remediation plan for the soil,
              ground water and vapors associated with TCE, TCA, PCE, DCE, and DCA;

           e. Failed to timely and properly remediate the TCA, TCE, PCE, DCE, and DCA;
              and/or

           f. Failed to timely and properly protect residents, including the Perednas, from the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       3662. As a direct and proximate cause of the Defendant’s foregoing negligent acts and

omissions, chemicals were improperly released into the environment, subsequently migrating from

the Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the

Peredna residence.

       3663. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to at such lengths, and for such amounts, which were a

proximate cause in her development of Autoimmune disease and thyroid cancer.

       3664. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                           COUNT XLIX – PREMISES LIABILITY
                             Linda Peredna v. Phibro-Tech, Inc.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 327 of 352 PageID #:346




       3665. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       3666. At all times stated herein, it was the duty of the Defendant, Phibro-Tech, as owner,

occupier and/or manager of the land located at 17415 Jefferson Street in Union, Illinois, by and

through its agents, employees and/or servants, to exercise ordinary care so that the premises were

in a reasonably safe condition so as not to cause injury to individuals, including Plaintiff Linda

Peredna.

       3667. Defendant utilized volatile organic compounds which migrated beyond their

factories into the environment and onto Plaintiff’s property.

       3668. At all times relevant, Plaintiff Linda Peredna, resided in Union, Illinois.

       3669. On and before 1993, and at all times relevant herein, Phibro-Tech owned the land

at 17415 Jefferson Street in Union, Illinois.

       3670. On and before 1993, and at all times relevant herein, Phibro-Tech maintained the

land at 17415 Jefferson Street in Union, Illinois.

       3671. On and before 1993, and at all times relevant herein, Phibro-Tech inspected the

land at 17415 Jefferson Street in Union, Illinois.

       3672. On and before 1993, and at all times relevant herein, Phibro-Tech controlled the

land at 17415 Jefferson Street in Union, Illinois.

       3673. On and before 1993, and at all times relevant herein, Phibro-Tech, should have

known of the dangerous conditions emitting from their land;

       3674. On and before 1993, and at all times relevant herein, Phibro-Tech, should have

known of the cancer-causing agents emitting from their land;
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 328 of 352 PageID #:347




       3675. The Defendants failed to see that their that property was reasonably safe in one or

more of the following regards:

           a. Allowed a dangerous condition of the emission of volatile organic compounds from
              their property into the town of Union, Illinois to continue;

           b. Allowed a dangerous condition of the emission of VOCs, including TCE and PCE
              into Plaintiff’s air space and water supply;

           c. Knew or should have known of a dangerous condition caused by the emissions of
              TCE and PCE into Plaintiff’s air space and water supply and allowed it to continue;

           d. Created a dangerous condition on the land by failing to take appropriate measures
              to eliminate the emission of volatile organic compounds, clean them up, or warn of
              their presence;

           e. Failed to properly inspect the premises to identify these safety hazards; and/or

           f. Allowed the ongoing pollution of Plaintiff’s air space and water to continue for
              years.

       3676. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to VOCs at such lengths, and for such amounts, which were

the proximate cause in her development of Autoimmune disease and thyroid cancer.

       3677. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                COUNT L – CIVIL BATTERY
                               Linda Peredna v. Phibro-Tech, Inc.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 329 of 352 PageID #:348




       3678. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       3679. At all relevant times, Defendant knew that VOCs, including TCE and PCE

emitting from the Defendant would have a toxic, poisonous, and highly deleterious effect upon

the health, safety, and well-being of persons drinking, ingesting, or exposed to it.

       3680. Notwithstanding this knowledge, Defendant caused and/or set in motion events

that caused VOCs, including TCE and PCE to come in contact with Plaintiff.

       3681. Plaintiff’s contact with VOCs was offensive and harmful.

       3682. Defendant intended to emit VOCs into environment despite its knowledge that it

would contact people who lived or worked near the Defendant, specifically Linda Peredna.

       3683. Plaintiff, Linda Peredna did not consent to contact with VOCs emitted from the

Defendant.

       3684. As a direct and proximate result of Defendant’s emission of VOCs, Plaintiff was

forced into contact with VOCs without consent.

       3685. As a direct and proximate result thereof, Plaintiffs ingested and was exposed to

dangerous amounts of VOCs and developed cancer or have otherwise sustained severe personal

injuries, and have been caused to incur and endure medical bills, lost wages, pain and suffering,

mental anguish, disability, disfigurement, reduced life expectancy, and loss of normal life.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                COUNT LI – PUBLIC NUISANCE
                                Linda Peredna v. Phibro-Tech, Inc.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 330 of 352 PageID #:349




        3686. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

        3687. The general public has a common right to breathe in clean air without dangerous

levels of carcinogens such at VOCs. The Illinois Constitution guarantees these rights to its

citizens.

        3688. Article XI of the Illinois Constitution of 1970, Environment, Section 1, Public

Policy – Legislative Responsibility, provides that:

        The public policy of the State and the duty of each person is to provide and maintain a
        healthful environment for the benefit of this and future generations. The General Assembly
        shall provide by law for the implementation and enforcement of this public policy.

Article XI of the Illinois Constitution of 1970, Environment, Section 2, Rights of Individuals,

provides that:

        Each person has the right to a healthful environment. Each person may enforce this right
        against any party, governmental or private, through appropriate legal proceedings subject
        to reasonable limitation and regulation as the General Assembly may provide by law.

        3689. Defendant’s use and emission of VOCs substantially and unreasonably infringed

upon and/ or transgresses this public right. In particular, the activities of Defendant caused those

who lived and worked in the area surrounding, Linda Peredna, to inhale high levels of VOCs on

a routine and constant basis, and further, to be exposed to air causing a substantially elevated risk

of cancer.

        3690. Defendant’s use and emission of VOCs is especially inappropriate given the area

in which it is located; namely, within a populated residential area.

        3691. As a direct and proximate result of Defendant’s use and emission of VOCs,

Plaintiff ingested and was exposed to dangerous amounts of VOCs and developed serious

diseases or conditions or have otherwise sustained severe personal injuries, and have been caused
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 331 of 352 PageID #:350




to incur and endure medical bills, lost wages, pain and suffering, mental anguish, disability,

disfigurement, reduced life expectancy, and loss of normal life.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                            COUNT LII – NEGLIGENCE
  Linda Peredna v. C P Chemicals, Inc. f/k/a Southern California Chemical Company, Inc.

       3692. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       3693. At all relevant times, it was the duty of defendant to exercise ordinary care for Linda

Peredna, and the residents of Union, Illinois.

       3694. The Defendant committed one or more of the following acts and/or omissions:

           a. Careless and improperly allowing and causing hazardous substances, including
              TCE and PCE to routinely and frequently be released onto the soil of the
              Defendant’s facilities;

           b. Carelessly allowing, and improperly causing, hazardous substances including
              ultrahazardous VOCs to routinely be released beyond their permissive
              environment;

           c. Failing to establish a procedure for the use of VOC, specifically TCE and PCE at
              the facilities that did not result in the release of TCE and PCE into the environment;

           d. Failing to test the Peredna home for ultrahazardous VOC contamination;

           e. Failing to alert Linda Peredna to the possibility of ultrahazardous VOC exposure;

           f. Failing to alert Linda Peredna of the cancer risk VOC exposure can cause;

           g. Failing to properly test surrounding air, soil, and water, which ultimately led to
              Peredna’s ultrahazardous VOC exposure, which otherwise would have been
              preventable;

           h. Failing to exercise reasonable care and caution in operating and maintaining the
              facilities;
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 332 of 352 PageID #:351




           i. Failing to provide appropriate safe-guards and security measures to prevent,
              monitor and/ or remedy the release of ultrahazardous substances from being
              released into the environment;

           j. Carelessly and improperly engaging in factory processes which led to the release
              of ultrahazardous VOCs into the environment, which migrated to the Peredna
              residence;

           k. Failing to properly dispose of ultrahazardous VOC materials, which permitted the
              toxins to enter the environment and migrate to the Peredna residence;

           l. Carelessly and improperly storing ultrahazardous VOCs without the proper safe-
              guards required to ensure the prevention of said chemicals from entering into the
              environment, whether that was discharge, spillage, release, or escape;

           m. Carelessly and improperly storing ultrahazardous VOCs when the Defendants
              knew or should have known that such storage procedures would cause releases of
              the toxins into the environment;

           n. Failing to warn Union residents, including Linda Peredna, of the life-threatening
              conditions created by the Defendant’s releases of ultrahazardous VOC-containing
              substances, into the surrounding air, soil, water, and general environment; and/or

           o. Failing to take reasonable action to either contain or clean up the ultrahazardous
              VOCs which were released by the Defendant into the environment.

       3695. As a direct and proximate cause of the Defendant’s foregoing negligent acts and

omissions, chemicals were improperly released into the environment, subsequently migrating from

the Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the

Peredna residence.

       3696. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to VOCs at such lengths, and for such amounts, which were

a proximate cause her development of Autoimmune disease and thyroid cancer.

       3697. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 333 of 352 PageID #:352




disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendants, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                        COUNT LIII – PREMISES LIABILITY
  Linda Peredna v. C P Chemicals, Inc. f/k/a Southern California Chemical Company, Inc.

       3698. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       3699. At all times stated herein, it was the duty of the Defendant, Southern California

Chemical Company, as owner, occupier and/or manager of the land located at 17401 Jefferson

Street in Union, Illinois, by and through its agents, employees and/or servants, to exercise ordinary

care so that the premises were in a reasonably safe condition so as not to cause injury to individuals,

including Plaintiff Linda Peredna.

       3700. Defendant utilized volatile organic compounds (VOCs) which migrated beyond

their factories into the environment and onto Plaintiff’s property.

       3701. At all times relevant, Plaintiff Linda Peredna, resided in Union, Illinois.

       3702. On and before 1984, and at all times relevant herein, Southern California Chemical

Company, Inc. owned the land at 17401 Jefferson Street in Union, Illinois.

       3703. On and before 1984, and at all times relevant herein, Southern California Chemical

Company, Inc. maintained the land at 17401 Jefferson Street in Union, Illinois.

       3704. On and before 1984, and at all times relevant herein, Southern California Chemical

Company, Inc. inspected the land at 17401 Jefferson Street in Union, Illinois.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 334 of 352 PageID #:353




       3705. On and before 1984, and at all times relevant herein, Southern California Chemical

Company, Inc. controlled the land at 17401 Jefferson Street in Union, Illinois.

       3706. On and before 1984, and at all times relevant herein, Southern California Chemical

Company, Inc., should have known of the dangerous conditions emitting from their land;

       3707. On and before 1984, and at all times relevant herein, Southern California Chemical

Company, Inc., should have known of the cancer-causing agents emitting from their land;

       3708. On July 31, 1987, Southern California Chemical Company, Inc. merged with

Defendant, C P Chemicals, Inc.

       3709. On July 31, 1987, Defendant, C P Chemicals, Inc. purchased Southern California

Chemical Company, Inc. assets.

       3710. The terms and conditions of the merger cease Southern California Chemical

Company’s existence and said corporation shall be merged into the surviving corporation - C P

Chemicals, Inc.

       3711. At the time of the merger on July 31, 1987, C P Chemicals agreed to possess

Southern California Chemical Company’s liabilities.

       3712. At the time of the merger on July 31, 1987, C P Chemicals agreed to possess

Southern California Chemical Company’s interests.

       3713. At the time of the merger on July 31, 1987, C P Chemicals agreed to possess

Southern California Chemical Company’s contracts.

       3714. At the time of the merger on July 31, 1987, C P Chemicals agreed debts, liabilities,

and duties of Southern California Chemical Company which attach to CP Chemicals, Inc.,

including debts, liabilities, and duties incurred.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 335 of 352 PageID #:354




       3715. On July 31, 1987, and at all times relevant herein, C P Chemicals, Inc. f/k/a SCCC

owned the land at 17401 Jefferson Street in Union, Illinois.

       3716. On July 31, 1987, and at all times relevant herein, C P Chemicals, Inc. f/k/a SCCC

maintained the land at 17401 Jefferson Street in Union, Illinois.

       3717. On July 31, 1987, and at all times relevant herein, C P Chemicals, Inc. f/k/a SCCC

inspected the land at 17401 Jefferson Street in Union, Illinois.

       3718. On July 31, 1987, and at all times relevant herein, C P Chemicals, Inc. f/k/a SCCC

controlled the land at 17401 Jefferson Street in Union, Illinois.

       3719. On July 31, 1987, and at all times relevant herein, C P Chemicals, Inc. f/k/a SCCC

should have known of the dangerous conditions emitting from their land;

       3720. On July 31, 1987, and at all times relevant herein, C P Chemicals, Inc. f/k/a SCCC

should have known of the cancer-causing agents emitting from their land;

       3721. The Defendants failed to see that their that property was reasonably safe in one or

more of the following regards:

           a. Allowed a dangerous condition of the emission of volatile organic compounds from
              their property into the town of Union, Illinois to continue;

           b. Allowed a dangerous condition of the emission of VOCs, including TCE and PCE
              into Plaintiff’s air space and water supply;

           c. Knew or should have known of a dangerous condition caused by the emissions of
              TCE and PCE into Plaintiff’s air space and water supply and allowed it to continue;

           d. Created a dangerous condition on the land by failing to take appropriate measures
              to eliminate the emission of volatile organic compounds, clean them up, or warn of
              their presence;

           e. Failed to properly inspect the premises to identify these safety hazards; and/or

           f. Allowed the ongoing pollution of Plaintiff’s air space and water to continue for
              years.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 336 of 352 PageID #:355




       3722. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to VOCs at such lengths, and for such amounts, which were a

proximate cause in her development of Autoimmune disease and thyroid cancer.

       3723. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                          COUNT LIV – CIVIL BATTERY
  Linda Peredna v. C P Chemicals, Inc. f/k/a Southern California Chemical Company, Inc.

       3724. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

       3725. At all relevant times, Defendant knew that VOCs, including TCE and PCE

emitting from the Defendant would have a toxic, poisonous, and highly deleterious effect upon

the health, safety, and well-being of persons drinking, ingesting, or exposed to it.

       3726. Notwithstanding this knowledge, Defendant caused and/or set in motion events

that caused VOCs, including TCE and PCE to come in contact with Plaintiff.

       3727. Plaintiff’s contact with VOCs was offensive and harmful.

       3728. Defendant intended to emit VOCs into environment despite its knowledge that it

would contact people who lived or worked near the Defendant, specifically Linda Peredna.

       3729. Plaintiff, Linda Peredna did not consent to contact with VOCs emitted from the

Defendant.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 337 of 352 PageID #:356




        3730. As a direct and proximate result of Defendant’s emission of VOCs, Plaintiff was

forced into contact with VOCs without consent.

        3731. As a direct and proximate result thereof, Plaintiffs ingested and was exposed to

dangerous amounts of VOCs and developed cancer or have otherwise sustained severe personal

injuries, and have been caused to incur and endure medical bills, lost wages, pain and suffering,

mental anguish, disability, disfigurement, reduced life expectancy, and loss of normal life.

        WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                          COUNT LV – PUBLIC NUISANCE
  Linda Peredna v. C P Chemicals, Inc. f/k/a Southern California Chemical Company, Inc.

        3732. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 1 through 1906,

above as fully stated herein.

        3733. The general public has a common right to breathe in clean air without dangerous

levels of carcinogens such at VOCs. The Illinois Constitution guarantees these rights to its

citizens.

        3734. Article XI of the Illinois Constitution of 1970, Environment, Section 1, Public

Policy – Legislative Responsibility, provides that:

        The public policy of the State and the duty of each person is to provide and maintain a
        healthful environment for the benefit of this and future generations. The General Assembly
        shall provide by law for the implementation and enforcement of this public policy.

Article XI of the Illinois Constitution of 1970, Environment, Section 2, Rights of Individuals,

provides that:

        Each person has the right to a healthful environment. Each person may enforce this right
        against any party, governmental or private, through appropriate legal proceedings subject
        to reasonable limitation and regulation as the General Assembly may provide by law.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 338 of 352 PageID #:357




       3735. Defendant’s use and emission of VOCs substantially and unreasonably infringed

upon and/ or transgresses this public right. In particular, the activities of Defendant caused those

who lived and worked in the area surrounding, Linda Peredna, to inhale high levels of VOCs on

a routine and constant basis, and further, to be exposed to air causing a substantially elevated risk

of cancer.

       3736. Defendant’s use and emission of VOCs is especially inappropriate given the area

in which it is located; namely, within a populated residential area.

       3737. As a direct and proximate result of Defendant’s use and emission of VOCs,

Plaintiff ingested and was exposed to dangerous amounts of VOCs and developed serious

diseases or conditions or have otherwise sustained severe personal injuries, and have been caused

to incur and endure medical bills, lost wages, pain and suffering, mental anguish, disability,

disfigurement, reduced life expectancy, and loss of normal life.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                COUNT LVI – NEGLIGENCE
                          Linda Peredna v. Nortek Global HVAC, LLC

       3738. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 103; 107 through

122; above as fully stated herein.

       3739. On and before 1988, Aubrey Manufacturing leached TCE into the ground water

under its plant located at 6709 South Main Street in Union, Illinois.

       3740. On and before 1988, Aubrey Manufacturing leached DCE into the ground water

under its plant located at 6709 South Main Street in Union, Illinois.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 339 of 352 PageID #:358




       3741. On and before 1988, Aubrey Manufacturing leached DCA into the ground water

under its plant located at 6709 South Main Street in Union, Illinois.

       3742. As of August 27, 1988, Aubrey Manufacturing leached TCE into the Rail Road

Creek in Union, Illinois.

       3743. As of August 27, 1988, Aubrey Manufacturing leached DCE into the Rail Road

Creek in Union, Illinois.

       3744. As of August 27, 1988, Aubrey Manufacturing leached DCA into the Rail Road

Creek in Union, Illinois.

       3745. Upon information and belief, on or around 1998, Nortek Global HVAC, LLC,

acquired an ownership interest in the land at 6709 South Main Street in Union, Illinois

       3746. At all times relevant, it was the duty of the Defendant, Nortek Global HVAC, LLC,

LLC, owed a duty of ordinary care to Linda Peredna.

       3747. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
              DCE, and DCA had entered the ground water;

           c. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           d. Failed to timely and properly remediate the TCA, TCE, PCE, DCE, and DCA;
              and/or

           e. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       3748. As a direct and proximate cause of the Defendant’s foregoing negligent acts and

omissions, chemicals were improperly released into the environment, subsequently migrating from
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 340 of 352 PageID #:359




the Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the

Peredna residence.

       3749. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

chemicals remain in the environment, which subsequently migrate from the Defendant’s properties

into the air, soil, and water in inherent to the use and enjoyment of the Peredna Residence and

Union Illinois, collectively.

       3750. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, TCE, PCE, DCE, and DCA at such lengths, and for

such amounts, which were a proximate cause in her development of Autoimmune disease and

thyroid cancer.

       3751. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

TCE, TCE, PCE, DCE, and DCA remain in the environment which expose Linda Peredna and

residents of Union, Illinois to TCE, TCE, PCE, DCE, and DCA at such lengths, and for such

amounts, which can result in serious and permanent injuries to health.

       3752. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                  COUNT LVII – NEGLIGENCE
                                Linda Peredna v. Broan-NuTone, LLC
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 341 of 352 PageID #:360




       3753. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 104; 107 through

123; above as fully stated herein.

       3754. On and before 1988, Aubrey Manufacturing leached TCE into the ground water

under its plant located at 6709 South Main Street in Union, Illinois.

       3755. On and before 1988, Aubrey Manufacturing leached DCE into the ground water

under its plant located at 6709 South Main Street in Union, Illinois.

       3756. On and before 1988, Aubrey Manufacturing leached DCA into the ground water

under its plant located at 6709 South Main Street in Union, Illinois.

       3757. As of August 27, 1988, Aubrey Manufacturing leached TCE into the Rail Road

Creek in Union, Illinois.

       3758. As of August 27, 1988, Aubrey Manufacturing leached DCE into the Rail Road

Creek in Union, Illinois.

       3759. As of August 27, 1988, Aubrey Manufacturing leached DCA into the Rail Road

Creek in Union, Illinois.

       3760. Upon information and belief, on or around 2000, Broan-NuTone, LLC, acquired

an ownership interest in the land at 6709 South Main Street in Union, Illinois.

       3761. At all times relevant, it was the duty of the Defendant, Broan-NuTone, LLC, owed

a duty of ordinary care to Linda Peredna.

       3762. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
              DCE, and DCA had entered the ground water;

           c. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 342 of 352 PageID #:361




           d. Failed to timely and properly remediate the TCA, TCE, PCE, DCE, and DCA;
              and/or

           e. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       3763. As a direct and proximate cause of the Defendant’s foregoing negligent acts and

omissions, chemicals were improperly released into the environment, subsequently migrating from

the Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the

Peredna residence.

       3764. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

chemicals remain in the environment, which subsequently migrate from the Defendant’s properties

into the air, soil, and water in inherent to the use and enjoyment of the Peredna Residence and

Union Illinois, collectively.

       3765. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, TCE, PCE, DCE, and DCA at such lengths, and for

such amounts, which were a proximate cause in her development of Autoimmune disease and

thyroid cancer.

       3766. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

TCE, TCE, PCE, DCE, and DCA remain in the environment which expose Linda Peredna and

residents of Union, Illinois to TCE, TCE, PCE, DCE, and DCA at such lengths, and for such

amounts, which can result in serious and permanent injuries to health.

       3767. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 343 of 352 PageID #:362




        WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                             COUNT LVIII – NEGLIGENCE
                   Linda Peredna v. Rangaire Manufacturing Company, LP

        3768. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 105; 107 through

122; above as fully stated herein.

        3769. On and before 1988, Aubrey Manufacturing leached TCE into the ground water

under its plant located at 6709 South Main Street in Union, Illinois.

        3770. On and before 1988, Aubrey Manufacturing leached DCE into the ground water

under its plant located at 6709 South Main Street in Union, Illinois.

        3771. On and before 1988, Aubrey Manufacturing leached DCA into the ground water

under its plant located at 6709 South Main Street in Union, Illinois.

        3772. As of August 27, 1988, Aubrey Manufacturing leached TCE into the Rail Road

Creek in Union, Illinois.

        3773. As of August 27, 1988, Aubrey Manufacturing leached DCE into the Rail Road

Creek in Union, Illinois.

        3774. As of August 27, 1988, Aubrey Manufacturing leached DCA into the Rail Road

Creek in Union, Illinois.

        3775. Upon information and belief, on or around 2000, Rangaire Manufacturing

Company, LP, acquired an ownership interest in the land at 6709 South Main Street in Union,

Illinois.

        3776. At all times relevant, it was the duty of the Defendant, Rangaire Manufacturing

Company, LP, owed a duty of ordinary care to Linda Peredna.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 344 of 352 PageID #:363




       3777. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
              DCE, and DCA had entered the ground water;

           c. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           d. Failed to timely and properly remediate the TCA, TCE, PCE, DCE, and DCA;
              and/or

           e. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       3778. As a direct and proximate cause of the Defendant’s foregoing negligent acts and

omissions, chemicals were improperly released into the environment, subsequently migrating from

the Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the

Peredna residence.

       3779. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

chemicals remain in the environment, which subsequently migrate from the Defendant’s properties

into the air, soil, and water in inherent to the use and enjoyment of the Peredna Residence and

Union Illinois, collectively.

       3780. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, TCE, PCE, DCE, and DCA at such lengths, and for

such amounts, which were a proximate cause in her development of Autoimmune disease and

thyroid cancer.

       3781. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

TCE, TCE, PCE, DCE, and DCA remain in the environment which expose Linda Peredna and
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 345 of 352 PageID #:364




residents of Union, Illinois to TCE, TCE, PCE, DCE, and DCA at such lengths, and for such

amounts, which can result in serious and permanent injuries to health.

       3782. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.

                                COUNT LIX – NEGLIGENCE
                            Linda Peredna v. Melrose Industries PLC

       3783. Plaintiff, Linda Peredna re-alleges and incorporates paragraphs 106 through 122;

above as fully stated herein.

       3784. On and before 1988, Aubrey Manufacturing leached TCE into the ground water

under its plant located at 6709 South Main Street in Union, Illinois.

       3785. On and before 1988, Aubrey Manufacturing leached DCE into the ground water

under its plant located at 6709 South Main Street in Union, Illinois.

       3786. On and before 1988, Aubrey Manufacturing leached DCA into the ground water

under its plant located at 6709 South Main Street in Union, Illinois.

       3787. As of August 27, 1988, Aubrey Manufacturing leached TCE into the Rail Road

Creek in Union, Illinois.

       3788. As of August 27, 1988, Aubrey Manufacturing leached DCE into the Rail Road

Creek in Union, Illinois.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 346 of 352 PageID #:365




       3789. As of August 27, 1988, Aubrey Manufacturing leached DCA into the Rail Road

Creek in Union, Illinois.

       3790. Upon information and belief, on or around 2000, Melrose Industries PLC,

acquired an ownership interest in the land at 6709 South Main Street in Union, Illinois.

       3791. At all times relevant, it was the duty of the Defendant, Melrose Industries PLC,

owed a duty of ordinary care to Linda Peredna.

       3792. The Defendant committed one or more of the following acts and/or omissions:

           a. Failed to test the Peredna home for TCE, TCA, PCE, DCE, and DCA;

           b. Failed to alert and advise residents, including the Perednas, that TCE, TCA, PCA,
              DCE, and DCA had entered the ground water;

           c. Failed to timely and properly warn residents, including the Perednas, of the hazards
              associated with TCE, TCA, PCE, DCE, and DCA;

           d. Failed to timely and properly remediate the TCA, TCE, PCE, DCE, and DCA;
              and/or

           e. Failed to timely and properly protect residents, including the Perednas, of the
              harmful effects of TCA, TCE, PCE, DCE, and DCA.

       3793. As a direct and proximate cause of the Defendant’s foregoing negligent acts and

omissions, chemicals were improperly released into the environment, subsequently migrating from

the Defendant’s properties into the air, soil, and water inherent to the use and enjoyment of the

Peredna residence.

       3794. As a direct and proximate cause of the Defendant’s foregoing acts and omissions,

chemicals remain in the environment, which subsequently migrate from the Defendant’s properties

into the air, soil, and water in inherent to the use and enjoyment of the Peredna Residence and

Union Illinois, collectively.
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 347 of 352 PageID #:366




       3795. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

Linda Peredna’s body was exposed to TCE, TCE, PCE, DCE, and DCA at such lengths, and for

such amounts, which were a proximate cause in her development of Autoimmune disease and

thyroid cancer.

       3796. As a direct and proximate cause of the Defendants’ negligent acts and omissions,

TCE, TCE, PCE, DCE, and DCA remain in the environment which expose Linda Peredna and

residents of Union, Illinois to TCE, TCE, PCE, DCE, and DCA at such lengths, and for such

amounts, which can result in serious and permanent injuries to health.

       3797. That as a further direct and proximate result of the aforesaid injuries, Plaintiff Linda

Peredna, has experienced physical pain, mental suffering, emotional distress, disability,

disfigurement, loss of a normal life, lost wages, and has incurred legal obligations for medical and

hospital bills, all of which injuries and conditions are permanent in nature.

       WHEREFORE, it is respectfully requested that judgment be entered in favor of the Plaintiff

Linda Peredna, against the Defendant, in an amount necessary to fully and fairly compensate Ms.

Peredna for her losses, which substantially exceed the minimum jurisdictional amount.


                                                      Respectfully Submitted,
                                                      ROMANUCCI & BLANDIN, LLC

                                                      By: /s/ Stephan D. Blandin _____
                                                            Attorney for Plaintiff
Stephan D. Blandin
Michael R. Grieco
Elise M. Blandin
ROMANUCCI & BLANDIN
321 N. Clark St. Ste. 900,
Chicago IL 60654
Email: mgrieco@rblaw.net
Telephone: 312-458-1000 / facsimile: 312-458-1004
ARDC No. 6328501
Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 348 of 352 PageID #:367




 PHIBRO-TECH, INC.’S NOTICE OF REMOVAL



                        EXHIBIT B
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 349 of 352 PageID #:368



5643 KKR PA007

                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             WESTERN DIVISION

LINDA PEREDNA,                     )
                                   )
              Plaintiff,           )            Case No.
       vs.                         )
                                   )
TECHALLOY COMPANY, INC.,           )
CENTRAL WIRE, INC., CENTRAL WIRE )
INDUSTRIES, LTD., CWI HOLDING,     )
INC., LINCOLN ELECTRIC HOLDINGS, )
INC., USI HOLDING, INC.,           )
ARCELORMITTAL INTERNATIONAL )
AMERICA, LLC, ARCELORMITTAL        )
USA FOUNDATION, INC., CLEVELAND-)
CLIFFS STEEL, LLC, GERRY ROUP,     )
HENRY LOPES, RICHARD PERLICK,      )
RICHARD GUSTAFSON, MIKE            )
GRUNTHANER, DAVID PLECNER,         )
VICTOR POLARD, CARL REED,          )
TERRY TAMINAUSKSAS, TOM            )
HANEWALD, THIERY CREMAILH,         )
GUNNAR K. GILBERG, JEAN-CLAUDE )
COUASNON, JACK ZUHARICH,           )
VIKING CHEMICAL COMPANY,           )
WESTON SOLUTIONS, INC., MATRIX )
ENVIRONMENTAL, INCORPORATED, )
AUTUMNWOOD ESH CONSULTANTS, )
LLC, ANTEA USA, INC., JOHN W.      )
THORSEN, PHIBRO-TECH, INC.,        )
C P CHEMICALS, INC. f/k/a Southern )
California Chemical Company, Inc., )
NORTEK GLOBAL HVAC, LLC,           )
BROAN-NUTONE, LLC, RANGAIRE        )
MANUFACTURING COMPANY, LP,         )
and MELROSE INDUSTRIES PLC.,       )
                                   )
              Defendants.          )


                         AFFIDAVIT OF KINGSHUK K. ROY

      KINGSHUK K. ROY, being first duly sworn on oath, deposes and states as follows:
 Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 350 of 352 PageID #:369




          1.   I am an attorney for defendant PHIBRO-TECH, INC., in the aforementioned

matter.

          2.   I have been practicing law in the Chicago area since 2003 and have been involved

in many toxic tort lawsuits throughout my career.

          3.   Although defendant contests liability and damages in this matter, I have a good

faith belief, based on my experience in handing personal injury actions and from reviewing the

Plaintiff’s complaint, that the amount in controversy exceeds $75,000, exclusive of costs and

interest.

                                             FURTHER AFFIANT SAYETH NOT.


                                             /s/ Kingshuk K. Roy
                                             KINGSHUK K. ROY
Case: 3:21-cv-50303 Document #: 1-1 Filed: 07/30/21 Page 351 of 352 PageID #:370




 PHIBRO-TECH, INC.’S NOTICE OF REMOVAL



                        EXHIBIT C
7/30/2021      Case: 3:21-cv-50303 Document #: 1-121LA000167
                                                    Filed: 07/30/21      Page
                                                             - Public Case Access352 of 352 PageID #:371

                                                       Katherine M. Keefe
                                            Clerk of the Circuit Court • 22nd Judicial Circuit

                                          Public Case Access
      ◄ Go to Search Page                          Case Information
                                                       PEREDNA, LINDA VS TECHALLOY CO
                           21LA000167
                                                       INC, ET AL
                                           TYPE LAW > $50,000 - TORT - OVER $50,000.00
                                           FILED 06/24/2021
                                        STATUS OPEN - 06/24/2021




            Court Events     Documents          Parties        Charges / Sentences               Summons      Judgments

            Financial Summary



             Filed                              Type                      Description
             06/24/2021                         AFF                       AFFIDAVIT

             06/24/2021                         COAL                      COMPLAINT - LAW

             06/24/2021                         DEMJ                      DEMAND - JURY




https://caseinfo.mchenrycountyil.gov/pca/CaseView/21LA000167?isSearch=True&isCaseNumberSearch=True&searchType=CaseNumberSearch&se…   1/1
